Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I would like to make a comment in relation to yesterday' s Minutes. I do not appear amongst the signatories of the attendance register. I was present all day yesterday and during the vote which took place at noon, but I do not appear in the Minutes. I would be grateful if this error could be corrected.
We will check the list, Mr Valdivielso de Cué, and make the necessary correction.
Mr President, I would like to inform the House, under Rule 111, that last Thursday, the offices of the Moss Media Group in Moscow comprising independent television and a number of newspapers and magazines were raided by so-called tax police, uniformed and armed. Documents were taken away, the telephones were cut off and threats of legal action remain. Mr President, this matter is one of the utmost importance. It involves freedom of the press in Russia and further outrages are expected over the next two or three days. Mr Robin Cook is in Moscow today. He will discuss the matter with Mr Ivanov, the Russian Foreign Minister, and the 15 Ministers are thinking of a joint démarche. But we in the European Parliament - what are we doing? Nothing. The matter is, if you like, too urgent to take on board because it happened last Thursday and cannot be brought forward as an urgency. Could you please refer this question to the Conference of Presidents so that some system can be found to deal with very urgent and important matters such as this one?
We take note of your comment and your suggestion, Lord Bethell, and we will pass them on to the President.
Mr President, I would just like to make the House and the Presidency aware, as I believe it will be of interest to them, that yesterday, on the occasion of the Conference of Reconciliation in Vienna, an agreement was reached between the Austrian government representative, Mr Schaumeyer, and the American Deputy Finance Minister, Stuart Eizenstat, on compensation payments for the victims of Nazi forced labour in Austria. The lawyers - and I feel I should take the opportunity to mention this as well - Michael Hausfeld and Martin Mendelson, who represent some of the governments of Eastern European countries, commented at the time that, in some respects, Austria is in fact providing more generous compensation payments than Germany, because in the first place, we are including the agricultural workers, and secondly, we are also paying compensation for children under the age of 12 and women who gave birth whilst in forced labour camps. I believe this is worth sharing with the House.
Thank you for your statement, Mrs Stenzel.
(The Minutes were approved)
Broad outlines of economic policies
The next item is the report (A5-0134/2000) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs, on the Commission recommendation for the 2000 broad guidelines of the economic policies of the Member States and the Community (drawn up pursuant to Article 99(2) of the Treaty establishing the European Community).
. (EL) Mr President, broadly speaking, the report tabled before plenary by the Committee on Economic and Monetary Affairs contains a particularly positive appraisal of the Commission' s recommendation for the broad guidelines of the economic policies of the Member States. The committee has worked with its usual efficiency and diligence and has supported its proposals with an impressive econometric analysis which I should like to praise here in public.
The recommendation for the year 2000 has been formulated at a time of favourable developments and optimistic prospects for the European economy. The prospects of an increase in the national wage in Europe in excess of 3% for 2000 and 2001 - 3.4% according to the latest forecasts for 2000 - are much higher than the disappointing actual average rates of increase throughout the 1990s. These results, provided that they are realised, offer a window of opportunity, a springboard from which the European economy can launch on to a course which will lead to a permanently high and ecologically sustainable rate of growth. It goes without saying that permanently high rates of growth are the sine qua non for improving the employment situation and strengthening the competitiveness of Europe in the global economy.
The Committee on Economic and Monetary Affairs accepts that the requisite rate of progress is best expressed through a growth rate of GDP of 3% or more, that this rate cannot be maintained over time without a substantial rise in the potential product of the EU economy and that there can be no increase in the potential product without productive investment. The Commission, however, has avoided specifying the ratio of investment to GDP. The Committee on Economic Affairs takes the view that quantitative economic targets may be useful, but insists that the fixing of such targets must not undermine the goals established in the stability pact, which are the fundamental guide for the economic policies in the euro zone. Despite this general reservation, the report by the Committee on Economic Affairs expresses the committee' s satisfaction at the restatement in the Commission recommendation of the quantified target, set in the Presidency conclusions of the European Council at Lisbon, of raising labour force participation from 61% to 70% of the population by 2010 and of increasing the participation of women from 51% to over 60% by 2000.
The Committee on Economic and Monetary Affairs maintains that the requisite economic growth must be based on price stability and budgetary discipline, reasonable wage increases taking account of price stability, productivity increases and a reduction in unit labour costs, even in the case of reductions in working hours. It also believes in greater liberalisation of competition, strengthening national competition authorities, providing special support for associations of small- and medium-sized enterprises and further developing the single market - especially in the public utilities and financial services sectors. As far as financial services are concerned, having reached a broad consensus of agreement, we shall be tabling a joint amendment calling for the action plan for financial services to be applied more quickly, i.e. by 2003 rather than 2005. The majority of the committee believes that mobilising the market will result in the need to increase investments using purely market instruments. At the same time, however, it approves of the restructuring of government spending in favour of investment which must be justified - when it is justified - by the cost-benefit ratio, but rejects using public investments simply to manage the economy.
On a more general note, the committee approves of the challenges identified by the Extraordinary Council in Lisbon of full employment, a knowledge-based economy, modernisation of social protection systems and dealing with the impact of the ageing population, but expresses its concern at the gap between the key challenges and the often routine specific policy recommendations. It therefore calls upon the Commission and Council to seriously consider the need for a drastic renewal of the intellectual apparatus behind the general guidelines.
The committee also reiterates Parliament' s previous call for an interinstitutional agreement between the Council, the Commission and the European Parliament on the subject of the adoption of the resolution, although it thanks the Portuguese Presidency for its willingness to cooperate on this matter. This is ad hoc cooperation, however, not cooperation reflected in an interinstitutional agreement, and we consider this a shortcoming in our procedure.
Ladies and gentlemen, we achieved a significant degree of consensus in our work in the Committee on Economic and Monetary Affairs. I should like to stress the general acceptance of the feasibility of the objective of achieving full employment within the next decade. Of course, there are certain differences in our assessment of the best way of achieving these targets. Some of us believe that setting quantitative targets, even without mechanisms for imposing them, would help Europe give concrete expression to its efforts to move in the right direction. This comment applies in particular to the target investment rate, which requires us to increase the potential rate of growth of the economy to 3% on a permanent basis. This percentage is a familiar figure. The Commission set it repeatedly in its studies and it would not have hurt to have included it. We could also have given more categorical expression to the, I believe, general feeling that we need to relaunch the trans-European networks and address the need for new forms of financing for them and the issue of the involvement of private capital and public investment in this sector. Without, in any way, giving the green light to squander public spending, we could have tried to give the public sector of the economy a slightly more positive role than merely that of 'guard-dog' for price stability. There are margins for all this, especially through the window of opportunity, if the main risk to our economy is from the probability of a crisis on the American money markets which could paralyse the private investment mechanism. Just imagine, ladies and gentlemen, if that were to happen and we, in the meantime, had forgotten how to handle public investment. The European economy has a huge margin for growth; it is true that the European economy can become more productive, but we need to be bolder in the way we go about it.
Mr President, when drawing up this draft opinion for the Committee on Economic and Monetary Affairs, the Committee on Social Affairs fully appreciated the importance of this resolution, Parliament' s first resolution on economic policy guidelines since the Lisbon Summit. In particular, it stressed the importance of the connection between these two priorities and considered that the common elements of the broad guidelines of economic policy should be fully exploited and the various implementing processes adopted by the Councils over the years coordinated, and by this I am referring to the objectives of the Luxembourg, Cardiff and Cologne processes. In our opinion, the open method of coordination, which was introduced on an experimental basis in Lisbon, should allow for the full exploitation of the connection between growth and employment, which, we feel, cannot be ignored.
The subsidiarity principle needs to be steered in this direction with regard to the role both of the governments and of the decentralised institutions, without diminishing the decisive part played by greater synergy, greater coordination between the broad guidelines, and by placing greater focus on the European Community dimension with a view to developing an economic policy which can enhance the potential for development in Europe and allow us to effectively achieve the goals which we set ourselves with regard to full employment.
We have taken the chapters of the broad guidelines into account, in particular the aspects related to the introduction of flexibility and efficiency elements in the products market, the financial services market and the labour market, but we have also acknowledged the importance of the negotiations of the Social Partners and of social objectives.
A further consideration: we consider - and for the remainder we refer you to the text of the opinion - that Parliament' s role in this matter must be consolidated by formal institution of the procedure laying down a specific interinstitutional agreement on the participation of Parliament in formal consultations on the economic policy guidelines and on the monitoring of their effects.
Mr President, ladies and gentlemen, during a previous debate on economic policy, Jacques Delors said in this House that these days, 70% of the economic framework conditions that are enacted in the form of laws are European directives. I would not wish to commit myself to a percentage in this respect, but we should all be aware that some of the economic framework conditions are established by the European Union and others are established by the Member States. This state of affairs will only prove successful in the long term if it is accomplished on the basis of common principles. The principle enshrined in the Treaty is that of the market economy - the majority in this House would say the social market economy - and there are two key aspects to this. Firstly, there is competition. The European Union is very good at creating conditions for competition. I welcome with open arms the initiatives produced by the Commission aimed at gradually decentralising competition policy and this desire to foster competition and to allow the individual Member States and the regions to play their part in the process. This is a very important development.
The second important cornerstone of the social market economy is the stability of the currency. Firstly, we have the European Central Bank, a strong European institution. Secondly, we have the social partners, who are responsible for currency stability, and thirdly, there are the national governments and parliaments, which draft their budgets. I feel I should point out that not only is currency stability one of the cornerstones of economic policy, it is also one of the cornerstones of any social policy, because currency stability is the starting point for social policy, and inflation does not affect those with huge assets at their disposal, but those who have to manage on a small income. That is why currency stability is such an important cornerstone of our policy. And one of the crucial cornerstones we have created is the Stability and Growth Pact. I am delighted that this report is now calling for the Stability and Growth Pact to be rigorously applied, for what we want for the European Union is growth based on currency stability.
Mr President, I would like to congratulate the rapporteur on his report and I am pleased that the Committee on Economic and Monetary Affairs, which is to negotiate, for the first time, with the troika of EU Finance Ministers on the broad outlines of economic policy, will enter into these negotiations with a report that will attract a broad consensus. We all know that Lisbon brought a fresh wind of change, and it would only be to the good if the broad outlines of economic policy were to exude more of the spirit of the Lisbon EU Summit. The main issue facing the European Union, combating unemployment that is, is still not being treated as the most important aspect of the broad outlines of economic policies. After all, the cost of unemployment in the European Union is estimated to be 12% of European GDP. Therefore, the European Union is right to make full employment its goal.
What concerns me most is that the broad outlines of economic policy are still lacking in commitment when it comes to taking advantage of increased investment activity. We are certainly doing the right thing in aiming for structural reform of the goods, services, capital and labour markets. However, whilst we do not yet know what effects structural reforms of this kind will have on employment, we do know what the effects of investment-backed growth are. We know that public investment can boost growth and employment as well. That is why we should welcome the introduction of quantitative targets for growth and employment quotas, for they supplement quantitative targets and benchmarking for investments.
I also regret the fact that the targets set at Lisbon - and consequently, those set in relation to the broad outlines of economic policy as well - are not qualitative in nature. Surely this could only benefit Europe, which wants to be the most competitive zone in the whole world. Nor is there any indication whatsoever as to what level of investment as a share of GDP we need to aim for in what time frame, in order to produce a sustainable upturn. The current upward trend is encouraging, especially since the German and Italian economies, which account for half of the net product in euroland, are at last starting to move. This is a perfect illustration of how interdependent and interwoven the European national economies are, for they have not exactly acted as engines of growth on the European economy as a whole.
Consequently, we are aware that we need a form of economic government in Europe. Europe must sing from the same hymn sheet when it comes to economic policy. We therefore need better coordination than we have had hitherto. Hence, I hope that the broad outlines of economic policy will be given substance, so as to render the language of the Lisbon decisions more comprehensible, and enable a timetable to be set. Of course, we must support the rapporteur in his desire for something we have repeatedly called for ourselves: what we need is an interinstitutional agreement between the Council, the Commission and Parliament, so as to overcome the democratic deficit in Economic and Monetary Union.
Mr President, the Liberal Group will support the Katiforis report on the broad guidelines for economic policies, which we are especially satisfied with since many of our observations were accepted during the debate in committee.
At a time when we are debating the weakness of the euro, at least in relation to the dollar, I think that we would do well to remember that the state of the European economy is solid and offers a framework for stability and solidity as well as excellent prospects for growth and employment. In short, we can look forward to very positive development over the next few years.
Therefore, the fact that, in some ways, the US economy is doing better than the European economy, at least in terms of growth forecasts, should not mask the fact that the European economy is doing well at the moment. Furthermore, it is the European economy which is funding a good portion of US development.
However, we should not only be concentrating on the more positive aspects; we should also be taking note of the fragility of continued growth and solidity in the European economy. In order to overcome this fragility, in our view, we need the European economy to function better, since it is still subject to excessive corporate rigidity, in both the public and private sectors, and on the part of both economic and social operators.
We therefore propose greater adaptability and flexibility in the labour market. This would clearly involve the removal of the existing obstacles to the proper functioning of the European internal market and a deep reform of the tax system, with the adoption of a tax package at European level. To sum up, we should overcome the conservatism which still exists in certain economic and social areas of the European Union.
Mr President, ladies and gentlemen, let me tell you why the Group of the Greens/European Free Alliance did not vote in favour of the Katiforis report as amended by the Committee on Economic and Monetary Affairs.
Obviously, we endorse the general thrust of the Katiforis report. In particular, we approve of the ambition to achieve full employment as well as its ambition in terms of sound social and, above all, salary agreements. On the other hand, we did not endorse a raft of amendments which we considered to be extremely dangerous. We shall reject these amendments. Indeed, we shall reject them systematically, and we hope within the current parliamentary term to convince our fellow Members, including those in the Group of the European People' s Party, how dangerous they are.
In the first place, we can no longer continue to call for the flexibility of wage contracts to be reformed and increased without specifying our thinking more precisely. Endorsing the goal of a European society which is as competitive as possible in terms of know-how means maximising investment in human capital. Well, enhanced human capital is not a commodity to be taken and then dispensed with, but rather something to be respected, something that is offered to an individual by allowing them time to be trained, to gain and enhance experience. So if there must be structural reform in wages, then it must be in the direction of greater, and not less, stability in employment.
There is a second fundamental point of which I desperately hope to convince my fellow Members in the next five - now four - years, and that is that we cannot claim to wish to respect the Kyoto Agreement by the year 2008. We are aware, and the report acknowledges as much, that, at the moment, it is contradictory to attempt to reconcile an objective of 3% annual growth with the rejection of the urgent requirement to invest in energy saving, transport systems, in improving accommodation, in such a way as to make the Kyoto objectives and the objective of 3% growth compatible.
- (EL) Mr President, the Commission' s recommendation for the broad economic guidelines for 2000 may well accept a return to full employment, but it has stood by the basic approach of previous years. Although I recognise the contribution made by Parliament and our rapporteur in gaining acceptance once again for the concept of full employment, I think that the rapporteur himself, whom I congratulate on his efforts, would agree that we need to redefine what we mean by employment and by full employment. What does employed mean when we have before us a policy which dismantles working relations, minimises employment and, as a result, makes general poverty a mass phenomenon. As far as its general approach is concerned, the Commission' s recommendation forms part of a more general neo-liberal economic and social policy which, with the support of the majority of the Committee on Economic and Monetary Affairs, finds expression in the report under discussion. As far as we are concerned, the basic policy objectives should be to support public investment, stable, permanent and full employment, protect and improve the social security system and the system of social protection in general and strengthen active demand by improving the purchasing power of the workers. This is the direction the broad guidelines should be taking. The amendments which we propose to the European Parliament move in precisely this direction and we call on our fellow members to vote in favour of them.
Mr President, reading the broad guidelines for the economic policy presented by the Commission for the year 2000 leaves one with a strange impression that something is missing because nowhere is there any mention of the single currency, except in a brief and fleeting reference, stating the importance of the Maastricht criterion regarding the rationalisation of public finances or the need to gear monetary policy towards price stability.
There is not a word, however, on the current depreciation of the euro and its influence on the economy and economic policies. This seems all the more surprising because every few pages the Commission document reiterates the idea that efficiency demands an overall strategy.
The same is unfortunately true of the European Parliament' s report since, out of the 35 points raised in the resolution, not one relates to the single currency, and it is only briefly referred to in the recitals.
Apparently, the rule of silence is prevailing, as it did when the major groups within Parliament rejected the proposal from the Union for a Europe of Nations Group to organise, as of today, a debate on the implications of fluctuations in the euro. This debate has been deferred once again, even though there is a great deal to be discussed. For years, all the economic and financial advantages a strong euro was going to offer have been trotted out for our benefit. Now the euro is weak, are we to assume that the loss of these advantages has no implications worth mentioning? This is surely some mistake! The weak euro favours exports, as is often boasted. It also, however, presents serious disadvantages which are concealed, such as the misappropriation of capital, third party buyouts of euro zone businesses or weakening of the incentive for structural reforms, even though these are so necessary.
Finally, the basic problem still remains. This depreciation in the euro has occurred because it is perceived as an artificial currency, but until this is clearly stated it will not be possible to remedy the situation. In this instance too, then, let us hope that the European Parliament agrees to organise a debate in the near future, before it is too late.
Mr President, ladies and gentlemen, having scarcely emerged from the dull 80s, Europe has been plunged into the throes of international speculation. We were promised a euro-cum-mark that would be stronger than the dollar, and which would compensate for the weakness of economic growth by means of the on-going revaluation of assets. We have an ersatz currency whose volatility is enhanced by its non-identifiable character.
Formerly, speculation on the exchange market involved the pound. Now it is the euro. This is nothing particularly surprising for us Members of the European Parliament who are accustomed to seeing Europe operating on a daily basis amid differences and antagonisms. What will the situation be like after enlargement, when the markets will react to any event affecting any one of the thirty odd countries which make up the European technostructure? It would almost be like the United Nations issuing a currency.
This reduction in the value of the euro is not something that Mr Duisenberg can do anything about, as this European Central Bank, whatever they say, is the brainchild of the two main States in the euro zone, and the French and German Governments have given the order to do nothing. In order to maintain the value of the euro in relation to the dollar, we should have to raise euro interest rates to a level which is slightly higher than that of the dollar, perhaps to a level in the order of 50 base points. From my standpoint as a post-Keynesian, I see this as having little impact on economic growth, since this depends on various other factors, the most important of which are psychological.
Obviously, we cannot agree to all assets located in France being devalued if the downward slide of the euro continues beyond the short term. If this should happen, and obviously we hope it does not, then we should have to point the finger at the parties responsible, and this would not mean Mr Duisenberg. We shall judge the candidates in the French presidential elections according to the efforts they have made to get us out of this bind.
Mr President, the report is self-contradictory. Paragraph 14 supports the Stability Pact' s demand that price stability should always precede employment-related considerations. Elsewhere, the desire is for higher employment and more democratic influence upon economic policy. However, inflation should always, of course, be between zero and two per cent. This is something that is supported, even though inflation has only stood at that rate for a period of six years in post-war Germany and Denmark. It is now quite certain, however, that this state of affairs will always be best for all countries at all times. We no longer have any need for elected representatives to devise the right policy mix. We have a Central Bank which establishes interest rates on the basis of inflation. In this way, the euro is allowed to depreciate and interest rates are increased with the result that there may be lower rates of growth and increased unemployment. It is worse than the sacred cows in India, yet the report does not protest against this. In paragraph G, on the other hand, a new sacred cow is to be found: that of high taxation. Social security arrangements must be critically examined and social expenditure reduced, but savings can also be made on social expenditure by making higher employment the top economic objective. In that way, people receiving cash benefits and unemployment benefit will be able to exchange these for proper wages. That is an alternative recipe for economic policy, but one which is contrary to the Treaty. The balance of trade deficit is normally to be no more than one per cent of GNP, irrespective of whether the money is used for investments, which can subsequently produce much larger deficits again. This would seem to be something which no amount of elections in the Member States or in the EU Parliament can change. This is absurd. It runs counter to all experience and is a denial of the principle of democracy which unites our countries and which means that voters can go to the polls and vote in favour of higher employment, even if inflation might, as a result, occasionally rise above the two per cent mark.
Mr President, the European economic locomotive is not really picking up steam. Unemployment levels in Europe are too high, particularly as the more vulnerable members of society, i.e. young people, women and the long-term unemployed, are affected. In addition to launching a technical offensive in economic terms within the Union, for example, by setting up highways of information and focusing on research and development expenditure, it is of paramount importance to step up investment by approximately 10%, so as to secure growth and bring unemployment levels down. We must carry on heavily promoting the establishment and continued operation of small- and medium-sized enterprises, by improving access to foreign capital, dismantling bureaucratic hurdles, reducing the burden of taxation and also offering free business advice.
However, we must also reform our administrative systems. The Union should therefore adopt a directive on administrative simplification, requiring the Member States to only adopt logistical legislation that can be implemented swiftly and easily by the citizens, and which is simple and also comprehensible to them.
Mr President, I enthusiastically support the further deepening of integration. Many matters are best dealt with at Community level, but when I read the report of my colleague Mr Katiforis - which provides several guidelines which are favourable to the market economy and therefore worthy of support - I cannot agree with some of the proposals in it. The dynamism and desired growth of the European economy will not come about by creating Union-wide integrated programmes, whether they be applied with good intentions in the area of training or entrepreneurship or whether they be common support systems for the benefit of SME organisations. I also have my personal doubts about the superiority of a European scientific community, if it is to be created from above, i.e. by the volition of the Commission and the Council, and not allowed to develop naturally through networking between the scientific communities, from one business or university to another; financing, both at a national and European level, must naturally be secured.
Something which I have reservations about is the faith in the importance of top-level structures which stands out in this report; a programme and planning from the top may actually put the brakes on development rather than make it dynamic. At present, European dynamism will be improved by dismantling top-level structures, for example, barriers to trade, which are still hindering the creation of a genuine internal market. This is what Mr Katiforis is also calling for, albeit of the Commission, when it should be demanded of those nation states, which - in a few individual cases - practice obstructionism, for example, in the areas of transport, public procurement or energy.
When discussing economic policies in the context of this report, we should not forget about competition policy. Recently, the neutrality of the Communities' competition policy has been called into question - justifiably so - inter alia in the case of Volvo-Scania. The reason given for regional monopolies and concentration of power in regions with a small population base is rather lame. It is clearly a real blow to the industry and trade of small and remote countries while they are making efforts to increase their competitiveness within the Union area.
Mr President, I congratulate Mr Katiforis and Commissioner Solbes, both of whom have displayed a broader than usual understanding of what is necessary for a successful economy.
We must take advantage of the fact that we are in the European Union to do things collectively. I wish to concentrate on research and development. I regret that the Committee on Industry, External Trade, Research and Energy did not draw up an opinion on Mr Katiforis' s report - it should have done.
Compared to the US and Japan, we are woefully lacking in a proper research strategy in almost all Member States except Finland, Sweden and the Republic of Ireland - countries shown in the Commission paper to have had unusual success.
We need scientists in order to have research and development. Let us stop young people choosing to do other things. Let us encourage women. Let us ensure that competence in widely-used languages is increased. Above all, let us look at the salaries paid to scientists and technologists. That is what makes them choose other careers.
Of course, we need infrastructure in science facilities and communications. We need a strategy. Jacques Delors spelt it out in his White Paper, so we do not need to reinvent his thoughts.
However, the big difference between us and the successful economies of the world - the US in particular - is that they spend far more money on investment in science, and it pays off.
Commissioner Busquin' s communication on the European research area is very good. However, what is important is the next stage: transferring that knowledge into goods and products and processes which can be sold. Let us be innovative in the European Union. Let us start by bringing the innovation unit back from Luxembourg to Brussels, where it can use its skills working with other departments of the Commission. That would be a not very revolutionary but a sensible thing to do.
Mr President, as everyone is pointing out, the euro has just lost almost 30% of its value in sixteen months, but the European Commission, like the Central Bank, does not seem to be in much of a hurry to learn the lessons of this experience, as that would be liable to challenge the current monetary policy which benefits only stock exchange transactions and speculation.
The ambition to achieve full employment and a modern economy, as declared in Lisbon, are indeed laudable objectives, but they are now effectively coming up against the liberal yoke. In its document on the broad economic guidelines, the Commission pursues this liberal approach, and these guidelines now represent the reference text for the coordination of economic policy in the Member States. The Commission, indeed, shows no compunction in issuing orders to this or that State with a view to drawing up its budget. It clearly stresses the target of budgetary streamlining, even going beyond the requirements of the Stability Pact. Following the example of the Central Bank, it demands wage moderation as well as structural reform of the labour market, especially in order to make it more flexible.
The Committee on Economic and Monetary Affairs' report is in line with this approach and with the continuation of the Lisbon decisions. It advocates accelerating the liberalisation process as well as the process of applying pressure to wages. It proposes increasing the flexibility of the labour market. This is why I am unable to approve of the guidelines contained in this report, especially when made exacerbated by the many amendments introduced by the right wing.
The current economic situation, particularly with the decline in the euro, ought to lead the Union and the Member State governments to strive towards the reorientation of European policy, so as to enable it at last to fulfil expectations regarding social issues. We must shake up the dogma of the Stability Pact. We must reverse the current approach, which makes social policy nothing more than a consequence of economic and monetary policy, responsible only for making good the damage caused by the market by means of a policy of aid. This new policy should be particularly based on support to investment that creates jobs by means of a selective policy of credit, the improvement in living and working conditions and a reduction of working hours without flexibility or increased precariousness, taxation on income and financial measures to curb speculation and to release new resources.
Mr President, I would like to congratulate the rapporteurs on the very points which so displeased the previous speaker, i.e. the sections of the reports which display a liberal approach. In fact, as recent events concerning the euro illustrate, the European Union and the institutions are currently at a crossroads: we have the choice between the road to prosperity and growth, undertaking radical structural liberalisation reforms that Europe must implement boldly, and the road of preservation and the perpetuation of a corporate, statist vision of the economy which is condemning many European countries to levels of unemployment which are two or three times higher than those in America and to a marginal role in the most innovative and dynamic sectors of the economy.
Having said that, I cannot fail to welcome the Katiforis and Pomés Ruiz reports, which clearly stress the way in which the liberalisation and flexible nature of the markets - especially the labour market - the dramatic reduction in tax pressure, a thorough reform of state pension systems and the gradual separation of state and economy - first and foremost through the privatisation of public companies - are all choices which cannot now be put off any longer if we want to avoid building a Europe which may well be united, but united by unemployment, marginalisation of the most vulnerable, in particular women and children, and by the endless red tape surrounding the social initiatives of the society, a Europe, that is, which will fail to create either growth or employment.
This is one of the shortcomings of the euro, a currency which is suffering from a structural crisis and inflexible, excessively regulated markets. Some say that political control of the economy at European level would be a way of resolving this crisis. Beware! If political control has to be a means of control which transfers the interventionism of national economies to Brussels, this would be a bad move. We Italian Radicals are also in favour of political control, but federalist, liberal control, with a limited number of clear laws and no state intervention in the economy, even by the European State.
Mr President, the present draft resolution by Mr Katiforis contains many valid points. We should, however, qualify one key point concerning a matter of principle. Both the Commission' s recommendation and the resolution claim high economically sustainable growth as the highest good and pursue this remorselessly. This is odd, given the global relations in which the rich West is seen as an exclusive residential neighbourhood. Do we want even more? Do we really need so much growth or can we combat unemployment by other means?
The lopsided emphasis on material goods is bound to have a detrimental effect on our society. It stimulates egocentricity, social exclusion, a blurring of moral standards and moral decay. The corruption of society eventually harms economic development.
On a positive note, attention is paid to the effects of an ageing population on the sustainability of government funds. Only since 1999 have both government expenditure and revenue fallen. A further consolidation, a reduction in the debt burden, is desperately needed in many Member States, so as to ensure that funds are available in future for health care and provision for old age. Taxes and social security contributions in the European Union are high compared to the United States, but the picture changes fundamentally when we consider the sometimes extortionate insurance premiums which American citizens have to pay.
The amendments which aim to shift the tax burden from labour to the use of scarce raw materials and minerals receive our support. After all, the Kyoto Agreement more than merits compliance.
Mr President, I want to associate myself this morning with those people who have spoken in this debate and expressed some desire to challenge an atmosphere of complacency about the current state of the European economy. I share the view expressed earlier by Mrs McNally that you can look to the United States and see that there has been investment in research. That is one of the reasons why the United States is doing better than Europe. But we must also emphasise that one of the other reasons why the United States continues to do so much better than Europe is because Europe has not yet properly addressed the issue of structural reform and market liberalisation.
I refer to the remarks made earlier by Mr Lipietz for the Committee on Economic and Monetary Affairs. I am very pleased to engage in a debate with him over the next four years on this issue of market liberalisation. The fact is that we have not yet seen the agreed market liberalisation within Europe applied in some Member States, not least his own. I have a shared concern about the jobs of workers. I would be very pleased to bring Mr Lipietz to speak to workers in the United Kingdom who may lose their jobs as a result of decisions made by a French owner of energy companies in the UK, when British companies are not allowed to gain access to the French market because the French have not applied agreed European policy. That is a structural reform we must drive through.
It is not just in that area. We see that the wealthiest states within the European Union continue to be the states that apply the strongest amount of state aid. That is robbing the jobs of some of the poorer states who are represented here. That is also one of the reasons why I do not share the view expressed by Mr von Wogau in relation to competition policy. My concern, where decentralisation is concerned, is that there should not be a repatriation of competition policy.
Mr President, over the past few days, the debate on a European economic government has gained momentum once again in different quarters. It is evident that more economic management is required at European level, but it is not so evident that only the 11 euro zone countries or the Ecofin Council will need to take on that coordination. At the Lisbon Summit, a decision was made precisely in favour of a wider socio-economic approach in which employment, economic reform and social cohesion are seen as being interrelated. In my opinion, the key conclusion that was reached at that summit was that the European Council will itself adopt an active, guiding and coordinating role. Each spring, our government leaders will discuss the socio-economic policy on the basis of an integrated progress report from the European Commission.
Unfortunately, spring had already started this year. The text for the broad economic guidelines for 2000 had already been drafted, very much along established lines. Why did the Commission not take more time and, in line with Lisbon, draft the guidelines in an interdisciplinary manner, as prepared by the different DGs? Why do we not let the Commission continue with, and further develop, this type of cooperation, which also typified the preparatory work for Lisbon, in a socio-economic field? That seems to me a highly interesting challenge for the Commission' s new Secretary General, David O'Sullivan.
I would suggest taking into account conclusion 29 of the present report, which advocates a drastic renewal of the intellectual apparatus behind economic policy-making to bring it in line with the Lisbon conclusions. I would also like to make reference to the conclusions of this Parliament' s Committee on Employment and Social Affairs, compiled by Mr Cocilovo. He proposes the drawing up of a single annual report on the economic and social state of the Union, and one set of annual guidelines for sustainable growth, employment and social cohesion. One additional suggestion I would like to make is to include the socio-economic forum, which is scheduled for next month, earlier on in the annual cycle, i.e. at the very beginning of the year. At the moment, it is just tacked on at the end.
Finally, I would like to draw the attention of the Members of the Committee on Economic and Monetary Affairs to the consensus-oriented cooperation which we have enjoyed in the Committee on Employment and Social Affairs in this sphere and add that we in this Parliament should break though the compartmentalisation and endeavour to rise above the hobbyhorses of this or the other side and to have an input in, for example, next month' s forum, precisely on that basis.
Mr President, I have very mixed feelings about the recommendations on economic policy put forward by the Commission, and also about the report by Mr Katiforis, and I feel there is a great deal of food for thought. However, we reject the overall view. Firstly, it is quite astonishing how ready the other groups are to accept, without criticism, a fairly dogmatic kind of neo-liberalism. Reference is made in the recitals, with evident concern, to the decline in public investment in infrastructure, yet in the conclusions one is expressly warned against an active public investment policy.
In my view, flexibility, liberalisation and monetarism are the one-sided aspects of this policy. Given that express reference is made to the fact that current economic policy is guided by the objectives of the Stability Pact, and the Commission wants to go further still, then it is obvious that social, cultural and environmental needs will inevitably be sacrificed to this as a matter of principle.
Secondly, owing to radical technological change, and I quote: "an overall revision in the conditions of work, remuneration and taxation" is being called for, with no reference to the need to conserve and rejuvenate the social and participatory institutions that have determined the nature and success of the European social model.
Thirdly, as someone has already mentioned, this report talks in terms of a new fetishism for growth. Full employment, and even the transition to the knowledge-based society are thought to be almost exclusively dependent on higher growth. On the other hand, there is no reference whatsoever to the fair distribution of available gainful employment, the realisation of a modern, third economic sector for social, cultural and environmental services, regionalisation of economic cycles, demand-orientated policy, or even the content of a knowledge-based society in social, educational policy and cultural terms. It is evident from the recitals that, for the sake of economic growth, allowance is even made for transgression of the vital Kyoto Agreement on the climate. Now that is what I call scandalous!
Fourthly, the report advocates further flexibilisation of the financial systems, as opposed to at last getting to grips with the fact that this policy benefits speculative currencies and share operations, and disadvantages real economic investment, which clearly accounts for the structural weakness of investments lamented in the report. In economic policy terms, reason dictates that we should at last think seriously about concepts such as the Tobin tax.
The Commission' s recommendation and report may be evaluated in the light of the euro system' s most fundamental problems, and these are undeniably major and glaringly apparent. I come from a country whose people enjoy the rare privilege of being consulted in connection with such far-reaching decisions as participation in the euro system. Among Danes, there is a great deal of scepticism about, and opposition to, the national currency being swallowed up by the euro. I have no doubt that this scepticism and opposition are shared by large and growing groups of the populations of the other Member States, who are not being consulted. I only have time to mention a couple of points. The first is one which is extremely important to the whole problem surrounding the euro. Nobel Prize-winner Franco Modigliani points out that, in his view, unemployment has certainly been used by the European Central Bank as an instrument of economic policy designed to control inflation. This is a crucial point. The other absolutely crucial point I would mention is directly connected with the subject of the current motion for a resolution: the political weakness of the euro system. What is missing, of course, is a political superstructure for steering economic policy. This is the background to the French government' s proposal that the EU' s euro system should be equipped with a form of proper economic government. It is these political consequences which are so crucial to the issue of the Danish people' s consent. I can predict that the question of whether or not the euro zone is to be enlarged to include Denmark, Sweden and Great Britain will be decided in Denmark in the referendum on 28 September. The scepticism I have expressed here continues to grow.
Mr President, Commissioner, ladies and gentlemen, it is evident from the debate and the report that we are taking an optimistic attitude to this report, because of the forecasts and the upturn in the European economy since the summer of 1999. However, we are also level-headed and determined in our approach. We are being level-headed about the prospects, deficits and external value of the euro, and are determined to overcome the deficit vis-à-vis the United States as swiftly and as soon as possible. The deficit stems from the fact that we have a lower level of growth, higher unemployment, lower investment levels, less research and development activity, a slower rate of turnover and a low average income.
This is what has led us to draw up a plan comprising a variety of objectives and necessary measures, such as accelerated growth with no capacity bottlenecks or inflationary pressure, preserving price stability in other words, careful wage development, stepping up our efforts in research and development and a further reduction of deficits and debts. We need to continue to pursue structural reform measures, and to do so with courage and determination, and to continue liberalisation, thus reducing the level of state ownership. We need to direct our efforts at creating new jobs, i.e. we need to support the new economy, and we must make the transition to the knowledge-based economy, which can be ascribed to the fact that we need competition when it comes to getting into telecommunications technology in education, training and research. If we go down this path, then, for the first time in years, there is a chance that we could return to full employment in Europe, and that is our goal.
Mr President, the Katiforis report is no more than a mundane vindication of the broad guidelines for the economic policies of the Member States.
Of its 29 paragraphs, 8 go in for approval and then 4 indulge in self-congratulation. As far as the working population of the countries of the European Union is concerned, there really is not much to be pleased about. What use is the economic growth that the report boasts about, if it is only going to recommend - addressing employees of course - adopting a reasonable attitude in wage negotiations, going so far as to claim that the pension system must be radically revised with a view to protecting their financial position? This is one way of admitting that there is no place in this growth for employed workers or for retired workers.
Once again, the Council and the Commission are acting as spokespersons for big business, asking Parliament to sanction it.
For our part, we have not been elected to offer congratulations to governments that come to the assistance of big business and major financial groups in order to enable them to accrue even greater wealth by exacerbating inequalities, leaving 18 million women and men unemployed, making flexibility at work and job instability more widespread, by making swingeing cuts in the total wage bill in order to ensure the continued growth of income from capital, including its most parasitic speculative forms.
If it is true, as the report states, that we have seen a return to growth, then it is all the more appalling that, throughout Europe, only a tiny minority benefits from it. We shall therefore be voting against this report.
Mr President, ladies and gentlemen, the European Union is having to compete with a series of challenges generated by globalisation and the creation of a new economy based on knowledge and new technologies.
The Union' s strategic goal for the forthcoming decade must be to ensure economic growth and free enterprise, without violating the social question, with guidelines based on competitiveness, sustainable development and the creation of new jobs. On the subject of this last point, as the Katiforis report stressed, there has been a slight fall in unemployment in Europe, but unemployment is still unacceptably high, particularly as regards the level of unemployment among women and young people. The situation appears worse in certain regions of Southern Europe, in particular in the South of Italy, where 21.9% of the workforce is unemployed, including 56.6% of the 14-25 age group. Consequently, in my opinion, broad guidelines for economic growth and a rise in employment should include measures to render the European market more competitive and increase job flexibility.
In order to bring about sustainable growth, we need to finalise creation of the internal market and remove all the remaining barriers by liberalising those sectors which are not yet totally open to free competition, such as transport, gas, electricity and the postal services. We need to introduce the reforms which will have to be implemented by the Member States in order to alleviate the burden on firms, reduce labour costs, sustain actions supporting lifelong learning in the context of a knowledge-based economy and support research to close the gap between Europe and the United States and Japan. We need to facilitate public administration structural reform in the countries where excessive red tape is a barrier to private investment and bring the social protection and taxation systems into line with the requirements imposed by the new economic rules and with the constraints established by the Stability and Growth Pact.
Mr President, ladies and gentlemen, the message of the Lisbon Summit was clear and unambiguous: it put the spotlight back on the people as the architects of economic success. That is the key concept: a knowledge-based economy in which each and every individual is able to develop his or her talents. It is also central to the combination of innovation and social participation that we intend to use to mobilise society' s full potential and overall assets, so as to achieve full employment again.
It is the task of the economic policy guidelines to convert this noble aim into concrete policy. However, the Commission' s recommendations are to be found wanting in this respect.
All too often, they are fainthearted and wedded to outmoded ideas, when what they should be doing is developing an outline for a promising new form of policy mix. That is why it is necessary for these guidelines to be improved on, and what we need most of all, in future, is for a joint spring report to be drafted which is capable of properly combining sustainable growth, employment and social cohesion. This must also have a noticeable effect on practical politics.
This will have certain consequences, in two areas in particular. Sustainable economic growth of 3% or more requires a dramatic increase in investment, particularly in environmentally friendly sectors. This applies both to the private and the public sectors. The Commission has a decision to make in this respect. It cannot simultaneously pursue the Lisbon objectives and put the case for a policy of overall tax reductions and expenditure cuts!
Mr President, we do not support the Commission' s guidelines. They are outdated and obsoleted by events and do not contain any prospect of a solution to the extremely serious problems which are both holding back economic development and, in particular, weighing down the citizens. The proposed formulae will lead to ruin: flexibility at all costs, further dismantling of the Welfare State with pension cuts, the imposition of unjustified salary restrictions across the board, and even discrimination between regions, a decrease in public investment and obsessive recourse to the Stability Pact and the monetarism which have not only already caused irreparable harm in the past but have certainly not done anything to support a euro which is yielding increasingly to the supremacy of the dollar. The acclaimed macroeconomic development for job creation is so tied up in the self-regulation of the free market that it has not yet created any jobs, rather it has destroyed stable jobs, while, in the worst of cases, contributing to keeping salaries low in precarious employment sectors. This is not the way to fight unemployment, but it will heighten social poverty, increase the democratic deficit and feed public scepticism towards the democratic institutions.
Mr President, firstly I would like to thank the rapporteur and the committee for their magnificent work, and all the speakers in today' s debate for the additional ideas they have contributed, which will no doubt be useful to the Commission and the debate in the Council of Ministers.
Today, together with the broad guidelines for economic policies, other issues have been raised, particularly in relation to the euro.
When speaking of the euro, I would point out two things: firstly, I would ask that the problem be looked at in its entirety, not simply the exchange rate problem. Secondly, I would point out that the Commission' s position remains the same; that is to say, clear growth and price stability must logically lead to an improvement in the euro. This is not an issue we can go into today, but I wanted to make those points.
Today, we are discussing in particular the broad guidelines for economic policies. The new broad guidelines differ from previous ones in that they partially incorporate Lisbon. It has been said that they do not incorporate it fully. This is true in the sense that Lisbon is too close to the presentation of the broad guidelines and the bulk of the work had been done previously. Nevertheless, I believe that there were elements prior to Lisbon which anticipated or foresaw what was going to happen there and which have been incorporated into the broad guidelines.
Many of you have referred to the idea of full employment as a fundamental element. Full employment, according to the Commission' s initial document - which formed the basis of the Lisbon decision - is something which can be achieved as long as the proposed policies are implemented. The problem of full employment is patently one of our primary concerns. We can put a figure on both our employment objectives as well as on what we take the expression "full employment" to mean, as some of you have suggested. It all depends on what we consider the objectives to be. It is absolutely essential, in speaking of these objectives, that we know whether they are political objectives or whether they represent the possibility of achieving certain economic results, as a consequence of the policies we implement.
In any event, I would say to those who are concerned about this issue that the quantitative and qualitative assessment of full employment will become more efficient when we implement the indicators relating to the different policies.
Some speakers have shown a degree of concern about the Commission' s habitual proposals on the flexibility of the labour market. In our view, this flexibility will lead to a better balance in supply and demand in the labour market. It will therefore lead to more employment, but also - as we have always argued - greater quality of employment. This is something we have regularly stressed. The flexibility of the labour market involves many other things: we can talk about regulating working time, but also the removal of all the obstacles which currently stand in the way of employment, such as tax-related issues.
A major point of concern throughout this debate has been the development of investment. The central element of these broad guidelines for economic policies is trying to increase the European Union' s potential for growth. If we are not capable of doing so, it is blatantly obvious that the current positive growth forecasts of over 3% will only last a relatively short amount of time and this trend will not be allowed to continue.
That is why public and private investment are absolutely essential. Since 1997, investment has been increasing progressively. By 2001, public and private investment should reach 21% of GDP and, in 2004, it should reach 23%, which would bring us very close to that objective of 24%, which was mentioned in the Commission' s White Paper on Growth, Employment and Competitiveness.
I would like to raise a point here which seems to me to be essential. In my opinion, there is no contradiction between greater investment, greater public investment, and the Stability Pact. On the contrary, I believe that since the Stability Pact has allowed for the rationalisation of public finances, it will bring greater public investment in the future. I agree with the view that, in these new circumstances, an improvement in the quality of public finances must involve greater public investment. This is a point which the Commission has highlighted in the different stability and convergence programmes and, clearly, it is a point which we must continue to stress.
Some speakers have also mentioned the importance of research and development and the new economy. This is one of the key elements of the broad guidelines, but I would like to remind you - as I always do - that the main point of the introduction of the new economy is to improve productivity, which is the element which is most likely to bring future growth.
I would like to make an additional comment on two points. Firstly, with regard to the interinstitutional agreement, which has been of concern to the Commission, and secondly, the problems of greater coordination in the face of greater subsidiarity.
With regard to the interinstitutional agreement, this is clearly one of Parliament' s recurrent demands. It is also true that its implementation raises legal problems, as well as problems relating to the status of its participants, but I believe that, in any event, we should be satisfied with the progress made this year. I promised you some months ago, when we discussed this issue in the Committee on Economic and Monetary Affairs, that the Commission would try to make the greatest possible progress with regard to its cooperation with Parliament. It does not take the form of an interinstitutional agreement, but the presentation of the document on the results of the broad guidelines for economic policies, which will permit a prior debate in Parliament, seems to me to be a positive thing. There are other more profound elements, such as the introduction of the idea of broader economic discussions, with the participation of Parliament, and the famous entretiens économiques, which will, in the future, offer us new opportunities and ideas for our political debate.
In my opinion, the Portuguese Presidency' s idea - which we support - of also establishing a debate with Parliament on these issues, not at an institutional level as suggested by Parliament, but of a different nature, is also clearly positive. I believe that this is a good direction to take, and we must continue to cooperate in this regard in the future.
Lastly, I would like to point out that something has been raised which may seem contradictory between those who argue for greater coordination of economic policies and those who argue for greater subsidiarity in the way these policies are applied.
As you all know, economic policies are the responsibility of the Member States and, in this respect, subsidiarity is guaranteed. In my opinion, the greatest possible coordination is essential. I therefore argue that we should move ahead with the coordination of economic policies, making reference to the Member States' obligations. I realise that for some of you this may seem like interference by the Commission in the responsibilities of the Member States, but that is what is laid down in the Treaty, in the legislation which we have created for ourselves, and that is the Commission' s mandate: to make specific recommendations.
I said that coordination is necessary, but I do not believe that this has to be incompatible with subsidiarity. Greater coordination and greater definition of global policies does not exclude, however, the existence of an additional margin for action on the part of the Member States.
I would like to end my intervention by thanking you all for your contributions, your participation in the debate and for your majority support for the document presented.
Stability and convergence programmes
The next item is the report (A5-0108/2000) by Mr Pomés Ruiz, on behalf of the Committee on Economic and Monetary Affairs, on the annual assessment of the implementation of the stability and convergence programmes (2000/2041(INI)).
Mr President, Commissioner, I am very happy to reiterate your closing words in the debate on subsidiarity or coordination. I agree with you, Commissioner, when you say that there is no contradiction between these two terms, and that they should both be perfectly achievable. Perhaps this debate, on the 11 stability plans presented by the countries participating in the euro and the four convergence plans, is a good time to review the harmonisation between the subsidiarity and coordination required by the introduction and future of the single currency.
This, therefore, is the flip-side of the debate which we have just held on the report by Mr Katiforis, and we must firstly begin to think about the instrument. This is the first time that this Parliament has debated the 15 plans presented by the Member States. I suspect that, in subsequent versions, the report will not be a single whole, but rather a detailed study will have to be made of the solutions, the weak and strong points, which this Parliament detects in the economic policies proposed by the Member States.
We are therefore going to ask for more detail in the plans which are submitted, in the structure of expenditure and also of income, paying particular attention to investments. We would ask that the projections they make in the medium and long term take account of different scenarios relating to the development of interest rates, demographic development and other variables affecting the stability of our accounts in the long term.
We also ask in this regard - and I am returning to the debate on subsidiarity - for greater political commitment from the 15 national parliaments. We believe that this is a task which falls to everyone, and not just to the European Parliament. Some Member States have subjected the stability and convergence plans to internal debate in order to seek political support for this idea of jointly building economic unity, and we should ask the Member States who have not done so to debate these programmes in their parliaments in order to try, firstly, to persuade those states and parliaments to participate in this common task and, secondly, to provide political support for the commitments which are agreed to regarding the necessary coordination of economic policies.
Turning to the report' s proposals to the House, I am very pleased to note that all of the budgetary objectives established in previous programmes have been met, and even exceeded. However, this cause for satisfaction is counter-balanced by the fact that, aside from the possible criticism that the objectives could perhaps have been more demanding and rigorous, we are seeing that the objectives have been achieved, not as a result of the interest and efforts of the Member States, but simply to factors such as the favourable development of interest rates or greater than expected tax revenue.
We therefore believe that, although budgetary consolidation must continue to be a priority, the economic environment - which has improved a lot - must offer us the possibility of speeding up consolidation and, at the same time, undertaking structural reforms in the medium term. It is not acceptable for this relative economic boom to dissuade the Member States from making decisions - sometimes difficult decisions - on structural reforms. These include, firstly, labour reform, which we discussed earlier. It is clear that not all the states have implemented the labour reforms which we consider appropriate. The improved performance of the labour market - which is clear - has been based on satisfactory economic growth, and not all the Member States have made the rigorous reforms that they must make, more radical reforms, to resolve the unacceptable problem of the high rate of unemployment in the European countries in comparison to other countries and which is not only an economic blight but also, and above all, a personal and family blight which cannot be permitted in the modern Europe of the 21st Century.
It is also crucial that we liberalise the telecommunications and energy markets, and not all countries are doing so in the same way.
With regard to tax reform, we should welcome the reduction in the high level of taxes in France, Germany, the Netherlands and Spain, and we should bear in mind that the high rate of unemployment often relates to the fact that we have high levels of tax.
In the long-term reforms, we should also include the serious problem of population. In the programmes presented to us, we note that particular attention is given to the ageing of the population. Perhaps it is time that we insisted that Member States resolve the demographic problem at source, through a suitable approach to both tax revenue policies and social expenditure, in order to protect families with children. This is the way to tackle the problem at source, and not only its effects. This is the only way we will prevent the old Europe from becoming a decrepit Europe.
Mr President, Commissioner, ladies and gentlemen, as far as we are concerned, it is clear that the targets laid down in the Stability Pact constitute the definitive guiding principle for economic policy in the euro zone. That is why this report is so important, and in the light of the rapporteur' s reference in his explanatory statement to the fact that Greece' s programme is not dealt with in detail in his document as it will form the subject of a special report, then, on behalf of my Group, I am bound to say that it will be too late for the special report as far as we are concerned, because matters are not being handled as they were during the debate on the candidate countries two years ago in 1998. We also adopted the convergence reports in April of that year, and held the accession debate in May. Since the next item on the agenda is a debate on Greece' s membership of the euro zone, and we are to take a decision on it tomorrow, our Group has tabled several amendments, so as to enable us to be even-handed in our approach.
This is why I would very briefly like to go into the fact that Greece has not yet completely fulfilled the criteria pertaining to public debt, and that the sustainability requirement, which we set great store by, as far as the inflation rate is concerned at any rate, is viewed by the ECB, as well as the Commission and ourselves, with some concern. Hence we would emphasise that whilst we welcome Greece' s participation in the EMS since 18 May 1998, and its achievements, the criteria must be applied in full to all candidate countries.
We have noted that, according to reports by the Commission and the ECB, Greece is currently fulfilling the convergence criteria, - when they are given a liberal interpretation, as happened in 1998 too - although one cannot help but have some doubts on the sustainability front. This relates to the inflation criterion and we would demand a further reduction in the level of debt and the implementation of a programme. We are also calling for a concrete action plan to further privatise Greek state enterprise and implement the single market.
Mr President, the Group of the Party of European Socialists endorses the rapporteur' s proposals because it is quite clear from the first published report on the stability and convergence programmes that these programmes, along with the review, are not a mere exercise, rather, for the very first time within the European Union, and especially within the euro zone, it is understood that economic developments, the financial perspectives, and also commitment in terms of budgetary policy, are not just the affair of an individual Member State, but of all Member States. That is why it is right that the European Parliament should take these reports seriously, and go so far as to examine once again not only whether monetary union has created an internal market, with no currency fluctuations or attendant negative effects on growth and employment, but whether the Member States have actually kept their promises; i.e. those that belong to the euro zone and those that are to submit convergence programmes.
After all, monetary union is actually laid down and provided for in the Treaty of Maastricht as a Community of stability. Only States that have demonstrated their ability to maintain price stability and financial solidity, and that can help to make the monetary union a real Community of stability, are able to join monetary union. Exactly the same applies to Greece. We will have further debates on this. To Mr Karas I have to say that the requirements we make of Italy and Belgium, for example, regarding debt reduction, will, of course, apply to Greece as well. We will also keep an eye out for overly optimistic data being submitted in this regard. Greece must be able to make the grade in this respect too.
It is evident from the annual exercise concerning the stability and convergence programmes that the EU Member States are seasoned partners that are able to withstand criticism. They must allow their partners to scrutinise their economic and budgetary status quo, and accept and act on their conclusions. Hence, the second round will be far more important than the current one, because, for the first time, actual criticism has been voiced. We have yet to see what effect this will have on future programmes.
One matter of regret to my mind though, is that the EU Finance Ministers are not yet using the working method of the Luxembourg Process on the employment guidelines as a benchmark. It is also regrettable that, consequently, it has not been possible to add to the progress made on the stability and convergence front, because the programmes have not been compared in terms of quality. I therefore believe that if these points were to be taken up, it could further enhance harmonisation, both in the context of the development of the internal market and of the euro zone. The same applies to coordination of the taxation systems. Tax coordination worthy of the name must at last prevail within the EU.
Mr President, the Liberal Group supports the rigorous and demanding report by Mr Pomés Ruiz. It lays out and highlights both the achievements and the shortcomings of the Member States in the way the stability and convergence programmes are applied, which, as I mentioned in my previous intervention on the Katiforis report, have brought satisfactory results for the whole of the European economy.
However, this current satisfactory situation must not mask a series of shortcomings and must lead to the implementation of the series of recommendations which the rapporteur, Mr Pomés Ruiz, correctly makes in his report.
He mentioned one of these recommendations in his speech: the need to take advantage of the current favourable situation, the healthy state of public finances - which on the other hand are disciplined by the stability and convergence programmes - in order to reduce the deficit, and possibly remove it completely, as well as to reduce debt levels, even to below the limits set in the convergence programmes. This would mean that we could make far-reaching tax reforms which would contribute to a more favourable environment for our economy, for business initiative, to freeing up resources and promoting them by fiscal means in an area which is one of our priority commitments: to be up-to-date and competitive at the most advanced levels of the information society and in the application of new technologies.
I would like to conclude by arguing - and I believe this is one of the conclusions we must draw from Mr Pomés Ruiz' s report - for greater coordination between the Member States with regard to the implementation of these programmes. I would therefore like to insist once again on the need for a genuine direction for economic and monetary policy at European Union level.
Mr President, ladies and gentlemen, I would like to begin by apologising for the fact that our Austrian Finance Minister was unable, during the previous election period, to achieve the targets set by the Council in March 1998. However, it is very clear from this report that other Member States besides Austria failed to adhere to all aspects of the Council regulation in question. Our current Finance Minister, Mr Grasser, had to work under pressure of time when compiling Budget 2000, and it is this budget that fulfilled significant criteria of the Council regulation, the measures pertaining to pensions for example. The Member States' efforts to overhaul their budgets will only prove successful if there is a clear reduction in the taxation and social contribution burden within the EU.
It was, and still is, a serious mistake to maintain that high taxation and social contribution levels guarantee high tax receipts at the same time. The opposite is true. Japan and the USA are living proof of the fact that countries with low rates of taxation can be successful. The tax burden in the USA averages 30%, as compared with 46% in the Union, and the USA has a budget surplus in excess of USD 250 billion at present.
- (EL) Ladies and gentlemen, the Pomés Ruiz report has the good fortune to assess the implementation of the stability and convergence programmes at a time when the economic climate has helped these programme achieve success. The rapporteur complains that the objectives are more the result of higher than expected tax revenues and the favourable development of interest rates than of the Member States' own efforts. This perception betrays a rather narrow-minded budgetary policy. In my view, there is nothing reprehensible about being able to achieve balanced budgets through development rather than by imposing fasting and prayer on the Member States.
To try and balance the budget solely by cutting expenditure, while, at the same time, wanting to reduce taxation, is something which goes beyond economic restructuring and the spirit of the Stability Pact, at least in my understanding, to limiting the involvement of the public sector in the economy. It is something in addition to the Stability Pact. This trend can also be seen from the reference to the fact that tax and social contributions in Europe account for approximately 46% of GDP, while in the USA and Japan they only account for 30%. But they are higher in Europe because we have a social state. If Mr Pomés Ruiz' s group wishes to change the policy on the social state, it should table it clearly and not tack it on to the Stability Pact.
I did not find one single reference in the report which justified Greece' s being singled out, as Mr Karas has done, but I should like to say the following, now that the subject has been raised: it is irresponsible to say that inflation in Greece has only fallen over recent months. Inflation has fallen over eight years from 18% to 2%, thanks to constant and unstinting effort. I had hoped that we warranted more generous support for this tremendous effort, which has required sacrifices on the part of the Greek people.
To say that Greece will be unable to sustain the criteria, I am sorry, but that is prejudging the facts. How do we know that they cannot be sustained in Greece but they can be sustained in so many other countries of the European Union? The Greek people are determined to apply the criteria and they will show their determination in due course.
Mr President, we support the main objective of the motion for a resolution under debate, that is, the need for consistently transparent budget regulation on the part of the individual Member States in line with the objectives of the Stability Pact. However, we feel that, precisely in consideration of these undertakings and in the light of the current situation, the precise nature of any interventions cannot be identified in advance just for the sake of efficient budget control.
In fact, in a context where there are varying degrees of interdependence between States, there are too many variables at work to be combined to produce more general indicators. I refer to the constant pressure with regard to restricting welfare expenditure, structural reform of the labour market and privatisation of the telecommunications and energy sectors. On the other hand, we are aware of the need for a more effective convergence process, for economic cohesion and, therefore, also for the approximation of the single currency, whose oscillation is no longer virtual but is in line with prices and taxes; the need, of course, for more harmonious tax and fiscal policies, but also pricing policies; for more harmonious investment policies as regards both research and the closing of infrastructure gaps, including within the individual States, but also for greater homogeneity in the action of public administrations. The most representative variable is certainly the time frames and contents of the Treaty reforms and the process of constitutionalisation of the Union, i.e. of a greater or lesser European political presence.
Mr President, I understand that it is not always easy, in a debate such as this, to differentiate between those aspects of our policy which we normally raise in the broad guidelines for economic policies, the stability and growth pacts or the references to the convergence reports, which will be the subject of the third debate this morning.
In the debate we have just held we rather confused the three elements. I would essentially like to refer to the one which seems essential today, that of the stability pacts, although I will mention certain other points which have been raised.
Firstly, I share Mr Pomés' s view that we need greater coordination, which is not incompatible with subsidiarity, but I am also interested in his additional demands that we work in more detail on expenditure and income, the existence of different scenarios or greater commitments in terms of national policies. However, I would like to remind him that, within the framework of subsidiarity, it falls to the Member States to define their own stability and growth programmes. The Commission must judge them, but it is not our job to give instructions on this point. Nor is it our job to give instructions on the stability programmes or structural reforms, which you have mentioned. These structural reforms in fact fall within the broad guidelines for economic policies.
However, there is a point - the third which you referred to - which lies between the world of structural reform and the tax obligations relating to the deficit and, above all, the stability of public finances, in particular with regard to debt. I am referring to the demographic problem and specifically the ageing of the population. It is true that this is much more than a purely financial problem, but this is the concern which we highlighted in Lisbon.
I would say that, in this case - as in the case referred to by Mrs Randzio-Plath, of the need to compare the quality of programmes and greater harmonisation, or the reference by Mr Gasòliba i Böhm, for example, to deepening tax reforms - in our current thinking there is the reasonable prospect of fulfilling the objectives of the stability and growth programmes, and we believe that we must pay more attention to what we call the sustainability and quality of public finances.
We will present a report in May on this specific point, in which we intend to consider not only the nature of income but also the nature of expenditure as well as how the reduction in public deficit has been achieved and what instruments have been used. These are instruments of a permanent nature which have the same characteristics in each of the Member States. We will also tackle the issue of our future obligations. In many cases the Member States have obligations which are not classed as debt, but which do, in fact, constitute debt in one form or another. All of this will allow us to hold the debate which you have mentioned. I believe that that will be the time to carry out this type of comparison in more depth.
Having said this, I am grateful for the effort you have made to assess the work we have done. I believe that the problems of stability and convergence are basically characterised - as you have correctly highlighted, Mr Pomés - by the fact that, firstly, the objectives set have been met; secondly, because we are following the same line. However, that fulfilment of the objective, especially with regard to the reduction of public deficits, has been less ambitious - surely as a result of an improved economic situation - and we must take advantage of that improved economic situation so that we do not move backwards, but that we make progress in the right direction.
I said that I wanted to make a couple of additional comments on two points that have been raised concerning issues which are not strictly related to this report, but with the previous report. Mr Karas referred to the Greek problem and the problems of sustainability with regard to convergence criteria. In the case of Greece, exactly the same criteria were applied as in previous assessments. I understand that concern, mentioned in the Commission' s report, about the sustainability of inflation, but I would also like to provide some information which may clarify the situation.
According to the latest figures of the harmonised CPI - published on 15 May and concerning the month of April - Greek inflation is improving considerably in comparison to the previous situation: it has decreased from 2.8% to 2.1%; and the unharmonised index also shows better figures for April as compared with March. Therefore, I believe that these concerns about Greek inflation are sometimes excessive.
Secondly, you will have to debate the problems relating to the amendments which you wish to raise in the Pomés report. I will simply say, with regard to two amendments by your Group, that in one of them there is a small error relating to Greece' s entry into the exchange rate mechanism of the European Monetary System. In my view, in Amendment No 4, it would make more sense to adopt a more positive approach with regard to the Greek government' s future obligations than it would to adopt an approach which raises doubts as to its capacity to fulfil its obligations.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Adoption of single currency by Greece
The next item is the report (A5-0135/2000) by Mr Goebbels, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision for the adoption by Greece of the single currency on 1 January 2001 (COM(2000)274 - C5-0226/2000 - 2000/0110(CNS)).
Mr President, Greece will be the twelfth country to sign up to the euro. Greece does not have to beg to be allowed into the euro zone; it is fully qualified to join the States that will introduce the euro as an effective and definitive means of payment in 2002.
In Greece, the economic convergence criteria have been met, as a result of a stabilisation policy implemented most consistently by the Greek authorities since 1996. At the beginning of the 1990s, Greece was considered the sick man of Europe, economically speaking. The rate of inflation exceeded 20%. The European Union officially described the budgetary deficit as excessive. The public sector was notoriously mismanaged. Almost half of the public debt was due to on-going transfers from the state to public undertakings.
Today, major international bodies such as the IMF, the OECD, the Commission and even the ECB generally speak very highly of the efforts which the Greeks have made. It must be noted that private operators have also discovered Greece. In recent years, it has become a significant net recipient of foreign capital. The stock exchange has undergone rapid expansion. International rating agencies have improved their rating for Greek loans. The situation is far from perfect, of course. There are still problems, particularly regarding the restructuring of the public sector.
The Committee on Economic and Monetary Affairs stresses the following points. Greece must continue to make efforts in order to ensure that the progress achieved in terms of disinflation has a lasting effect. The government must step up the anti-inflationist bias of the economic policy instruments available to it, particularly in the fields of the budget and income policy.
Cooperation between the two sides of industry seems essential in order to maintain a situation of non-inflationary growth. Even if considerable progress has been achieved in terms of the implementation of structural reforms, Greece must step up progress in the reforms which are still necessary, including the effective transposition of European legislation into national law. Parliament has been consulted, in the context of a political decision to be taken by the Economic and Financial Affairs Council, after deliberation by the forthcoming European Council. Parliament' s response can therefore only be a political one, in favour or against, like any final decision in a genuine democracy.
Greece' s entry into the euro zone does not entail any political risks. Greece is entitled and, indeed, obliged to join EMU. There are probably some economic risks but these are more significant for Greece than for the countries in the euro zone. In joining the euro zone, Greece will be forced to maintain the culture of stability which has been established since 1996, and this involves pursuing a responsible economic policy. This has, however, already created a virtuous circle leading to sustainable, non-inflationist growth, proving that stability is not an end in itself but that it must serve the purpose of healthy growth. The Committee on Economic and Monetary Affairs, by an overwhelming majority, therefore urges Parliament to vote in favour of Greece' s accession to the euro zone in 2001.
Mr President, let me add a few more personal observations. I should like to congratulate the Danish and Swedish governments on having decided to consult their citizens regarding accession to the single currency. I hope that the results of these plebiscites will be favourable. In the same way, I should like to see the United Kingdom opt for the single currency in the very near future.
The shared objective of the fifteen Member States to create a European Union which is ever more closely bound, particularly comprising an area without internal borders, could not be achieved in full without a single currency. The United Kingdom, as one of the financial capitals of the world, will not be able to claim all the advantages of an ever more integrated European financial market unless it becomes part of it in its own right and takes on all the joint responsibilities and obligations required under Economic and Monetary Union.
There are some Members of Parliament who will vote against my report tomorrow, or who will abstain. Some are opposed to the euro, as is their right, while others are attempting to make political capital out of the real concerns which our fellow citizens have regarding the dollar-euro exchange rate.
It must be stressed that the euro is a stable currency. Citizens' purchasing power within the euro zone has remained virtually unchanged since inflation has been, and remains, at a very moderate level.
Of course, the value of the euro has fallen in relation to the dollar and, to a lesser extent, in relation to the yen and the pound. Such fluctuations are inevitable in a floating exchange rate system. Even so, the euro has not become a weak currency. In the last twenty years, the Deutschmark has experienced much more extreme variations in relation to the dollar. In 1985, the dollar stood at 3.5 DM. In order to reach such a low level in relation to the dollar, the rate of the euro would have to fall below 0.6 to the dollar. Some people claim that the financial markets do not value the euro because of Europe' s tardiness in implementing structural reforms. What structural reforms did Germany undertake after 1985 in order to ensure that the Deutschmark returned to a rate of 1.7 or 1.8 DM to the dollar?
The fact is, the economic position of the European Union is very sound, and is much more favourable than it has been over the last decade. The only grey area is a rate of unemployment which, although falling, is still excessive. A return to full employment is certainly not calculated to please the financial markets most of all. Generally speaking, good news regarding employment makes the stock exchange nervous, as it makes them afraid of a rise in inflation. Financial markets operate according to their own particular logic. They look for immediate returns, and currently this is a safer bet in the United States, particularly because of its higher interest rates. This trend looks set to continue, as the Federal Reserve has just hiked up its interest rates. With their sheep-like behaviour, however, the markets will ultimately come to realise, Mr President, that, in the medium term, the euro will be a more secure currency than the dollar.
Mr President, Commissioner, ladies and gentlemen, firstly, I would like to point out, as did the previous speaker, that a functioning internal market needs a single currency. Secondly, there is a rumour that needs to be dispelled right from the outset of this debate, to the effect that the external value of the euro has something to do with the prospect of Greece adopting the single currency. It is clear that the external value of the euro has nothing to do with this but everything to do with the lack of resolve shown by certain Member States when it comes to implementation of the necessary structural and liberalisation measures, and it can also be attributed to the fact that there are a number of differences - starting with taxation levels - in the ways that Europe and the United States structure their economies.
Therefore, on behalf of my Group, I would like to congratulate Greece and acknowledge the efforts and progress it has made en route to membership of the Economic and Monetary Union. Further to what I have already said about the convergence report, we are very much in favour of Greece joining the Economic and Monetary Union. This clear endorsement is not diminished in any way when, so as to remain true to our firm belief in a strong euro, sustainability, price stability, and equal treatment of all countries, we inevitably make reference to the need for Greece to keep up the good work, and encourage it to do so, and also point out that a great deal still remains to be done in Greece before sustainable price stability and a balanced low-debt state sector are achieved.
I say this because whilst we recognise that there has been a sharp decline in the rate of inflation, this can be attributed in part to transient factors. It is therefore absolutely essential for Greece to step up its efforts to support sustainable price stability. I say this because substantial structural reform and continuous budgetary surpluses are required under the terms of the Stability and Growth Pact, so as to gradually reduce the public debt ratio to 60%.
We are in favour of Greek membership, but would call upon and encourage Greece to continue to implement the necessary measures and to guarantee sustainability in the spirit of the Stability Pact.
On a final note though, I would also like to appeal to Sweden to at last discharge its political duties, now that it has fulfilled many of the criteria. This is because the Swedish government is currently dragging its heels over joining stage 2 of EMU and amending the bank of issue law, which would guarantee the independence of the ECB when a new member joins.
Mr President, the Group of the Party of European Socialists is convinced by the efforts Greece has made to fulfil the convergence criteria. We support the recommendation and the rapporteur' s report. It is important for the European internal market to at last be properly completed. This will only be feasible if every last Member State of the European Union joins monetary union. It is therefore important from the point of view of business and commerce for all EU States to join, especially those that are able to fulfil the convergence criteria. Only then will it be possible to protect an even larger part of the economic area against exchange rate fluctuations.
A large currency union would also improve our chances of being able to coordinate economic policies, and hence achieve deeper European integration. Like any other Member of the European Monetary Union, Greece will have to continue to make efforts and to acquit itself of its responsibilities. That goes without saying, particularly where the level of debt in Greece is concerned. As mentioned before, Greece, along with Belgium and Italy, have been singled out for monitoring on this aspect. But I would also like to ask you once again to consider that the examination of other States' stability programmes that took place last year also gave rise to criticism. As such, Greece is not the only State to have to keep proving itself over and over again in this respect.
A permanent Community of solidarity - which is precisely what monetary union is - demands sustained harmonisation activity. That is what the partners of monetary union have promised themselves and they must keep their promise. Both the Treaty and the Stability and Growth Pact give expression to this.
Like other Members before it, Greece is going to have to work on being able to sustain its fulfilment of the convergence criteria. The interest rate adjustments that Greece needs to make to bring it into line with the euro zone are making heavy demands on its economy, society and social partners. That is why it is so important for there to be consensus between the major political parties and the social partners. It will enable us to feel confident that Greece will prove to be a successful partner in monetary union.
There is no reason to fear that monetary union will be weakened by Greece joining, because it is the stability of the currency that matters. Any country that wants to join the euro zone must fulfil the convergence criteria. In the long term, internal stability is only crucial to the external value of a currency. The fact that the average rate of inflation in the euro zone is 1.9% is a clear illustration of this. I would remind you once again, in this connection, that the Treaty of Maastricht states that we need a monetary policy that guarantees the stability of the currency. This was achieved in the first few months of the euro zone' s existence. The dollar/euro exchange rate cannot be used to guide monetary policy. What matters is that the internal purchasing power of the euro is very stable, as used to be the case with the Deutschmark.
Mr President, on behalf of the Liberal Group I would like to welcome Greece into the euro and say that we shall certainly be voting in favour of Greek membership. For those other 'out' countries, including my own, I very much hope that they will be able to join the euro soon. I very much regret too that there are so few British Conservatives here in the Chamber today because it shows, with Greece now the twelfth member of the euro zone, how far from reality British euroscepticism about the future of the currency is.
The euro has successfully delivered low inflation, rising growth, falling unemployment and protection for the euro zone economies from the ups and downs of the foreign exchanges. Indeed, the British perception of the euro as a failure, because of its fall against the dollar, simply misunderstands the whole project. The key test of a currency is price stability within the economy, not the value of the currency against other currencies outside the economy.
On the test of internal stability, with inflation at less that 2% and growth higher at 3.1% in the euro zone than in Britain, the euro is clearly succeeding. Indeed, research at the Bank of Tokyo-Mitsubishi recently calculated the euro' s value as if it had existed over the last few decades, weighting each predecessor currency's value to create a synthetic euro. Historically, that research found that the euro actually swooped between a high of USD 1.70 in December 1979 and a low of just USD 0.69 in February 1985. In other words, the euro could stay within its historic trading range and happily now either fall by a further 23% or rise by 188%. Certainly that synthetic euro included currencies such as the Italian Lira, but the same point applies even to the mighty German Mark on its own.
If the euro is a weak currency, than the Mark was positively anaemic. It plunged to DEM 3.45 against the dollar at the end of February 1985, which is a third below its current rate of DEM 2.16 to the dollar. Within three years, and a dollar crash, the Mark was back to DEM 1.57 during December 1987.
The truth is that the history of foreign exchange is a history of gross misalignments, of overvaluations and undervaluations, each inflicting either depressive pain or inflationary costs on the economy and, as Greece has rightly recognised, the euro is a way of regaining control over a key part of our economic environment.
- (EL) Mr President, the report under discussion contains accurate information and an objective assessment. Greece is being judged, just as the first countries in EMU were judged, and this judgement accords Greece the position which it deserves, the position which it could have taken up back then, when it could have become a member of EMU along with everyone else, but which it failed to take up because of the weakness of its government. In all events, this moment is an historic moment for Greece and, may I say, for Europe too. I hope that we shall see other such historic moments when other countries join and, even more so, when we proceed, as we must, with the policy to complete unification. The euro restored politics to Europe and it is incumbent upon us to pave the way so that politics in Europe can be institutionalised and globalisation, which is progressing blindly, without any historical or political plan, can be politicised at a later date, through a unified Europe,
For Greece and the other members of EMU, the problem of sustainability is crucial. The problem of whether or not they will be able to act together on economic policy, as if they had already achieved political unification, is a political problem par excellence. It is a problem of development choices and changes and, of course, it is a problem of public finance management. Greece has a tax reform problem. A large part of the economy pays no taxes and the basic taxes which exist in other Member States do not exist in Greece. The average Greek taxpayer pays more than other Europeans but total tax revenues in Greece are much lower as a percentage of GDP. This structural change is pending, while our government is confining itself mainly to privatisation. Other important structural changes are also pending, such as the need to strengthen regional authorities and their financial independence, reorganise cooperatives in all sectors from the bottom up and liberalise and strengthen the social economy and the third sector. These are the areas which need to be strengthened immediately if sustainability is to have a future.
Mr President, the European Parliament report on Greece' s adoption of the single currency on 1 January 2001 is remarkable, more by virtue of the political will it expresses to enlarge the euro zone than by its concern for technical exactitude. It is, however, true that Greece has made considerable efforts in order to meet the Maastricht criteria and has achieved good progress, except in a few areas, such as public debt, but on that subject there are some countries within the euro zone that are doing no better.
These minor failings, which would have had little impact if the euro had been strong, are now liable, against the background of the euro' s depreciation, where the slightest ambiguity serves to detract from the image of the single currency, to have a much more negative effect, for psychological reasons. Nonetheless, the European institutions did not feel that they should postpone Greece' s accession so as not to give the impression that they had anything to fear and, from that point of view, the position seems perfectly logical, albeit somewhat risky.
The Union for a Europe of Nations Group almost agrees with their conclusions, but as a result of a very different logical argument. Our initial impulse, obviously, would be to refrain from participating in a debate which a good number of us think is nothing to do with us. But, on the other hand, we think that extending the euro zone may, in the end, provide the stimulus for beneficial reforms. The fact is, the more the euro zone is extended, the harder it will be for the single currency to represent nations which are very different, and the more it will be recognised that it would be much simpler to make the system more flexible by having the euro develop into simply a common currency, overlapping with the national currencies with a degree of flexibility but not replacing them. This solution, of progress towards a shared currency, would probably attract the support of the countries within the European Union which, until now, have remained outside the euro zone, creating a shared point of reference for everyone, and putting an end to the current schism, which is disastrous for the credibility of Europe as a whole.
- (EL) Mr President, the Council' s legislative proposal on the adoption by Greece of the single currency on 1 January 2001 is a positive proposal which responds to the objectives of the European Union to strengthen social and economic cohesion through Economic and Monetary Union. The New Democracy team within the European People' s Party has always vigorously supported the policies needed so that Greece, which was outside the first round of Member States, could honour the obligations needed in order to join the euro zone. The truth is that Greece now meets the convergence criteria, with the exception of the public debt criterion. However, this also applied in the case of Italy and Belgium and Greece should not suffer adverse discrimination in the present case.
In fact, economic development and convergence policies started in Greece at the beginning of the 1990s, as both the Commissioner and the representative of the European Central Bank stressed during the meeting of the Committee on Economic and Monetary Affairs, and they concern various governments and various political powers. However, they are due mainly to the efforts of the Greek people as a whole. Policies in Greece need to focus today on further structural changes, while maintaining an anti-inflationary line, with the aim of achieving a real social market economy in conditions of healthy competition, so that Greece can keep comfortably to the Dublin Stability and Development Pact.
EMU will be a real success once it succeeds in uniting all the Member States, far more Member States such as Sweden, where convergence is proceeding exceptionally well. I hope that soon the verdict of the Swedish people will take the completion of the euro zone one step further. For the time being, we call on the European Parliament to vote in favour of Greece' s accession to the euro zone and we assure you that, as far as we, the main opposition are concerned, we shall use our policies to support the efforts being made to apply the rules of the Stability Pact and to honour joint European obligations within the framework of a unified country without borders.
Mr President, Greece meets the convergence criteria according to the European Commission' s verdict, which is based on a very nominalistic interpretation. Every self-respecting economist knows that Greece, despite the impressive achievements of the past couple of years, does not yet have inflation and government debt sufficiently under control or in order.
The Greek government has major financial interests in an extensive number of government enterprises which are mostly loss making. In 2001, the derogation for the liberalisation of various sectors will lapse, at which point the large hidden government debt - half the size of the current one - will become public. Why did the Commission not take these skeletons in the cupboard into consideration during the assessment? On 17 January last, the Greek drachma was revalued by 2.5%, mainly to push down inflationary trends. At the moment, the short-term interest rate in Greece is about 600 basic points above the European Central Bank' s level. Participation from 1 January 2001 means that the short-term interest rate must come down by the end of this year at the latest. As a result, the credit facility will expand considerably and Greece will be unable to meet the inflation criterion. Why does the Commission turn a blind eye to this?
In the interests of the Greek citizens and a more flexible development of the Greek economy, we are forced to decline our support for this Commission proposal.
- (EL) Mr President, I wish to thank the rapporteur for his serious and objective approach to Greece' s candidacy. I wish to thank him because he dealt with us just as strictly as all the Member States which preceded us in forming the single currency. This is the biggest compliment which he could give a country which, for a while, gave the impression that its economy was on the slippery slope towards general disintegration. The world has many examples of where such a slippery slope can lead; however, there are relatively few examples of a country which has found the strength not only to stop but to reverse the decline and manage to satisfy the extremely stringent stability criteria of today' s world.
This success is particularly significant because it was built on the basis of an economy which was not rich and not particularly strong. We do not need you to remind us that the Greek economy is weak. We know it is. For a nation to build monetary stability on such a basis requires greater effort and sacrifice than in a richer economy. The fact that the Greek people agreed to make these sacrifices is proof positive of their determination to break away once and for all, by their own efforts and taking advantage, of course, of the support of the European Union, from the fate of economic backwardness. And we shall make the same effort in the future, not because you are strict and we have to, but because it is in our interests to do so. This effort is dictated by our wish to have a better standard of living, to run a modern economy and to prosper with the rest of Europe. We are here not because we wanted to conceal our weaknesses, but because we wanted to fight and we fought and we won.
As far as we are concerned, we are a small country, but we are fighters and our accession to the single currency is a vote of confidence in this huge European venture; it is a sign of the fact that we support the European endeavour and we hope that other, far richer countries will see this and follow our example.
No one should rejoice prematurely at the present vicissitudes of the single currency. In joining, we have shown our trust in Europe, in monetary union, in the prospect of economic unification and in the success of our common economic fate. That is the meaning of Greece' s accession, that is the meaning of its acceptance. Europe has become stronger today, not weaker, as the result of Greece' s accession.
Mr President, the Commission' s and the ECB' s convergence report deals not only with the Greek, but also with the Swedish, convergence programme. So too does Mr Goebbels' report, even if the part about Sweden is limited. The Swedish economy is doing well - very well. Mr Goebbels also points this out. In common with Mr Karas and Mrs Randzio-Plath, he also issues a reminder that the EU would be that much stronger if all the Member States were to participate in EMU. This is a timely reminder of something which is self-evidently the case. If one is going to join the EU, one should not do so by halves.
Even if the economies of Great Britain, Denmark and Sweden are going well, it must be clearly pointed out, as it was by Commissioner Solbes Mira in the Committee on Economic and Monetary Affairs, that, if the spirit of the Treaty is to be complied with, no Member State can, in the long term, place itself outside so strategic an area of cooperation as the common currency. This could have been brought out more clearly in the report.
The euro has provided greater stability. This has benefited companies, especially small companies. Price competition has increased, and there has been greater transparency. The euro is not weak. Instead, it is the dollar which is extremely strong. Allow me to remind those countries outside the euro zone that there is a danger of their influence declining further. Last week, we learned that France' s prime minister wants to see a Euro 11 - soon a Euro 12 - with more influence and power when it comes to economic and financial policy.
At present, the economy is on the way up in Europe, but the clouds are gathering - in the United States and in Europe. You do not buy an umbrella once it has begun to rain. Instead, you buy an umbrella when the sun is shining so that you are prepared for when the rain comes. The euro provides Europe with economic stability and competitiveness.
There are very strong economic and moral reasons why Sweden should join EMU. Sweden should also have an obligation to help increase Europe' s economic competitiveness. I should therefore have liked to have seen my home country, Sweden, being able to join with Greece today.
- (EL) Mr President, ladies and gentlemen, our reservations about Greece' s accession to EMU are not a matter of principle; they are based on actual facts, as regards both EMU in general and the Greek economy. As far as EMU in general is concerned, we are in favour of real economic and monetary union. Unfortunately, this union is only monetary, not economic. It is MU, not EMU. We know that EMU was created prematurely for political reasons which date back to the events of 1989 and 1990, which is why the child, the euro, has been delivered early and is languishing in an incubator. This is the opinion expressed by the Nobel prize-winning economists Friedman, Tobin and Modigliani. The creation of EMU was not preceded by an agreement on the economic policy which the Member States had to follow. Only now are the Commission and Council trying to outline common policies for certain economic problems such as unemployment and competitiveness. But the road is long and full of adventures, as the poet says.
The Goebbels report tells us that Parliament' s reply cannot but be a political one and assures us that Greece' s accession to the euro zone does not involve any political risk. However, the report adds that there are economic risks and that they are greater in the case of Greece than in the case of other countries belonging to the euro zone. We agree. There is no danger to the economies of the other 14 Member States. Of course, I have trouble understanding how anyone can distinguish so easily between political and economic risks, but we shall let that pass.
As far as Greece is concerned, our reservations concern the economic risks mentioned in the report. The sole aim of the economic policy pursued by Greece over recent years has been to satisfy the convergence criteria. Efforts have focused on improving indicators, not real economic quantities. The competitiveness of the economy has not improved and unemployment continues to rise. The structural changes needed have not been carried out and privatisation has been presented as the new panacea for development and prosperity. Wage differentials have been sacrificed to indicators and are increasing, and, as a result, the figures are doing well while the people are suffering, however.
In all honesty, the Goebbels report says that, as regards convergence, all EU governments are required to produce results but are free to choose the means of achieving it. It is therefore the Greek government' s choice of means which we object to. The means chosen were neither economically suitable nor socially just. The rich got richer and the poor got poorer. In joining EMU, we are jumping in at the deep end and hoping for the best.
Mr President, firstly my congratulations to Mr Goebbels on a very professional report and an excellent presentation. Some government finances are indispensable prerequisites for economic stability and economic progress. Securing budgetary discipline strengthens price stability and creates conditions which are conducive to creating much needed employment within the territories of the Union.
The Stability and Growth Pact States provide the 15 Member States of the Union with a comprehensive surveillance procedure to monitor their budgetary policies. The Stability and Growth Pact calls for Member States to reach, in the medium term, a budgetary position close to balance or in surplus. It must also identify the adjustment pacts adopted to reduce the general government debt ratios.
The Commission and Parliament monitor submissions made by each Member State of the Union to ensure compliance with the Stability and Growth Pact. We must also remember that there are wider provisions for closer coordination of economic policies in general between the Member States of the Union. The principle of the Stability and Growth Pact is also a logical progression from the criteria laid down in Maastricht for the Member States to comply with economic conditions for participation within the new European single currency.
The one comment I would like to make about the state of the single European currency is: Why do so many Member States want to join such a regime? It is clear that Greece will shortly join the existing 11 Member States who are participating in the economic and monetary union, and I wish to congratulate Greece on its economic recovery and wish it well in the future. I welcome Greece into the euro zone.
It is also clear that Sweden and Denmark will accede to the single European currency regime over the next couple of years. It is known that the vast majority of countries from eastern and central Europe want to sign up to the process of economic and monetary union in as short a time as possible, but I believe that the European Central Bank has to outline a clear strategy as to how it intends to bolster the value of the new euro.
The 290 million citizens within the existing 11 EMU countries have the right to know what the European Central Bank intends to do to maintain and enhance the value of the euro now and into the future.
We shall adjourn the debate on Mr Goebbels' s report, which will resume at 3 p.m. today, as we are now going to start the voting, which will run from 11.30 a.m. to noon. It will be adjourned for a formal sitting and will resume immediately after the formal sitting. I therefore urge the Members not to leave the Chamber at the end of the formal sitting.
Agenda
As regards the report by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council framework decision on combating fraud and counterfeiting of non-cash means of payment, currently scheduled for Thursday 18 May, the rapporteur, Mr Gerhard Schmid, has just noted that the text which is to be submitted to the Council on 29 May is substantially different from the text submitted to Parliament, on which the report in question was based. This means that Parliament must be consulted afresh. In order to avoid debating the subject twice over, the rapporteur wishes to wait until the Council' s recommendation has been updated in order to draw up a new text. The Socialist Group has therefore asked that this matter be referred to committee and that the item be removed from the agenda for next Thursday.
(Parliament gave its assent) I must inform you that due to the late submission of the report by Mrs Buitenweg, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the equal treatment of persons irrespective of racial or ethnic origin, this report was not available in French, Spanish or Swedish for the meetings of the political groups last night. I therefore propose that we keep the debate on the report on the agenda as it currently stands, as the first item on Thursday 18 May, but that we defer the vote on the report until the next part-session.
Are there any objections?
Madam President, it would be much more coherent and in keeping with our Rules of Procedure if we voted, as long as we hold the debate, on Thursday evening or Friday morning.
Mr Barón Crespo, the problem is that the text is still not available in French, Spanish and Swedish, thus presenting a problem in terms of our Rules of Procedure. That is why the Bureau proposed this solution.
Madam President, I respect what the Presidency has said, but I have different information: that this morning all the versions are available. I accept the President' s words, but I must point out that there is some inconsistency here.
Mr Barón Crespo, I quite understand your objection. I am informed by our services that the other reason for making this proposal was related to the limited time the groups have to table amendments. Having said that, following your request, I suggest that we put to the House the sense of the proposal which I have just made. Perhaps Mrs Buitenweg can give us her opinion, as rapporteur?
Madam President, I would very much regret it if my report were to be taken off the agenda and if the vote were not to take place this week. We have an agreement with all political groups in this Parliament that we would accelerate proceedings for this directive. This is necessary to put through this directive swiftly and within the time in which the Portuguese Presidency, which has shown exceptional commitment in this respect, is in office.
The Council will be convening before our next plenary sitting. This means that if we do not adopt a resolution here, the Council will be unable to adopt its position either, and everything will be shelved long term. I would like to point out that the group which has the most problems and seizes upon administrative issues as an excuse to postpone dealing with these, is also the group which voted against this report in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. I therefore do not rule out other motives which might be at play here.
This has a bearing on the speed at which anti-discrimination can be translated into legislation in Europe and at which people can therefore be protected from racial or ethnic discrimination, and I do not appreciate the fact that Parliament is arguing in favour of postponing this protection.
Madam President, the way in which the Buitenweg report is being handled is completely unacceptable, and this has far less to do with the report itself than the actual procedure we are adopting. In fact there is an arrangement within the European Parliament that when reports are only voted on for the first time during a committee meeting here in Strasbourg, they do not then feature on the agenda in that same part-session. That is the usual arrangement. Now a decision was obviously taken last Thursday, in the Conference of Presidents - at which I was represented as I could not be there in person - to deviate from this rule, but only to do so if all translations were present and correct by 7.00 p.m. yesterday evening, as I understand it. The translations were not all present and correct by yesterday evening, and it is impossible to table amendments for certain languages if the report is not available in these languages.
Hence I would strongly recommend that we do not continue the discussion here now, but that the Groups consult with each other this afternoon on how they wish to proceed with the report, and that we then reach a decision first thing tomorrow morning. One thing I would stress, however, is that it will not be acceptable in future, to discuss reports here and, if applicable, vote on them, if a) if the reports have only been decided on in committee that same week, and b) the translations are not available either. This does not do justice to the dignity of Parliament and I object to a procedure of this kind.
Ladies and gentlemen, I appreciate the importance of this discussion, but I propose entering the debate on the agenda for tomorrow, as the Bureau wished.
I suggest that the Conference of Presidents or, at any event, the groups, should come to some agreement on the procedure to be adopted regarding voting after the debate, and that our final decision on the timing of the vote should be postponed until tomorrow.
May I take it that the various group presidents and Members of Parliament agree in principle, as I am afraid that if I give the floor to every Member who requests it we shall be starting the whole debate up again?
Mr President, as you know, I am the co-rapporteur with Mrs Buitenweg on this important directive on behalf of the Committee on Employment and Social Affairs. I hope that you will rule that the vote, as per our agenda agreed on Monday, will go ahead and I have two points to make to our colleagues in the PPE in that respect.
The first is this: since this directive was first proposed, the whole furore across the European Union because of events in Austria and elsewhere, where the extreme right has come forward, has caused us, as a Parliament, with the widest possible across-party support, to work with the Council and the Commission to agree an accelerated timetable to enable this directive to go through to provide the strongest possible response to the racist and extremist threats that undermine our combined values. That deal with the Council and with the Portuguese Presidency said that we would agree in this Parliament this week prior to the Council of Ministers' meeting in June. If we fail to meet that commitment, what does that say to the racists?
And my second point: we talk about the dignity of Parliament. What about the dignity of black and ethnic minority people subject to racial harassment, victimisation and discrimination?
Ladies and gentlemen, I should like to make things quite clear.
The debate is indeed going to take place as scheduled on the agenda and, like everyone in the House, I appreciate its importance. Nonetheless, I suggest that you accept my proposal, which is this: that the debate should take place as scheduled on the agenda and, tomorrow, the sovereign Assembly, after consulting the groups, shall decide whether or not to vote on this report during the present part-session. I think it would not be right to vote on it immediately.
Madam President, I do not see why the Conference of Presidents should make the decision. Surely it is up to all of us here at the plenary sitting to decide whether or not the vote should take place during this part-session, not the Conference of Presidents?
We wish to decide right here, either today or tomorrow, whether the vote on this directive and this report should take place this week. We do not wish to leave the decision to the Conference of Presidents.
Mr Cohn-Bendit, I think you have not been listening to my suggestions carefully enough. I did not suggest that the decision was referred to the Conference of Presidents, which does not have the authority to decide. I suggested reconciling points of view within the groups and then tomorrow, in the House, discussing the timeliness of voting this week. It goes without saying that only the plenary assembly has the right to make this decision.
I should now like to put an end to any further speeches on the subject, as I am afraid that discussing the matter ad infinitum is not going to lead to a clear decision.
I shall just give the floor to Mrs Ludford, whose group has not yet had an opportunity to comment.
Madam President, I just wish to emphasise on behalf of the Liberal Group the desirability of debating and voting this report this week.
Despite the short timetable for the consideration of this matter, it has been dealt with very fully in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and there has been every opportunity for amendments to be tabled.
It is regrettable that there have been administrative delays in producing all the language versions. However, I feel that there is a touch of opportunism in the PPE Group' s objections to a vote this week. After all, if it were technically impossible, the services would never have proposed that it be voted on tomorrow. Therefore, we should debate and vote on it tomorrow; otherwise there is a danger of obstruction by one group.
Ladies and gentlemen, I put it to you that we decide as follows: we shall carry on the debate as scheduled on the agenda and tomorrow, the House will consider whether the vote should be retained as scheduled, after consultation with the various groups.
Vote
Mrs Muscardini, I suppose you wanted to speak on the next item, but, quite frankly, I would urge you not to take the floor. I cannot deprive you of your freedom of speech, however, but I do appeal to your sense of responsibility.
Madam President, my responsibility is that I have worked in this Parliament for 11 years and I have seen it deteriorate with every passing day. I will not go back to the previous debate although I had requested the floor in order to speak on the previous matter. I am afraid that this is not the first time that the Presidency has ignored this area of the Chamber and so I am going to speak on the House' s agenda. Would the Presidency please organise the Secretariat and herself in such a way as to accord all Members the same right to speak on the matters over which they wish to take the floor. It is deplorable to talk of democracy and human rights and then not give Members the right to read the texts in their own language or to speak in the Chamber.
Joint motion for a resolution
on the appointment of senior Commission officials
(Parliament adopted the resolution)
Simplified procedure
Common position adopted by the Council with a view to adopting a European Parliament and Council directive on the approximation of the laws of the Member States relating to the front underrun protection of motor vehicles and amending Council Directive 70/156/EEC (5378/1/2000 - C5-0179/2000 - 1999/0007(COD)) (Committee on Legal Affairs and the Internal Market)
(The President declared the common position approved)
- Proposal for a European Parliament and Council directive amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehicles (COM(2000)42 - C5-0091/2000 - 2000/0040(COD)) (Committee on the Environment, Public Health and Consumer Policy)
(Parliament adopted the Commission proposal)
Report without debate (A5-0120/2000) by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision concerning the conclusion, on behalf of the Community, of the new Convention for the Protection of the Rhine (COM(2000)61 - C5-0168/2000 - 2000/0037(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0128/2000) by Mrs González Álvarez, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision establishing a scheme to monitor the average specific emissions of CO2 from new passenger cars (C5-0105/2000) - 1998/0202(COD))
(Parliament adopted the joint text)
Report (A5-0129/2000) by Mrs Smet, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 93/104/EC concerning certain aspects of the organisation of working time to cover sectors and activities excluded from that directive (C5-0183/2000 - 1998/0318(COD))
(Parliament adopted the joint text)
(The sitting was adjourned at 11.55 a.m. for the formal sitting and resumed at 12.30 p.m.)
Report (A5-0117/2000) by Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation laying down rules for the prevention and control of certain transmissible spongiform encephalopathies (COM(1998) 623 - C4-0025/1999 - 1998/0323(COD))
(Parliament adopted the legislative resolution)
Report (A5-0113/2000) by Mr Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on the interoperability of the trans-European conventional rail system (COM(1999) 617 - C5-0301/1999 - 1999/0252(COD))
(Parliament adopted the legislative resolution)
Report (A5-0112/2000) by Mr Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Report from the Commission to the Council and the European Parliament on the implementation and effects of Directive 96/48/EC concerning the interoperability of the trans-European high-speed rail system (COM(1999)414 - C5-0207/1999 - 1999/2165(COS))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- González Álvarez report (A5-0128/2000)
Madam President, I voted for the González Álvarez measure on the regulation on the monitoring of carbon dioxide emissions from new passenger cars. Why am I in favour of this measure? It goes without saying that I support the monitoring of new passenger cars when they are first placed on the market, but my vote in favour of the motion also contains a call to make greater efforts in the monitoring of second-hand cars, for, in actual fact, I would argue that new cars are never to be found on the road due to the fact that the very act of driving them along a road ages them by definition. It is, above all, 'old' cars, the cars which have been in use for a number of years, which cause atmospheric pollution. I call for monitoring of these 'old' cars, to ensure that they are always in a state of good health and to prevent them from harming the earth' s atmosphere. I therefore support the use and preservation of pensioner cars as well.
- (FR) The González Álvarez report deals with reducing CO2 emissions, a necessary goal, particularly with the fight against global warming at stake. An objective like this would require Europe to provide itself with effective resources in order to limit such emissions, either by binding standards, as is the case for other pollutants, or by incentives, with checks and penalties. Furthermore, the increase in the number of vehicles plays a major part in the increase in CO2 emissions. This aspect of the problem must be tackled as well, by implementing a transport development policy involving rail and waterway transport, combined transport, and public service which is capable of offering an effective alternative to the private car.
According to the explanatory statement, the Commission is still at the stage of a 'monitoring scheme' , i.e. collating statistics but without undertaking effective checks, and, apparently, excluding light commercial vehicles (vans) and heavy commercial vehicles (trucks). It is better than nothing, but not much! Despite its limitations, we nonetheless voted in favour of the González Álvarez report.
Smet report (A5-0129/2000)
Madam President, I voted for the report on the conciliation process concerning the organisation of working time, first and foremost in support of the article on doctors in training. It is, in effect, appropriate for them to be able to rest in-between operations, particularly during their training period, also in consideration of the fact that, during the rest of their careers, it is above all - not exclusively, but for the most part - the elderly who will fall victim to their scalpels. The doctors will need to have learnt their trade well, free from considerations of working time. Above all, however, my vote for the motion is an invitation to consider reducing not just the working time in a worker' s day but the time he spends working over his entire lifetime. It would, in fact, be appropriate for a person not to have to work for 80 years if he is going to live to be 90 years of age, but to work for a period of 30 years if he is going to live to be 60 or 70.
Madam President, I voted for the amendment of the directive on working times because this directive has been extended to include certain categories which had not been covered. I refer, in particular, to categories of the transport sector. Furthermore, I hope that the approval of this directive will prompt a decision, at last, to approve the regulations on flight times and working times for pilots and cabin crew. This is not solely a social matter of worker protection - although it does include this factor - but it is also a question of flight safety.
. (EL) It is a fact that man' s strength and capabilities are limited. Working times may be harmful to the physical and the mental health of both individuals and families, which is why working times need to be organised so that the safety and health of workers are not put at risk. However, 7 million workers in the EU, in transport and fisheries and doctors in training are exempted from Directive 104/93/ÅC on the organisation of working time. This intolerable situation and the abuse of workers in the above specialist sectors as regards their working times is of a nature and is taking on dimensions which are such that rules must be imposed without delay, given that workers such as doctors in training in Great Britain work up to 72 hours a week.
Extending the directive is essential, but it is not enough. The provisions proposed will be unable to protect the safety and health of workers effectively, given that there are still numerous exemptions and long transitional periods for implementing the directive. We must also bear in mind that the original directive did not stipulate the length of a working day (it stipulated a working week of 48 hours - an implied violation of the measure).
- (NL) My Group eventually accepted the compromise reached by the Conciliation Committee to apply the working time directive to the excluded sectors. It is now crucial that these sectors can, at long last, look forward to a regulation so that they too come under the scope of the directive.
We struggle greatly with the long transitional periods for the junior doctors sector. After the directive enters into force, the Member States have a total of nine years before they are obliged to have transposed the directive into national legislation. Under certain conditions, this period can be extended by another two or three years.
Needless to say, we feel for the many Member States which struggle with inadequate staffing levels in their health sector. However, the Member States have known for a long time that they will need to adapt to the working times directive in the long run. It looks very much like this serious problem has been shelved, as a result of which, in our opinion, the arguments used to support the long transitional periods do not so much signify powerlessness as unwillingness.
In the light of the above, when this directive and the ensuing national legislation is implemented, close monitoring will be required to ensure that the weekly working hours for junior doctors meet the statutory standards.
- (FR) I can only recommend that this text be adopted, which is the product of a long and difficult conciliation process between the Council, the Commission and Parliament. This favourable vote is of capital importance as it concerns the health and safety of some 7 million workers in Europe. Workers in the transport sector and offshore workers, sea fishermen and doctors in training will at last be entitled to benefit from European working hours regulations.
As a French member of the Parliament' s Committee on Employment and Social Affairs, at second reading, I supported Parliament' s position which, in particular, provided for a four-year transition period for doctors in training, with a maximum working week of 54 hours, over a four month reference period.
The conciliation process produced an agreement whereby doctors in training will be covered by the directive, as far as its scope of application - a maximum 48-hour working week over a four-month reference period - is concerned, after a period of nine years. The nine-year period is to be subdivided as follows: a four-year transposition period and a five-year transition period. In the first three years of the transition period, the number of weekly working hours shall not exceed 58, or 56 during the last two years.
For some States, however, this sort of nine-year period will not be sufficient to carry out the necessary adjustments. These States may therefore be permitted an additional period of two years. The Commission will make a statement on the notification of the relevant Member State, after consulting employers and workers at European level, as well as representatives of the Member States. The notification, the opinion of the Commission and, if this opinion is not acted upon, the Member State' s justification, shall be published in the OJ and sent to the European Parliament. If there are specific problems, then the two-year period may be extended for a further year, but the Member State must incorporate the procedure in full. The maximum number of weekly working hours may not then exceed 52.
. (PT) I have voted against this report because, as a doctor by profession, I think that the excessive working hours that it proposes for junior doctors are unacceptable.
- (FR) The text before you, after years of negotiations seeking to define the maximum limits for weekly working hours, is symbolic in more ways than one of the ambiguities and inadequacies of European social policy.
Firstly, as regards the very principle of a European social policy, the Treaty of Maastricht restricts this to minimum social standards, and only on condition that they do not "hold back small- and medium-sized undertakings" . These restrictions are no longer acceptable today. That, then, is one urgent question to be raised for the forthcoming revision of the Treaty.
Ambiguities and inadequacies are, however, just as evident in the proposal before us. Are we sufficiently aware that, in 1994, when the Member States came to an agreement on the maximum 48-hour working week, they excluded several million workers, such as transport workers, offshore oil rig workers or junior doctors in training?
Mrs Smet' s proposal extends the general rule of 48 hours to some of these sectors. It still does not, however, settle the matter of long-distance road haulage workers and puts forward a frankly ridiculous timescale for implementing the directive with regard to junior doctors!
The position of these doctors in training is similar in many countries: working weeks of 70 and 80 hours in conditions that are occasionally disgraceful and sometimes dangerous to patients. The recent strike by junior doctors in France showed that such a situation was not acceptable, either for the doctors, the patients or the public health service.
But, even though, last November, the European Parliament proposed almost unanimously that the 48-hour rule should come into force within four years, it is now suggested that we alter our position radically. We should adopt the joint proposal of the ministers and the parliamentary delegation allowing Member States up to twelve years (!) before they apply the 48-hour week directive to doctors in training.
Please think about what this means exactly. The first doctors in training to benefit from these conditions have just started secondary school! I do not know of a single other area - the euro, the free movement of persons, goods or capital - where a timescale of this order is tolerated.
In such circumstances, how can we expect the European Union' s social policy to be taken seriously?
Especially as the proposal divides this twelve year period into several distinct periods, each with their own rules for the maximum working week:
until 2004 there will be no change, there will be no restrictions on working hours;
between 2004 and 2007 the maximum working week will be 58 hours;
between 2007 and 2009 it will be 56 hours;
between 2009 and 2012 it will be 52 hours.
In adopting this text we are sending out a worrying message.
This is the first directive on social matters to be adopted since the Lisbon Summit on employment. I would like to express the hope that the Commission, Parliament and the Council will, at last, take European social policy more seriously. Social Europe will not make progress, nor will it convince our countries' citizens with proposals such as this.
Roth-Berendt report (A5-0117/2000)
Madam President, I voted for the Roth-Behrendt report, although, as before, my vote in favour of the motion is also a call for improvement of European legislation in the field of the implementation of the precautionary principle. It is, of course, right for us to consider our health as human beings and to slaughter the huge number of animals at risk; it is right for us to adopt this measure and thereby establish rules to bring farmers and stock breeders into line, but we also need to keep our feet firmly on the ground. What I mean is, right now, I can imagine farmers running along behind their cows - Daisy or Buttercup, maybe - and fussing over feeding them hay, fodder and products from their fields, whereas they may well not have had time to have their animal' s health checked. So let us combine practical action with a desire for improvement.
- (FR) I should like to express my satisfaction with the content of this report. Let me remind you that in presenting this proposal for a regulation, the Commission is fulfilling the undertaking it gave in 1997 to the European Parliament' s Temporary Committee of Inquiry to put forward measures for effectively monitoring transmissible spongiform encephalopathies (TSEs). This proposal seeks to create a standard legal basis for the monitoring and prevention of TSEs, of whatever type, and for all animal-based products. It incorporates all Community regulations in force in the field of TSEs.
Like the rapporteur, I endorse the general strategy adopted by the European Commission, but I think the text before us needs tightening up in order to guarantee maximum consumer safety. I have therefore supported the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy.
These amendments were intended to introduce the possibility of systematically implementing rapid diagnostic tests, and to reintroduce the European Parliament' s request in the context of the follow-up to the recommendations on BSE, i.e. withdrawing the entire herd from the food chain, banning any movement of animals defined as at risk, and advocating the slaughter and destruction of such animals, with the exception of animals intended for scientific research. The proposal also had to be extended by inviting the Commission to present proposals for the inclusion of some cosmetic products and medicines, and to draw up a procedure for determining the epidemiological status of countries or regions in relation to BSE, i.e. a classification of countries according to contamination levels.
I shall conclude by stressing the fact that the European Parliament must continue to be involved, under the codecision procedure, in fundamental decisions on the prevention of TSEs.
- (PT) It is important that all necessary measures are adopted in order to monitor, prevent and fight all transmissible spongiform encephalopathies. These measures are part of the strategy for fighting these diseases that has been developed following the BSE crisis, including rapid diagnostic tests, in order to protect public health and regain consumer confidence.
It is equally important for the Commission and the Member States to adopt the measures necessary to guarantee that studies, research and practical action are developed, so as to enable these diseases to be eradicated quickly.
It is also crucial, however, that we do not forget the rights of livestock breeders, particularly those of small farmers and of those in family-based farming, who are in a difficult situation and should therefore be given the necessary support - particularly in Portugal, where the issue of aid is particularly crucial - especially if the ban is extended once again.
- (FR) The problem under discussion this morning was first identified a long time ago. It is all very laudable to attempt to prevent the risks of BSE at Community level today, but it was almost 15 years ago that our researchers clearly established that one of the causes of mad cow disease was the consumption of cattle fodder containing animal-based meal made from ingredients taken from the carcasses of sheep suffering from ovine scrapie.
This is why, when we contributed towards setting up the Parliament' s Temporary Committee of Inquiry into BSE, we pointed out most forcefully that any regulatory instrument should necessarily cover all transmissible spongiform encephalopathies. Why has it been necessary to wait so long to effect the necessary changes in the regulations? Why is there this time lag between scientific discoveries and Community proposals?
Fortunately, as far as the protection of the citizens is concerned, reactions at national level and in a number of Member States were rather more rapid and effective, compared with the incredible slowness and the usual paradoxes of Community bureaucracy. Let me remind you that some countries, in effect, in order to ensure consumer food safety, have had to deliberately contravene Community regulations.
It is a perfectly good idea to make the use of rapid diagnostic tests more widespread. They will be a significant component of BSE monitoring at Community level. Let us not, however, treat them like a universal panacea. These tests can only detect the affected prion protein above a certain level. They are therefore no substitute for, in particular, the withdrawal of specific high-risk materials.
Above all, it would be an outrage if Member States which have set up a screening programme based on tests far stricter than the Community programme were to be penalised, in terms of classification with regard to BSE-related risks, in comparison with States which have confined themselves to the minimum Community programme. Community regulations should never represent a brake on, or obstacle to, the action of Member States that wish to offer their citizens more stringent protection. It has been clear since the start of the BSE crisis that the most appropriate and effective level of protection for our citizens is directly linked to the vigilance of the national authorities, with Community procedures, when they finally come to be drawn up, being able, of course, to play a useful complementary role.
Savary report (A5-0113/2000)
Madam President, I should briefly like to pay tribute to the work done by our fellow Member, Mr Savary, who has once again shown himself to be a staunch defender of the railways and of public services. Next I should like to tell the people who voted in favour of this report that I, of course, agreed with saying that it is no longer possible to accept the share of rail transport increasingly losing out to road transport, and that nor is it possible to accept the technical, and even regulatory, obstacles from a bygone age that stand in the way of the much-needed freedom of movement throughout the whole of Europe?
All the same, for future reference, I wish to state today that making this observation and supporting this determination to make progress must not lead to untrammelled liberalisation and privatisation, as this puts our safety at risk, and we can see many examples of this today in some countries of Europe, and it is destructive as far as our public service is concerned. This is not the purpose of today' s report but, in view of debates we will have in future, I wished to state this publicly.
Madam President, although we are in favour of completely harmonising European rail networks and making them compatible, since this is a necessity, and although we are in favour of developing this type of public transport, both on major international routes as well as on regional and local networks, we abstained from the vote on this report, since nowhere did it mention the need to operate rail networks as a public service, i.e. as a system designed and put into practice in order to respond to the needs of users and not to be a source of profit for private companies.
Madam President, I voted for the measure contained within the Savary report, on the trans-European conventional rail system. How could I do otherwise? This is a clearly a matter in which the European Union must intervene on account of the subsidiarity principle. Long-distance transport can only be regulated at European level. Nevertheless, there was room for improvement in this measure, but I hope that this will be achieved over the next few years. We should use this as a springboard to create, at last, a European department of transport links, but, first and foremost, we should make it easier for pensioners and the elderly to travel between the European capitals. Pensioners love to travel and could have the right to a free travel card for journeys between their capital city or their own town and the capital cities of the other 14 European States.
We must give our support to the interoperability of European railways as a means of revitalising and developing the sector at international level, in order better to meet users' needs, and also as an instrument for protecting the environment. Nevertheless, we do not feel that adequate solutions to the problems arising for those working in the sector as a result of this process have been provided in the texts before us.
We are also aware, and are therefore bound to express our concern about this, that the proposals currently being discussed are part of a package of measures designed to liberalise the sector, and that the experiments that have already been carried out in this area have certainly led to a deterioration in safety and social conditions for workers.
Savary report (A5-0112/2000)
Madam President, I voted for the second Savary report, which differs from the previous report in that it refers to a trans-European high-speed rail system. My point, this time, is that there is also room for improvement in this high-speed European transport system, in that it should be designed for use by ordinary citizens as well as businessmen who want to travel from Madrid to Copenhagen or somewhere even further away in as short a time as possible: businessmen can always go by plane. High-speed links must, first and foremost, be designed for tourism, leisure and the enjoyment of all European citizens, especially the elderly, who would be avid travellers if conditions were more luxurious and rail travel a more pleasurable experience.
- I voted against the report on the trans-European high-speed system (A5-0112/2000).
It is most enlightening to compare the two reports presented by our colleague, Mr Savary, even if these documents have different legal bases.
The high-speed sector and the conventional rail system respond to quite different philosophies. The former report received unanimous support in the Committee on Regional Policy, Transport and Tourism. Only half of the Members of the very same committee voted for the latter. This fact is, in itself, expressive enough.
On the high-speed rail system report the Environment Committee, astonishingly, did not deliver any opinion, even if the environmental aspects are not mentioned in it at all.
It seems that most people in this House do not really care about the need to rebalance the different modes of transport in favour of the railways, to reach a significant rise in the volume of goods and passengers that nowadays overwhelmingly use the roads.
- (FR) First of all I should like to congratulate the rapporteur on his excellent work on the Commission' s report on the implementation and effects of Directive 96/48/EC concerning the interoperability of the trans-European high-speed rail system. Creating the technical conditions for the interoperability of the European railway networks involves harmonising, between the various networks, the many different systems and components involved in rail transport. The objective is a threefold one: to gradually create the conditions for the uninterrupted movement of trains on the 15 national networks - the free movement objective; to eliminate current high costs and delays in order to improve the competitiveness and reliability of the railways vis-à-vis their competitors - the sustainable mobility objective; and to create the conditions for a single European market in railway rolling stock by harmonising the elements that make up the railways - the economic and technological objective.
The objective of the directive before us today was to publish the technical specifications for interoperability (TSIs) for six sub-systems - Maintenance, Infrastructure, Energy, Rolling Stock, Operation and Control-Command - beginning the work of standardising components in collaboration with CEN, Cenelec and ETSI, and establishing in each Member State a list of notified bodies instructed to assess the conformity of the components produced by the relevant industries. This report, drawn up pursuant to Directive 96/48/CE, gives an initial assessment of the progress made.
It must be noted that four years after the directive was adopted, not one single technical specification for interoperability (TSI) has been drawn up even though interoperability is deemed to be fundamental to the mobility of persons and the effectiveness of trans-European rail systems. The majority of Member States have not, to date, transposed the provisions of this directive into their national legislation. We are a long way from debating the priority to be given to rail!
It would, however, be unfair to say that no progress has been made. For one thing, a tripartite body, the EARI (European Association for Railway Interoperability), has been set up and has undertaken the work of identifying and specifying existing technologies, components and procedures, which should culminate in two TSIs in the near future. Moreover, the latest high-speed network investment projects, designed along the lines of Thalys, have, for the first time, made efforts to achieve convergence and technical coherence.
Even so, these achievements are still inadequate in terms of the issues at stake. National disparities are a considerable obstacle to the development of rail transport in Europe, in spite of the many advantages of this means of transport in terms of sustainable development, pollution and safety. The figures speak for themselves: in 1970, the railways had a 21% share of the goods transport market; today they have only 8.5%.
The trend is the same for passengers, where the market share has dropped from 10% in 1970 to 6%. Where freight is concerned, the railways could quite easily disappear altogether from large areas of the goods transport market. There is no doubt that the closure of large parts of the European network would lead to significant job losses.
It is therefore essential to give a fresh boost to interoperability.
(The sitting was suspended at 1.20 p.m. and resumed at 3 p.m.)
Adoption of single currency by Greece (continuation)
The next item is the continuation of the debate on the report (A5­0135/2000) by Mr Goebbels, on behalf of the Committee on Economic and Social Affairs, on the proposal for a Council decision pursuant to Article 122(2) of the EC Treaty for the adoption of the single currency by Greece on 1.1.2001.
Mr President, ladies and gentlemen, it is, of course, always particularly nerve-racking when one has occasion to make a speech in the European Parliament before such a packed house. That said, it might also help one to overcome stage fright. What is decisive though, is not the quantity but the quality of the people in the audience.
(Laughter, Applause)
We are continuing the debate on the accession of Greece to the euro zone and, of course, we must have noticed that the tone of this debate has been influenced by the exchange rate weakness of the euro and enlargement, and we have kept in mind the fact that any decision we take now may set a precedent for future candidate countries. I feel we should take account of this throughout the debate.
At the same time though, we must stick to the facts. The fact of the matter is that the European Commission and the ECB have presented us with reports. Both reports state - the one from the European Central Bank does so with a few more reservations perhaps - that Greece has fulfilled the criteria of the Treaty of Maastricht. If one looks a little more closely at the facts and figures, then it is possible to discern positive and negative aspects. On the plus side, one cannot help but notice that inflation - which was still running at 20.4% in 1990, when Greece started the consolidation process - fell to 2% in March of the year 2000. That is undoubtedly a most impressive achievement.
The second important criterion is the public deficit. It was still at 7.6% in 1996 and fell to 1.5% in 1999. That too is a most laudable achievement on the part of Greek economic policy. However, there are also concerns to be registered here. First, there is the fact that the criteria relating to the inflation rate were only fulfilled very late in the day, in the course of the last few months, and that the lowering of excise duty must have had something to do with this. Then there is the question of total debt, which is still in excess of 100%, and is only inching towards the prescribed 60%. We have some weighing up to do here.
I feel we should also take account of the fact that in the wake of the European Central Bank' s statement, the markets have, in principle, anticipated Greece' s accession to monetary union, and so if we were to reject this statement, it would not benefit the euro exchange rate in the least, but would, on the other hand, do considerable damage to the Greek economy. I believe we should bear this in mind when forming an objective assessment of the situation. Hence, we are in favour of Greece joining the euro zone, but with some reservations. The majority of my Group will vote in favour, however, as we have included several amendments in the Pomés Ruiz report that highlight our concerns.
Firstly, it is made quite clear that the Maastricht criteria must be applied in full to all future candidate countries, and no more precedents are to be established in this respect.
Secondly, there must be sustainability as far as the rate of inflation is concerned. I believe that if Greece were to step up its implementation of internal market directives, which actually enhance competition, then this would help to achieve this goal.
Thirdly, the proceeds from privatisation should be used to reduce debt. These are the conditions under which the majority of my Group will vote in favour of Greece joining the euro zone.
Mr President, allow me first of all to congratulate Greece on its extraordinary economic progress. The Commission has now concluded that Greece fulfils all the convergence criteria. I am convinced that Parliament will take the same view. It is quite an achievement to meet the convergence requirements and, at the same time, as Greece is doing now, to achieve increases in growth and employment.
Europe, especially the remaining convergence countries - Sweden and Greece - are now showing that it is fully possible to fulfil the stability requirements of the convergence process and still maintain a dynamic economy with growth and falling unemployment. Against that background, I have no reservations about recommending that Greece join the euro zone as from 2001.
Sweden, too, fulfils the basic economic requirements. The Swedish economy is now one of Europe' s strongest, with low inflation, high growth and a balance of payments surplus. However, Sweden still does not fulfil all of the more formal requirements. It has not joined the Exchange Rate Mechanism (ERM) and Swedish legislation concerning the Bank of Sweden still does not completely fulfil the requirements of the Treaty. However, the Swedish Parliament has instituted a number of changes to the legislation concerning monetary policy in order to facilitate Sweden joining the euro. The remaining changes will be made when Sweden actually applies to join the euro, partly by applying to join the ERM.
I am very well aware of the implications of the Treaty. But in a Euro-sceptic country like Sweden, which still feels itself to be a new Member State, there is a democratic imperative for a change as major as that of joining the euro to be preceded by a careful democratic process.
At the Committee hearing, Commissioner Solbes declared that it is the individual country which applies to enter the ERM. Where Sweden' s entry is concerned, it is therefore my and, as I understand it, the Commission' s judgement that to want full status in EMU by entering the ERM is to adopt a political position. Commissioner Solbes said in the Committee that he respects the Swedish government' s desire to allow the people to decide the question in a referendum. We are therefore also grateful for the phrases in Mr Goebbels' report in which he welcomes this democratic process.
I, who am working hard in favour of Swedish 'euro membership' , am convinced that, in a few years' time, we shall also make the same decision for Sweden as we are now making in the case of Greece, i.e. to welcome and approve Sweden as a fully-fledged member of the Economic and Monetary Union and of the single currency. I look forward to that day.
Mr President, I would like to make a brief comment concerning Sweden. Sweden joined the European Union without an opt-out, certainly not in respect of monetary union. Only on points such as legislation, which is in Sweden' s remit, does the country not meet the criteria. There is talk of a referendum coming up. I would like to know when exactly that will be as I am sure there is not a date for this yet. How long will it be before the Commission does its duty and reminds Sweden' s Social Democratic government of its signature under a very important contract? The Swedish government sets an extremely bad example for the candidate countries which are, at this moment, waiting to join.
Mr President, I would now like to move on to Greece. I have a problem with that country. The Greeks have produced a fantastic achievement. I only wonder how long the effects of that achievement will last. But I am acutely aware that by punishing Greece for achieving something positive, we will let the actual guilty party off the hook. Greece probably does not meet the criteria any more or less than other countries did. The euro zone should be able to carry a relatively small economy such as the Greek one quite easily. At the moment, however, this sends out the wrong psychological message to the markets and citizens who, to use an appropriate metaphor, look upon the euro descending Mount Olympus with sadness in their eyes. This is why Parliament, on behalf of the citizen, has to send out a signal to the Union' s large Member States. But the Central Bank, for example, is not concerned with the euro' s external value. The true culprits are the governments of Germany, France, Belgium and especially Italy. These countries, however, are making a mess of their own responsibilities vis-à-vis the currency and vis-à-vis the European citizen, let alone their own citizens.
They do not introduce the required structural reform within their own markets. Governments are far too accommodating when agreements are not met, under the motto: you meet the agreements today, I might meet them tomorrow. Why is Italy not called to task when it makes a shambles of its good intentions? The large Member States and Belgium are trifling with the interests of all European citizens. It is said time and again that the European citizens are not adversely affected as long as they stay in Europe. But surely, Mr President, we should not make that decision for them? In the Netherlands, many farmers are emigrating to North America. A weak euro lets them down badly. Businesses within the European Union have become 25% cheaper for the United States to buy. I think it is time for some changes. I will be abstaining from the votes today.
Mr President, there can be no doubt that Greece has been at great pains to fulfil the convergence criteria. This is definitely deserving of recognition, but as the rapporteur, Mr Goebbels, said, Greece does not completely make the grade. The question of sustainability has reared its head again. Mrs Randzio-Plath has once again stressed the importance of sustainability in the context of compliance with the convergence criteria. When we look around in Europe, we see that wherever socialist governments are in office, or have just come to power, there are problems to do with sustainability. This affects the large countries such as Germany, France and Italy as well. As Guardian of the Treaties, the Commission cannot just ignore this, and behave as if everything was fine. The decision we have to make today is significant because there are other Member States waiting to join the euro zone, and so we must be sure to impose the criteria on Greece.
Greece joined the European Monetary System two years ago and revalued the Drachma early this year. It has largely fulfilled requirements in this respect. Secondly, it succeeded in getting the rate of inflation down to the required level not so long ago. Whether this lasts remains to be seen. I would have preferred it if Greece' s entry into the euro zone could have been deferred for a year, to 1 January 2002. As has already been pointed out, Greece does not, by any stretch of the imagination, fulfil the criteria laid down by the Treaty of Maastricht pertaining to the interest-rate margin. It could only reduce the public debt by a small amount: only by 6 percentage points over eight years, in contrast to Italy and Belgium, which were able to reduce their debts by a far higher amount. I really very much doubt whether we can talk in terms of sustainability in this respect.
Privatisation of state enterprise has made little headway. As before, no more than 49% of state assets can be sold, which means that it is nothing more than an exercise in private provision of capital. It certainly is not privatisation in the real sense. The decision as to whether Greece should be admitted to the euro zone ought not to be taken lightly. There is a significant minority in the European Parliament that would like to see Greece join, but believes that it is still too early, and the course of action we take now will play a part in determining whether the euro is stable or not, internally and externally, in the long term.
Allow me to say a final word about the comparisons that have been drawn with the Deutschmark in 1985. There is no comparison whatsoever. We did not even have the Single European Act in 1985. The internal market is a reality now. One cannot compare apples with pears, my friend, and so join us in pushing for strict adherence to the convergence criteria.
Mr President, I am wholly and unequivocally in favour of Greece' s adoption of the single European currency, the euro. As Mr Goebbels stated in his report, the European Parliament' s task is not to assess practical adherence to the Maastricht criteria, for that has already been done, item by item, by the Commission and the bodies whose task it is to monitor these indicators and keep us informed. The European Parliament must express a political opinion; it must speak from the heart and not on the basis of figures; it must listen to its soul instead of numbers.
What sort of European Union is it in which one of the 15 States, which wishes to accede to the most committed and most important level of European cohesion, is still left standing outside the door? When, as the report maintains, we consider that all the Maastricht criteria are fulfilled and that, in addition, this country is called Greece - an enchanting name in itself - we cannot fail to realise that this cannot continue and be moved to remedy the situation. And I refer, in particular, to the Greek pensioners. You may wonder why, as representative of the Italian Pensioners' Party, I am interested in Greek pensioners. But Mr President, if we have to ask Greece to reduce its State deficit - and, unfortunately, we know that, nowadays, this is only achieved by reducing pensions - instead of avoiding wastage - which, as the previous speaker said, in socialist governments, especially, is due to poor budgetary allocations - we must not make the pensioners and elderly citizens of Greece pay the price for its accession to the European currency.
Mr President, ladies and gentlemen, the progress Greece has made in its endeavours to fulfil the convergence criteria is indeed impressive. It bears witness to this country' s desire to become a member of euroland, sparing no effort along the way. I am in favour of treating all countries equally when it comes to forming an assessment of the criteria. In other words, whilst I approve of Greece joining the euro zone overall, I have definite reservations when it comes to the results we are considering at present.
The inflation criterion and the debt situation certainly give cause for concern. Greece has only been able to achieve the reference value for the permissible inflation rate in the last few months. No stone was left unturned in order to attain this objective, which begs the question as to whether the currency stability that has now been achieved can be secured in the long term or, put another way: how do matters actually stand on the sustainability front? Another worrying aspect is the total debt situation, which, being in excess of 100% of GNP, as compared with the reference value of 60%, is far too high. We must also take into account the fact that the current free-fall of the euro is not exactly favouring a sustained reduction in Greece' s state debt, and the anticipated medium-term rise in the level of interest rates is unlikely to help matters either.
Let us be clear about one thing where this decision is concerned: the financial markets immediately draw their own conclusions about the forthcoming enlargement eastwards. Therefore, the standard we set for all the euro aspirants amongst the countries of Central and Eastern Europe must not be so much as a fraction higher than the standard we are currently setting for Greece. And so we should be careful not to be over-generous in our interpretation of these results. They constitute - and I would emphasise this again - a hard-won snapshot of the situation and qualify Greece for membership by right. In short, a 'yes' vote must be qualified with an equally clear 'however' .
Mr President, the euro was born two years ago. For me, as a Europhile, it was a great day when monetary union was brought to a successful conclusion, exactly as planned and with as many as 11 Member States. For me, as a Swede, it was disappointing that Swedish Social Democracy had not been able to deliver a result then and there. Now, two years have gone by - without any response or progress on Sweden' s part. We are, unfortunately, the country without an EMU strategy. For my part, I can only congratulate Greece as the twelfth country to adopt the euro.
Now that our discussions are focusing upon Greece and we are carefully picking over the Greek economy, all EU countries ought to join Greece in also adopting the euro. Many people are to be heard explaining the fall in value of the euro with reference to the fact that the United States' s economy is stronger than Europe' s. That is indisputable. It is amazing, however, that more is not being done by Europe to reverse this trend. For me, the reason for this is clear. There is a lack of confidence in the European governments. It is time to implement the structural changes which are often talked about but which are still not being carried out. With lower taxes and a more flexible labour market, Europe can enter the new economy. There needs to be more rationalisation of the budget, more exposure to competition, more deregulation and a more rapid phasing-out of monopolies. If the governments of Europe give priority to this work, we shall immediately find confidence in the euro increasing. But many of the EU' s social democratic-led governments are visibly unable to take action. There is a lack of leadership. It is not the President of the ECB who can 'talk up' the euro. Instead, it is the Member States which can make the EU and the euro competitive.
Mr President, the debate has certainly shown the PPE-DE Group that we do not make things easy for ourselves, and that, at the end of the day, although the assessments are similar, different conclusions may be reached.
However, I would like to begin by congratulating the Greek government on the outstanding results it has achieved in the course of the last year as regards public debt and inflation. But it is the current situation that we need to consider. It is certainly true that by the very nature of its national economy, Greece is not destined to be the driving force, the big market within the euro zone.
Turning now to the question of inflation: Mr Goebbels, I hope - I do not know if I understood you correctly this morning - that the low inflation rate you referred to is here to stay. We will have a struggle on our hands. However, this is the first accession to the euro zone. Unlike the beginning, when Italy and Belgium also failed to make the reference values, we must now take care, in the light of enlargement eastwards, not to create new reference values, and allow this to become a never ending story. But that is precisely the problem it seems we are going to have to face. The important thing is to reach a decision today that will boost political confidence in the euro. In other words, we need to ensure that, in future, the markets believe that these are economic objectives and criteria and not political decisions.
The CSU (Christian Social Union) is proposing to vote against the motion today, which does not mean that it is saying 'no' to Greece and to the euro, rather it disagrees with the timing and hopes to be able to admit Greece next year. The ECB itself raised the issue of 'sustainability' . It is precisely this view - i.e. deferral of the decision for a year, so as to allow the local economy to stabilise - that could send out a signal, both to the Member States of the euro zone and to the financial markets.
Mr President, I would like to thank Mr Goebbels for his report and also the various participants in this debate. Today we are studying the report on convergence, which deals with the Swedish and Greek problems. With regard to Sweden, the situation has hardly changed since 1998. The economic situation is positive, but the legislative adaptation of its Central Bank is not being carried out and it is not a member of the Exchange Rate Mechanism of the EMS.
With regard to Greece, the situation is radically different. Greece did not fulfil the convergence criteria in 1998 but now it does. By that I mean that it fulfils them in the strictest sense, using exactly the same criteria as in 1998. Greece has clearly made a great effort and I therefore have nothing to add to the positive results highlighted by Mr Goebbels in his report.
I would like to talk about some of the points which have been mentioned today, given the concern about the Greek model. I understand that concern because Greece offers a precedent not only for the new candidate countries but also for the current Member States who, in the future, may join the single currency. In this respect, it is quite clear that the way we deal with Greece will be crucial but I want to insist that Greece has been treated in the same way as all the other countries when their situation was considered back in 1998.
There have basically been two issues of concern: debt and inflation. Are they sustainable? Is this inflation situation sustainable, or durable, as you call it? In the case of Greece, debt stands at more than 100% of GDP, practically the same as in Belgium or Italy. I do not think it is reasonable to compare the current situation in Greece with that prevailing in Italy or Belgium. We must not forget that Belgium and Italy have benefited from the fall in debt resulting from the reduction in interest rates, which is due, in particular, to the approximation of the interest rates of their Central Banks with those of the European Central Bank. In comparative terms, the Greek situation is similar to the Italian or Belgian situation at the time of their accession to the single currency.
The second point of concern is inflation. I understand this concern on the basis of two arguments: firstly, it is true that the level of inflation necessary to comply with the criteria was achieved relatively recently; secondly, there will also be a reduction in the interest rates and this will have a positive effect on speeding up the reduction in deficit and debt, but which may generate tensions in the market.
With regard to the first point, concerning whether Greece has achieved this inflation rate in a manner which is unsustainable, I must make a few comments. Greece has been complying with the inflation criteria for some months and the situation is improving considerably. This morning I had the opportunity to discuss the Greek figures which were issued a few days ago by the Greek national statistical service. The Eurostat figures were also published this morning. At the moment, the harmonised CPI, in the case of Greece, stands at 2.1%, a drop of 0.7% on the March figure; this is a better situation, for example, than certain countries of the monetary union, such as Belgium, Spain, Ireland, Italy, Luxembourg and Finland. In comparative terms, therefore, Greece' s current situation is quite sound.
If we abide by the strict criterion of the last 12 months, we will see that inflation currently stands at 2%. This is clearly better than the situation in Spain and Ireland, and practically the same as Italy, Luxembourg or the Netherlands. Therefore, in terms of figures, I believe that we should not worry about the Greek situation.
However, the Commission also shares the concern which certain MEPs have highlighted. We have therefore insisted on two points in discussing both the broad guidelines for economic policies and the convergence report. Greece has to do two things, and the Greek Government is prepared to do them and has committed itself to doing them: Firstly, it must continue with its liberalisation policies and structural reforms which will improve the inflation situation; secondly, Greece must continue with its policy of reducing the deficit, but in a context of combining policies, a 'policy mix' , which will allow it, in the event that an increase in demand, resulting from a reduction in interest rates, may create tension in terms of inflation, to reconsider its tax policy so that it will not have negative effects on the process of integration into Monetary Union.
I am convinced that all of that will happen, and the Greek Government has committed itself to ensuring that it does. I therefore believe that the entry of Greece into the euro will help rather than hinder it. The euro has shown that it is still an attractive currency which some countries want to join. I hope that the path being taken by Greece will be followed by other Member States in the next few years. This is the end of a process. We must wait for its culmination with the decisions in June, but I am convinced that, by welcoming Greece into the euro when the time is right, we will generate more confidence in the face of any other type of arguments against the future progress of the single currency.
Mr President, I have asked the Commissioner when he will do his duty as far as Sweden is concerned and remind the Social Democratic government of a signature which was placed here by Sweden. When will the Commission enforce the Treaty?
The Commission always respects the Treaty. It is obliged to comply with it. Please do not forget that it is a fact that Sweden is not participating because its Central Bank has not adapted to the European requirements, a decision which falls to the Swedish authorities. Secondly, we should not forget either that participation in the Exchange Rate Mechanism of the EMS is a voluntary decision.
You may ask whether this is contrary to the spirit of the Treaty of Maastricht, but it is clearly not a point which we can debate at the moment.
Thank you very much, Commissioner Solbes Mira.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Transparency of financial relations between Member States and public undertakings
The next item is the report (A5-0109/2000) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on a proposal for a Commission directive amending Directive 80/723/EEC on the transparency of financial relations between Member States and public undertakings (SEC(1999) 404 - C5-0102/2000 - 2000/2065(COS)).
Mr President, the directive sets out to identify and prevent subsidies that distort competition. To this end, it proposes to require public undertakings, and private undertakings that perform public tasks, to carry out separate accounting procedures, recording separately the reserved and the competitive spheres of the business. The legal basis for the directive is Article 86(3), and the Commission is therefore authorised to issue the directive itself. In fact this is now out of step with the spirit of the time, and with what we understand by European legislation, and must be changed. But today' s debate is to be welcomed with open arms because it exemplifies the new form of transparency in the Commission' s legislative work in areas where it has supervisory powers, and also bears witness to the interest Commissioner Monti and his offices take in the opinion of the European Parliament.
The businesses which the directive covers have special or exclusive rights or provide services of general economic interest. As such, the possibility exists that cross-subsidies are provided, and also that complaints about cross-subsidies will ensue. Thousands of businesses will be affected. It seems debatable as to whether they will actually consider the burden the directive imposes to be commensurate with its aims. The majority of the Committee on Economic and Monetary Affairs has wholeheartedly endorsed this measure because there is a need for more transparency within the internal market. The whole committee would agree with this, even if the rapporteur represented the minority view in some areas. It is doubtful as to whether the measure really seems suited to following up suspicions concerning competition-distorting subsidies, particularly as it fails to provide any harmonised internal accounting procedures at European level.
I am formulating these doubts so as to afford the Commission the opportunity to dispel some of them in a concrete and constructive manner at the revision stage. I have already mentioned that the Commission is expecting complaints about cross-subsidies, and has actually already dealt with complaints in the past. However, it has also been apparent in the past that the Commission has always made provision for sector-specific regulations, which cover a variety of regulatory areas. Unfortunately, it did not continue down this path. Of course, one could say that it would be easier if we now had a uniform regulation for the remaining areas, and indeed that was the view taken by the majority of the Committee on Economic and Monetary Affairs. However, I also believe that any directive should be assessed according to its efficiency, careful targeting, precision and subtlety, so as to enable the Commission to carry out its supervisory function to optimum effect.
There was a further problem with the discussions on this directive in that the Commission failed to emphasise that, under Article 295 of the EC Treaty, it is entirely the Member States' responsibility to determine what services are of general economic interest and how they should be provided. I ask myself whether the Commission' s ulterior motive, in failing to emphasise this in the transparency directive, is to tamper with this sovereign definition by slow degrees, thereby undermining the principle of subsidiarity. It is for the Member States to decide whether supplying television transmitters constitutes a public task and, as such, whether or not every single transmission is included. It is not appropriate for the EU to intervene here. In this respect, there should be another reference in the text of the directive to the Amsterdam Protocol, because this established that it is the responsibility of the Member States to establish the financial and organisational structures for public service broadcasting corporations and their different activities. Aid for fulfilment of public tasks is expressly permitted, and this was the position adopted by the majority of the Committee on Economic and Monetary Affairs. However, broadcasting corporations may not receive state aid where they operate outside their public remit.
And so the Commission must, as a matter of principle, clarify that under no circumstances will it cast doubt on the meaning of 'services of general economic interest' per se. It must make it clear that the draft directive does not constitute a further attack on the system of public undertakings. Needless to say, the competition rules must be adhered to by all. Indeed it is important and right for the competition rules to be applied effectively and fairly and for cross-subsidies that go against the purpose of aid to be prevented. However, competition rules are not an end in themselves but the means to an end of undisrupted operation of a social market economy in the internal market.
Mr President, Article 86 of the Treaty captures the very essence of the resolution. Paragraph 1 stipulates that in the case of public undertakings and undertakings to which Member States grant special or exclusive rights, Member States shall neither enact nor maintain in force any measure contrary to the rules contained in this Treaty. Paragraph 2 adds, in summary, that undertakings entrusted with the operation of services of general economic interest shall be subject to the rules contained in this Treaty. It is up to the Commission to monitor the observation of this Article and to provide fitting directives or decisions to the Member States.
The amendment to the directive to which this resolution pertains must enable the Commission to carry out this task more effectively, which is certainly necessary given the ever growing liberalisation of recent years. Public undertakings and former public undertakings increasingly embrace the commercial world where they, partly with government funding, engage in competition with private undertakings, i.e. their own citizens.
Let it be clear, then, that the much desired level playing field no longer exists. The present situation promotes money wasting, distorts international trade and, as such, forms a threat to the internal market. It is surely only logical and reasonable that public undertakings, at the time when they enter into the market, should abide by the same rules as private undertakings. As a means of guaranteeing a level playing field, the Commission has decided that undertakings with a net turnover in excess of EUR 40 million should keep separate accounts which should illustrate the different activities, the costs and profits pertaining to each of the activities, the method according to which costs and profit are accounted for and the way in which the net profits generated by each activity are used. These are the considerations with regard to the proposal. In short, what is the origin of investments in the commercial field?
Initially, the Commission proposal met with a great deal of resistance from EMAC and the Commission. In actual fact, there was only a handful of PPE-DE Members and the Liberal Group who were in favour of the planned transparency. This caused me concern. We, as MEPs, are elected to exercise democratic control over the executive, in this case the Commission. The Commission is, in turn, responsible for observing Article 86. We thus have the duty to ensure that the Commission carries out the assigned task properly but, at the same time, some of us would prevent it from doing exactly that. I wonder how we must come across in a situation like this. We make it abundantly clear that we strive for fair competition and utilisation of our internal market but, when the chips are down, we are once again looking solely after our own interests.
In the report on the adoption of the single currency by Greece, I blame the governments for not doing what needs to be done. Those against this directive are thus giving the governments a helping hand. As Parliament, we cannot do anything else but to ensure that the markets operate clearly and transparently and that we do not give preferential treatment to certain undertakings and not others.
This directive may seem tedious, but is, in reality, the acid test.
Mr President, Commissioner, ladies and gentlemen, I should like to make three points regarding this directive, and the consultation, on which I should like to congratulate our rapporteur. I think she has managed to come up with a reasonable balance within our committee in what almost became, on occasions, an ideological debate.
In your proposal, Commissioner, you quite rightly exclude a number of sectors, and we can only be pleased at this. Secondly, as our rapporteur pointed out, I should like to draw attention to the fact that the jurisdiction of Member States in this field must not be disregarded. At the present time, there is no definition of services of general economic interest at European Union level. We must therefore bring subsidiarity into play, and we are well aware that in such areas, national sensibilities may be expressed in diverse ways. I can therefore only urge you, Commissioner, to show as much drive and determination in making full use of all the terms of the Treaty, particularly those which, following the Treaty of Amsterdam, grant you new scope for action, especially with a view to defining the ability to provide services of general economic interest.
I would urge Mrs Peijs to read again the latest version of the Treaty with regard to what she considers to be the last word on the law on competition within the European Union.
My third observation, Commissioner, is on public broadcasting services. Once again, I cannot ignore what we incorporated into our Treaty when we amended it in Amsterdam. This sector is very clearly covered by specific conditions. This shows the determination of the Member States to treat this sector as a sector in its own right falling outside the rules of competition which exist in other areas.
I therefore feel that the proposals on transparency that you are putting forward cannot be applied to that sector under the same conditions. I think it would be rather difficult in such a sector to implement the notion of separate accounting systems making it possible to draw a distinction between competitive activities and public service activities in the broadcasting sector, especially as, I might mention in passing, there is no single harmonised European accounting system.
I just wanted to complain about the quality of sound reproduction. There is a bad echo in the Chamber, as a result of which we can hardly hear those speaking in their original languages. Can something be done about this?
We will try to resolve the problem you have raised in your speech, Mrs Maes.
Mr President, the Group of the European Liberal, Democrat and Reform Party welcomes the Commission' s proposal, which will lead to increased public scrutiny of public undertakings and to increased competition. We want to thank Mrs Randzio-Plath for cooperating so well.
State aid distorts competition and is unfair to both consumers and companies. In principle, the Treaty prohibits all types of state aid, including cross-subsidies. The Treaty does not, however, prohibit the existence of public undertakings providing services in the public interest. Whatever one may think about this, it is for the Member States themselves to define what is meant by services in the public interest. The Member States should not, however, themselves decide what kinds of aid they will be granting these undertakings.
The Court of First Instance in Luxembourg stated as late as last week that state support for TV and radio companies may only be provided once the Commission has said that this is compatible with the Treaty. The rules must be applied in the same way to all parties. All aid which is not used to finance services in the public interest is prohibited and is to be opposed. State radio stations and TV companies now often provide services which are outside the scope of what we call services in the public interest. An example is Internet connection. Those resources which the State has injected into companies to finance their basic activities ought not, of course, to be used to finance the provision of Internet connections. In that case, competition is distorted, to the disadvantage both of consumers and of private companies.
The Commission' s proposal requires companies to openly account for the resources provided to them as public undertakings and for how these have been used. Companies must also show what costs they have, where their income comes from and how this is derived from their various activities. These are very reasonable demands. Both these obligations are simple means of upholding the rules governing relations between private and public undertakings. This is important for the purpose of maintaining proper rules in the internal market.
Mr President, Commissioner Monti, on the subject of the proposal before us, I should like to make four remarks or observations on behalf of my Group, but not without first congratulating our fellow Member, Mrs Randzio-Plath.
First of all, I should like to thank Commissioner Monti for having had the courtesy to consult the European Parliament. A Commission directive has been referred to us, even though, I believe, it is not legally mandatory to consult Parliament, although the subject is clearly a crucial one. This leads me to reiterate the hope that the forthcoming Intergovernmental Conference will propose subjecting all legislation on competition policy to the codecision procedure, thereby enabling us legally to work on a more equal footing.
My second comment concerns the actual purpose of this proposed directive. It has an extremely specific aim, which is to prevent, subject to monitoring by the Commission, any legitimate public aid to services of general interest being misappropriated to the benefit of activities which are themselves open to competition. Having said that, the problem is by no means easy to solve, as the previous speaker made clear. Indeed he states - and I would be curious to know Mr Monti' s response to this - that Internet connection does not, for example, come under the heading of universal service. I think that this runs quite counter to the objectives of the European Council in Lisbon, and that it is necessary, on the contrary, to have a comprehensive vision of universal service. One might go so far as to imagine, even if this is a matter for subsidiarity, that the Community as such should at least define the minimum standards of what the universal service may be. Otherwise we are heading towards a relatively chaotic situation.
Thirdly, I should like to know the Commission' s reaction to Recital No 4 of our report, in which the rapporteur and the Committee on Economic and Monetary Affairs effectively ask the Commission to specify how important it considers services of general interest to be. I await the Commission' s response on the matter.
Fourthly and finally, there is one amendment, Amendment No 3, which is explicitly intended to exclude the broadcasting sector from the scope of the proposed directive. I think this amendment is an improvement on the current text. Paragraph 6 is a masterpiece of diplomatic language but is relatively incomprehensible. I should therefore like to see the Commission expressing its support for Amendment No 3 as proposed in plenary.
Thank you very much, Mr President. I would like to join my colleagues in thanking Commissioner Monti for consulting Parliament on this matter and in congratulating our rapporteur for her great job.
The tenor of this report relates to analysing which public undertakings can receive financial aid from the Member State governments operating within the EU. There are clearly opposing views in this House on this subject matter. There are those who would like to see undertakings which are only in direct competition with the private sector to be subject to the terms of this directive, whilst others would propose that public undertakings which are clearly of a general interest could fall within the exceptions in this directive. It can be said that the right reserved to Member States to determine what constitutes service of general interest is preserved, and the one area that I would like to deal with specifically is the question of broadcasting.
I would like to remind this House that the protocol attached to the Treaty of Amsterdam of the EU recognises that the system of public broadcasting within Member States of the EU is directly related to the democratic, social and cultural needs of our society. We must ensure that with the advance of new technology the public service broadcast ethos is not undermined. I would argue that it is more essential, now that we have a strong public service broadcasting sector, to ensure the maintenance of that democratic, social and cultural sector.
In conclusion, Mr President, this is why I believe the role of public service broadcasters must be maintained, and while I welcome the fact that the right must be reserved to Member States to determine what constitutes ...
(The President cut the speaker off)
Mr President, the present draft directive amending Directive 80/723/EEC resolves an important issue to do with competition policy, namely the fact that the government has been obliged to disclose its links with public undertakings. That is nothing new. This directive has been in force since 1980 and it is certainly high time that it was revised, because it is out-of-date in many aspects on account of the liberalisation process. But the question is this: if this fundamental amendment is approved, are the Commission' s proposals heading in the right direction?
I intend to raise several points and would ask the Commissioner to examine and take account of them once again when it comes to producing the final version of the transparency directive: Firstly, the exemption regulation for small- and medium-sized enterprises, which, since 1980, has included those businesses having a turnover of less than EUR 40 million. Since then, the turnover indices have increased many times over. It is therefore necessary, and would make good sense, to raise the threshold to EUR 100 million.
Secondly, the recently introduced balance limit for public credit institutions of EUR 800 million, which did not exist before. These credit institutions were completely excluded hitherto. EUR 800 million is nothing at all! In my previous national parliament electoral constituency of 70 000 inhabitants, the savings bank, which only operates on a regional basis, actually had a balance of EUR 1.5 billion! It would not be right to create a new opportunity for the Commission to step in.
Thirdly: separate accounting. Hitherto, it was only the Member States who were obliged to report on their financial activities. Now the undertakings themselves are going to have to produce separate accounts. Surely this is motivated purely by the fact that the Commission would like another instrument of control.
Fourthly: the definition of services of general economic interest. These services will only be excluded - just listen to this - if the undertakings are given special or exclusive rights in an open, transparent and non-discriminatory procedure for an appropriate period of time, i.e. after a tender procedure. What about the social services? What about the traditionally evolved social activities? Professor Monti, I do not want to give the Commission carte blanche to be able to interfere in anything and everything. We trust you not to want to control everything, Professor Monti, but I very much doubt as to whether we can say the same of every last official!
Mr President, I also wish to add my congratulations to Mrs Randzio-Plath for the work on this report, which has been difficult at times.
This directive sets out to identify and prevent subsidies which distort competition. In order to do this, the directive proposes to require public undertakings and private undertakings that perform public tasks to carry out separate accounting procedures. I obviously agree with the rapporteur that competition rules must be applied rigorously in order to prevent cross-subsidies that go against the purpose of the aid. However, in the sphere of public broadcasting it is essential to remember that, in accordance with the Amsterdam Protocol, in the system of public broadcasting in Member States, it is up to each Member State to specify the financial and organisational structure of public service broadcasting.
This has, as I said, been a difficult report; it has been fraught and often very tense in committee and, more specifically, at the committee votes. However, I believe the final outcome will work and is a practical and correct approach.
Mr President, despite this discussion in Parliament concerning the changes which the Commission would like to make to the directive on the transparency of financial relations between Member States and public undertakings, we will not have much of a say in it because it will be the Commission, and the Commission only, that will make decisions without further involving the European Parliament or the Council, much to our regret. In our opinion, on the basis of its autonomous powers concerning competition policy, the Commission approaches some sectors from a purely economic angle without taking into consideration other social aspects. For example, in the dossier on financing public broadcasting, the Commission still overlooks the cultural aspects and the aspect of media-pluralism, to our mind. Admittedly, an exception is made but then this exception accommodates further exceptions. For example, it is very difficult for public broadcasting to survive in an increasingly commercialised environment. I am against the commercialisation of culture. In my opinion, culture is above these market laws.
The Commission has thus overstepped the mark. With this amendment to the directive, it is trying to change the Treaty of Amsterdam, namely the public broadcasting protocol which was attached to it. I am, therefore, of the opinion that the IGC should apply the normal legislative procedure for codecision by the Council and Parliament to general competition policy legislation. I can already tell you that I will be here once again when you produce a directive on film.
Mr President, I congratulate the European Parliament on the major work accomplished during the debate on the Randzio-Plath report. I would particularly like to thank Parliament for the support it has shown for the Commission' s initiative and I welcome its approval of the steps to increase transparency in the use of public resources and thereby guarantee fair competition. You welcomed the Commission' s consultation of Parliament, despite the fact that it was not obliged to do this under its institutional statutes as Mr Jonckheer and other speakers recalled. Moreover, the way the debate went reassures me that it was useful for the Commission and in the best interests of the initiative for Parliament to be consulted.
As it stands, the directive on transparency gives the Commission the authority to carry out inquiries into financial relations between Member States and their public undertakings. In short, the draft amendment to the directive is intended to ensure the introduction of separate accounting procedures for specific types of firms. The firms affected by this measure are those which, on the one hand, provide services of general economic interest in exchange for various different types of compensation, which may be special dues or payments, and, on the other, also perform normal general activities, thereby operating in competition with other firms. Clearly, the profits generated by the continuation of reserved activities or by compensation provided for reasons of general interest or public service are not intended to finance competitive activities, and must therefore not give rise to internal subsidies.
However, in recent years, the Commission has had to examine a growing number of claims related precisely to such internal compensation. As Mrs Peijs mentioned, in the course of its inquiries, the Commission has had to examine these cases of internal compensation and it was frequently unable to obtain sufficient information regarding the costs and profits generated by the various activities. Therefore, the Commission now proposes to introduce a system of separate accounts for these types of companies which will allow them to perform their role as surety for competition properly.
I would also like to stress that the obligation to keep separate accounts also benefits the Member States, in that it provides them with the necessary information in order to avoid granting state aid which does not comply with the Treaty and to notify the Commission of the aid envisaged.
The directive requires that companies which provide general services and which, at the same time, operate outside that public service mission, keep separate accounts. This requirement applies to both private and public companies. The directive does not apply to companies which only provide general services and do not carry on any other activity, nor does it require the separation of different activities which all come under the heading of general services.
In other words, ladies and gentlemen, the directive is intended to make the areas around the line between services of general interest and other activities transparent with the minimum of disruption.
I would like to emphasise the fact that the directive makes no changes either, of course, to the provisions of the Treaty on the awarding of general services, or to the awarding of the management of these services to specific companies. The directive lays down the principles for the introduction of greater transparency, although, in observance of the subsidiarity principle, it leaves the Member States free to adopt appropriate national measures.
I would now like to turn to some of the comments made. Mr Jonckheer wondered whether Internet access was to be included in the universal service. On this point, I can only say that the last Telecommunications Council did hold a debate on this matter.
As regards the doubts expressed by the rapporteur, Mrs Randzio-Plath, I would briefly like to summarise them. On the subject of the definition of general services, I would stress once again that the directive does not make any changes, it does not reduce the current competences of the Member States - Mrs Berès and Mr Langen - regarding the definition of public interest. This also applies to the public broadcasting sector, in respect of which the Amsterdam Protocol confirmed the competence of the Member States in the definition of the admission of public service. Mrs Berès, Mr Jonckheer, Mr Crowley, Mr Skinner and Mrs Maes remarked that it might be possible to exclude broadcasting. I have to say that this sector could well be among the fields where the directive is most frequently applied, where this directive on transparency is of most service, for, even taking the Amsterdam Protocol into account, of course, this nevertheless leaves the Commission with the task of verifying that aid granted for the provision of public services is not excessive in respect of the costs. A requirement for verification therefore remains, and this directive should be useful for this purpose.
The size of company is irrelevant, and I am now addressing Mr Langen et al: the EUR 40 million threshold excludes small- and medium-sized businesses. If we were to raise this threshold we would be excluding companies where, due to their size, we cannot suppose that the aid does not affect trade between Member States. In any case, in order to give an idea of the size, only 0.2% of all non-farming enterprises in the Community are above this threshold.
Finally, I would like to say - and it appears that this has been perfectly well understood by the Members of Parliament - that this directive is not in the slightest an attack on public companies. Quite the opposite, to be honest, I see it as a great show of support for public companies. This is because it provides clarity and therefore does not expose public services to the attacks which would otherwise have been levelled at them. As Mr Olle Schmidt stressed, this transparency is essential not only for a proper application of competition policy but, indeed, if I may say so, it is also crucial for there to be a proper relationship between the authorities and the taxpayers, the citizens.
I therefore feel that, although, as Mrs Peijs stressed, this directive may appear extremely tedious, it actually allows us to get to the heart of the issue, not only of competition but also of civil coexistence and economic democracy.
Thank you very much, Commissioner Monti.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Poor countries'  debt
The next item is the joint debate on the following oral questions:
B5-0221/2000 by Mr Mantovani and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats (PPE-DE), to the Council, on poor countries' debt;
B5-0222/2000 by Mr Mantovani and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats (PPE-DE), to the Commission, on poor countries' debt;
B5-0224/2000 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Council, on poor countries' debt;
B5-0311/2000 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Commission, on poor countries' debt;
B5-0312/2000 by Mr Coûteaux, on behalf of the Union for a Europe of Nations Group, to the Council, on poor countries' debt;
B5-0313/2000 by Mr Rod and others, on behalf of the Group of the Greens/European Free Alliance, to the Council, on cancelling poor countries' debt;
B5-0314/2000 by Mr Rod and others, on behalf of the Group of the Greens/European Free Alliance, to the Commission, on cancelling poor countries' debt.
Mr President, I would like to thank Mr Tajani, Mr van Velzen and Mr Poettering for their valuable, substantial contributions to this debate. I also welcome the mandate conferred on me by the European People' s Party to present such a major topic as the poor countries' debt, which is stifling the economy of the world' s poorest developing countries.
The scale of this issue is global, and it involves all the civilised, democratic countries which are helplessly standing by, watching the constant growth of the debt of poor countries, which now have to set aside an average of 40% of their annual budget to finance it. Every year, the debt increases by approximately 12%, and it has risen from USD 110 billion in the 80s to its present value of USD 350 billion.
Parliament has attempted to deal with the issue on more than one occasion, but it has never appeared to find satisfactory solutions. This year, on account of it being a Jubilee Year, the Holy See and other quarters are calling for the substantial reduction, if not total cancellation, of the international debt in such a way as to facilitate the integration of the most indebted countries into the world production and commercial trade circuit. The UN Secretary-General also fervently appealed, on 3 April last, to the donor countries and international financial institutions to cancel all the official debts of the highly indebted poor countries from their accounts as a millennium gesture.
A similar appeal was made by the World Bank and the International Monetary Fund, but the time for appeals has passed. It is facts that are important now. If we analyse the situation, we realise that, on the one hand, we are talking about an almost irrecoverable debt and, on the other, that in return for cancelling that debt, we can demand greater respect for human rights, greater democracy and social actions benefiting poor communities - improving conditions for children, the elderly and the disabled. In addition, we would be stemming migration flows, which, quite apart from being a problem for the migrants' countries of origin, are, above all, a problem for the host countries.
Therefore, I would ask whether the Council is aware of all the initiatives which have hitherto been adopted by each individual country of the Union to reduce or cancel the debt of highly indebted poor countries, and whether it would be possible for a résumé to be produced showing the practical actions which have been undertaken by these countries and the commitments made, to prove that these initiatives are not just mere political vote-winning manoeuvres, as they all too often appear to be.
Finally, considering that there is a clear need for a common foreign policy displaying Europe as a coherent system capable of undertaking united initiatives, does the Commission not feel that it would be appropriate to create a structure to study this issue, which would work together with the local Churches, NGOs and civil society and act upon the conclusions reached? This would, I feel, be a different way of interpreting the meaning of the millennium, this time in the name of solidarity between communities.
Mr President, resolving the problem of the external debt of less developed countries is undoubtedly an essential factor in the stability, security and development of these countries, in eradicating poverty and in stemming the migratory flows that affect and weaken them. We are all aware of the situation. These countries' resources - and even resources that they do not have - are used up to service their debts; for some of these countries, interest and capital repayments account for 40% of their budget. In spite of this, the debt continues to grow exponentially, and there is consequently an ever-widening gap between these countries and the industrialised countries, which often behave like unscrupulous moneylenders. The imposition of unsuitable structural adjustment programmes by the World Bank and the International Monetary Fund and inadequate cooperation and development aid actions by the industrialised countries, which fall considerably short of the 0.7% of GDP recommended by the United Nations, both contribute to this gap. There is an erroneous, trade-based concept that has also made matters worse. This concept suggests that, under the auspices of the WTO, the market can regulate and resolve everything, whereas the opposite is true: economic globalisation has greatly contributed to accentuating disparities, increasing injustice and holding back development. It is obvious that this situation must, therefore, be resolved by adopting a worldwide project and by a new world order that puts the development of these countries at the top of its priorities. This must be based on the idea that everyone, and I mean everyone, including the rich countries, will benefit from this development. A project of this kind can only succeed through debt relief, which cannot be reduced to a process that is merely full of good intentions, as recommended by the G7 countries, whose contribution represents no more than 1% of Third World debt and which is today limited in practice to partial debt relief for just three or four countries. The European Union and its Member States can, and must, speak up on this issue, abandoning their limited outlooks, which are full of conditions, which often accompany shamefaced announcements about debt cancellation, and end the aid cuts that have been taking place and which are proposed for the future. Instead, they must put forward a broad and resolute plan that will make a decisive contribution to ending a situation of this kind and help to put the development of such important parts of the world into perspective.
Mr President, ladies and gentlemen, initiatives in favour of cancelling all or part of the third world debt are proliferating in the year 2000. On this subject, the Cairo Summit did not, any more than other summits, come up with any even remotely clear conclusion. This step is, however, a matter of simple common sense, and one is tempted to ask the Council whether they intend one day to refer the matter to their common sense.
The whole thing verges on the ridiculous. Not only do the countries of the south not have the financial resources to pay back their debts but, on top of that, the international economic order, which has foisted a demented concept of liberalism on the world, is preventing the majority of our partners in the south - I am thinking in particular of those in Northern Africa and sub-Saharan Africa - acceding to the conditions for development that is even remotely sustainable. Such conditions are continually demolished by the blind application of free trade, accompanied by the obsessive, ideological privatisation of the exploitation of most of their wealth. The rich countries, foolishly falling in line with the imperialist rules of the IMF and the World Bank, were nonetheless the first to realise that this cannot damage economic take-off since their own development did not fail on occasion to resort to the rules of protectionism, ensuring, moreover, a privileged place for the state and for public intervention in all its forms.
Peace between nations can only be achieved if there is balance. Political and economic balance are, on the other hand, devastating to a world which is increasingly unipolar. As we well know, despite the head-in-the-sand policy practised by rich countries with no thought for the future which takes the world down some highly dangerous roads, and while this House gets bogged down in details and side issues, it is high time that we were able to look at the world as a whole. Instead of leaving our only reasonable policy, i.e. the Lomé agreements, high and dry, we ought to be forming genuine economic and, more importantly, political partnerships with the Mediterranean and African countries. But, for that, Europe would have to have an authority legitimate and clear-sighted enough to get out of the trap of all-out liberalism and, of course, it has no such authority worthy of the name.
Mr President, hearing the other speakers, I note that we all agree on the facts. The harsh and tragic figures are there for all to see. The 50 poorest countries spend twice what they receive in aid in order to pay off their debt. An average of 40% of the budget of poor countries is dedicated to debt payments. Not only does that undermine their economic development, not only does that significantly reduce their ability to provide basic social services, such as health or education, but it creates a sort of slavery which benefits Western societies.
In fact two thirds of the debt is generated by interest on earlier loans, loans taken out to pay for the things we sold them, which multinationals sold them. This is highly reminiscent of the exploitation of agricultural workers in some countries who are forced to buy from the boss' s shop at inflated prices and who are then forced to work for the rest of their lives for scant wages in order to pay off their debts to this shop. What action are we taking to prevent this?
The G7 countries announced amid much publicity a debt reduction programme, but conditions are such that it cannot be applied. This initiative remains subject to macroeconomic reform programmes under the aegis of the IMF or the World Bank, which run counter to the objectives of eradicating poverty, due to their restrictive effect on the ability to spend on social services and job creation. Some major countries have announced that they are going to cancel debts, but this is selective, linked to the interests of certain parties, and is achieved to the detriment of development budgets. The indebted countries were expecting a strong message from the Conference between the European Union and Africa held in Cairo recently. They were given plenty of fine words, but no practical action.
What initiatives do the Commission and the Council propose to take at European or international level in order to further relieve or cancel the burden of debt in order to aid the poorest countries? How does the Commission plan to ensure that the appropriations made available by cancelling the debt are properly invested in eradicating poverty and in sustainable development? Finally, what is the Commission' s reaction to the requests presented by some civil society organisations in the countries of the south for improvements in monitoring the macroeconomic adaptation plan, by organising conferences on national development, in order to give public opinion in these countries an opportunity to define national priorities and projects?
Mr President, ladies and gentlemen, first of all, with regard to poor countries' debt, I would like to stress that the issue of partial debt relief and debt cancellation is a matter for Member States. This being so, the European Union as such is merely a marginal creditor. Nevertheless, it should be noted that the European Union has not shrunk from participating in all the initiatives to provide debt relief for the poorest countries. I would remind you that in 1996, the IMF/World Bank interim and development committees approved, at their respective annual meetings, an initiative on the debt of highly indebted poor countries, the HIPC initiative. The Community and the Member States then committed themselves to take part in this initiative by providing exceptional aid to the ACP countries on the basis of the commitment given by the international financial community to reduce the indebtedness of these countries to a sustainable level, on condition that the countries concerned would implement economic reform programmes.
In July 1998, the Council approved a decision on exceptional aid for the highly indebted ACP countries and earmarked an initial sum of EUR 40 million from the interest accumulated on European Development Fund funds.
In June 1999, at the G7 summit, the Heads of State and Government agreed to extend the HIPC initiative in order to provide more substantial and speedy debt relief. This approach was further backed by the Bretton Woods institutions at their annual meetings in September 1999.
Within the Community, at their session last December, the Council of ACP-EU Ministers decided that unallocated programmable EDF resources could be used as subsidies. This would be done in order to meet the outstanding debt and debt servicing commitments towards the Community of the first ACP countries to qualify for such a scheme under the HIPC initiative, with a total amount of EUR 320 million. These resources could also be used, up to a maximum of EUR 680 million, as a contribution to the HIPC Trust Fund managed by the World Bank, with a view to overall financing of this initiative. It is envisaged that, at the EDF Committee meeting this July, the European Commission will submit proposals for the implementation of this decision.
The European Union has also guaranteed EUR 250 million of additional constitutional funds for structural adjustment, to make it easier for eligible countries to access debt cancellation measures. Furthermore, it is worth adding that, following the resolutions I have just mentioned, and also as a result of the decisions taken at the recent Cairo Summit, various Member States have stated that they are already willing to unilaterally add their own measures for the reduction, conversion or complete cancellation of huge amounts owed by developing countries, particularly by the highly indebted poor countries.
The European Union believes that improvements to this initiative must be based on integrated programmes which link debt relief more closely to the objectives of sustainable development and the reduction of poverty. Despite these efforts by the European Union, the current problem is not so much one of increasing debt cancellation, but of ensuring that the new, enhanced HIPC initiative is effectively implemented by all donors. In order for this whole initiative not to collapse at the outset, it is crucial for the United States to bear its share of multilateral debt relief. We therefore hope that all donor countries will continue to make efforts to jointly implement the decisions that have been taken so that the greatest possible number of eligible countries can benefit. Parliament will be kept informed about these developments on a regular basis, and in particular about the progress of the decision to participate in the HIPC initiative.
With regard to your questions about monitoring the use of funds released under these initiatives, I think that the only thing we can do is to encourage the beneficiary countries to make the best use of these facilities, as we cannot guarantee, as some seem to think, that the monies provided for debt cancellation will be invested in the social sphere, and especially in health and education. I think that this rationale and this kind of intervention, no matter how well intentioned they may be, can be viewed, depending on how one chooses to interpret them, as a form of neo-colonial intervention. This is not and can never be the purpose of intervention in the internal management, and particularly the budgetary management, of these countries, either on the part of the European Union or of the Member States.
As to total debt cancellation, which some honourable Members have also suggested, it is worth remembering that the experts in this field would come up with various arguments against this option. In particular, it is highly unlikely that private banks would provide loans to these countries if they are expecting that these debts will be totally written off by public creditors. Furthermore, it is worth bearing in mind that in political terms, creating an expectation that debts will automatically be cancelled on a regular basis will inevitably reduce the credit institutions' willingness to provide money.
The Commission's contribution to debt relief can be seen in the HIPC initiative. This was launched in September 1996 with the aim of helping to relieve the debt burden of the poorest countries that make adjustment efforts in a concerted way. It represents a coordinated effort by all donors including, in particular, multilateral creditors. It was the first time ever that the multilateral aspect had been addressed directly.
In 1999, on the occasion of the G7 Cologne Summit, ministers agreed to an expanded and more flexible initiative that will provide faster, deeper and broader debt relief. As a result of the proposed changes, the costs of this HIPC II Initiative are expected to increase significantly to some USD 27.4 billion from a previous estimated level of some USD 13 billion of HIPC I. In fact, the original estimate of the cost of HIPC I was around USD 8 billion only.
For the record, the Commission has already made a large contribution to HIPC I. The Council adopted, on 6 July 1998, a decision on the Community' s participation in the HIPC Initiative with regard to its claims, special loans and risk capital managed by the European Investment Bank for eligible ACP countries. As mentioned before, the Community, as a creditor, is only a small player in this discussion. Fortunately, we are mainly a provider of direct grant assistance and not loans.
We set aside EUR 40 million of interest accumulated on EDF funds which should cover the cost for the first six country cases. Community assistance for Uganda and Guyana was delivered in mid-1998 and early 2000, amounting to EUR 4.59 million and EUR 6.44 million respectively.
The Community has since decided to considerably enhance support for the HIPC II Initiative. At the annual meeting in Washington in September 1999, it was announced that the Community' s contribution would be in the order of EUR 1 billion. The Commission subsequently submitted draft proposals for decisions to the Joint EU/ACP Council and the EU Council which were adopted by the General Affairs Council on 6 December and by the Joint EU/ACP Council on 8 December.
It has to be borne in mind that the ACP countries' agreement is required because it is EDF money that is being reallocated so their consent is needed as part of these decisions. At present, the Commission is in the process of finalising discussions with its Member States, the European Investment Bank, the World Bank and the African Development Bank about the main principles of the actual implementation of the Community support for the HIPC II Initiative, both as a donor and as a creditor. In June, it will present the relevant financing proposals.
The Community' s global contribution to the HIPC Trust Fund in its capacity as a donor will amount to EUR 680 million for qualifying ACP countries. EUR 670 million will be earmarked for the African Development Bank in order to cover its financing gap in the HIPC Initiative and EUR 10 million for the only non-African HIPC ACP country, Guyana.
The EUR 680 million Community contribution originating from the EDF will be channelled to the HIPC Trust Fund in 3 tranches taking into consideration effective financing needs as well as support from other donors. According to the information available, needs for the first tranche this year will be in the order of the magnitude of EUR 250 million. The first EC tranche will be paid in July. Besides these contributions to be financed from uncommitted EDF funds, a EUR 54 million contribution to the HIPC Trust Fund will also be made towards non-ACP HIPCs drawing on resources from the budgetary lines for Latin America and Asia. We want, in other words, to make sure that the EU participation in HIPC is global and in accordance with the figures in HIPC.
Finally, it must be stressed that the ACP/EU Council decision to reinforce the EC Structural Adjustment Facility by EUR 250 million will partly be used to provide interim relief to eligible HIPC countries belonging to the ACP. It is important to stress that the Community contribution to debt relief should not be seen as a substitute for contributions from bilateral donors. These are still needed in order to fully finance the initiative announced at the G7 Summit in Cologne. The expectation created a year ago was that the G7 countries would come up with additional resources.
As regards other contributions to the HIPC Trust Fund, it may be worth noting that the draft budget by the US administration suggests a US contribution of USD 600 million which follows on from pledges made earlier and which corresponds to the share of HIPC calculated by the World Bank for the US. This draft budget needs to be passed in Congress and this is definitely facing some difficulties. In fact, it seems very doubtful that the US will deliver its share as planned.
The funds released by the Commission for the HIPC Initiative are subject to the same principles as other funds originating from the European Development Fund and the Commission is carefully involving the EDF Committee, that is Member States, at all stages.
Article 366(b) of the Lomé Convention in its present form imposes strict conditions on the possible use of EDF money. Politically speaking, it would not make sense to stop EDF financed projects in Article 366(b) countries and to provide them with EC quasi direct non-earmarked budget support, for example through HIPC debt relief mechanisms. It is the responsibility of the Commission to ensure that EDF money does not facilitate a coup d'état or provide additional budgetary room for manoeuvre to enable dictators to oppress their people. It is the very purpose of Article 366(b) in its present form to make things more complicated for countries breaching elementary human rights and good governance principles. This view has also been clearly expressed by the European Court of Auditors when commenting on these issues. Our hands are somewhat tied in this discussion on how we can accomplish these things in practice.
In the discussions, which led last year to the agreement on enhancing the HIPC Initiative, there was a strong consensus in the donor community that poverty reduction needs to be re-emphasised as a main focus of development efforts. The concept of the poverty reduction strategy papers was launched to provide a framework for mainstreaming poverty reduction in government and donor policies. It will require a country-specific approach to assessing a country' s position in development, poverty strategies and institutional capacity.
The Commission has expressed its strong support for this radically new approach initiated by the World Bank and the IMF. Country ownership is paramount for the development of these ideas and governments will have responsibility for both the design process and the final product. The Commission attaches particular importance to an open participatory process involving civil society, parliaments and all relevant international institutions and donors. Policies that address issues of social justice and equity are as central as economic policy to growth and poverty reduction. The Community is maintaining and stepping up its commitment to support macroeconomic reforms, social sectors, regional integration and sound economic management.
This is all needed in order to make sure that fighting poverty remains the central theme when we are actually improving the situation of these poor countries through the enhanced HIPC Initiative. I think that it is quite good that the Commission and the EU in general clearly stand out as the single most important contributor towards making this initiative actually work.
Mr President, when one hears of the horrendous debt that has built up in many African states, the first reaction is one of deep sympathy. However, I have had the privilege of visiting many of these countries in the past year and I have to say that, in many cases, one' s sympathy turns to anger when one sees the abject poverty that people in these countries live in while their leaders and ministers revel in wealth and prosperity and one begins to question the distribution of aid and debt relief.
Despite all the help given from Europe, individual nation states and institutions, Africa' s external debt is growing by about 12% per annum and some countries are repaying more in interest than they are receiving in aid. That cannot be allowed to continue, but neither can the historic reasons for causing it to happen. I will be criticised by some honourable Members for saying it, but conditionality must be built into not only development aid but also debt relief.
I have always maintained that good governance was more important than pure democracy if you are going to stamp out corrupt practices, and if we cannot wipe these practices out we are only pouring good money after bad. We must therefore be in a position to monitor the effect of debt relief and make sure that all of it is spent on civil society to give better health, education and employment prospects to the people who are being denied it.
There is a secondary effect of bad governance and that is the lack of external investment into these countries which denies them the chance of improved prosperity, better employment prospects and a higher standard of living. The fight against fraud and corruption should be made a condition for allocating debt relief and development aid - not my words, Mr President, but the words of President Obasanjo of Nigeria in Abuja at the opening of the 13th session of the ACP-EU Assembly. If only that could be echoed by every other president in Africa, the resistance to giving debt relief would diminish and some real progress could be made in alleviating the misery and poverty of millions of people.
Mr President, while we are talking, in Sierra Leone the latest episode in a ten-year long tragedy is taking place. This civil war has been responsible for 50 000 deaths, 2 million refugees and the brutal mutilation of 40 000 men and women of all ages in a systematic campaign of terror. Most of Africa is affected by similar tragedies, including the tragedy affecting the Sahrawi people, with which we came face to face this morning just outside here.
The other side to globalisation is poverty, the indebtedness of the poorer developing countries and the extension of those conflicts which reduce potential for development whilst exacerbating other conflicts and causing fresh poverty. This is why the recent EU-Africa Summit held in Cairo was so important. It reopened global dialogue with the countries of the African continent and, for the first time, associated the development aid policy with the upholding of democratic principles, rights and the fight against corruption. A long-term strategy is essential, and cancelling the debt is the starting point for such a strategy. As the resolution tabled by the European Socialist Party states, it is therefore important to increase the percentage of resources set aside by industrialised countries for the poorest countries, but, at the same time, the quality of our undertaking is also crucial.
The resolution puts forward two major options: new sustainability criteria and greater flexibility for the more indebted countries, and the bilateral cancellation of the debts of the least developed ACP countries. These are initial, tangible recommendations, although, in future, we must avoid the repetition of the spiral of debt, with no checks on the choices made. Indeed, we are aware that it is not sufficient to cancel the debt if the other mechanisms determining all the policies remain unchanged. Cancellation of the debt must be conditional upon the use to which the resources thereby released are put. These resources must be invested in schools, hospitals and the human development of communities, not wasted, as still often occurs today, due to corruption or, what is worse, used to boost the arms trade and support ruinous wars. The global economy must be accompanied by a global policy; growth must go hand in hand with the upholding of human and civil rights and the consolidation of democracy.
In order to avoid the spiral of debt, we therefore need to supplement the means for action: there must be greater cooperation, increased trade exchange, an increase in initiatives to prevent conflicts and more coherent opposition to corrupt, indebted governments which visit upon their citizens the hardship caused by crises and poor development. Our commitment to cancelling the debt is a precondition for the introduction of all the policies for reducing poverty. Resolution of the debt issue must be accompanied by actions promoting local development. In order to succeed, we need to harmonise national policies and supplement them with greater opening up of the markets.
The recent EU-ACP agreements follow this rationale and provide assistance for the 31 least developed countries over a period of time which should end in 2005. In this context, it is essential to involve the private sector in order to boost trade exchange and, in addition to transferring resources, to create the necessary conditions for the growth of an internal market for developing countries, and provide incentives as well as laying down conditions.
Mr President, there is no point flogging a dead horse. This is why the disastrous vicious circle of loans, debts and new loans must be broken. The immense repayment costs prevent any form of development. There is hardly any money left for education, health care or for building well-functioning government machinery. Debt relief is therefore a matter of extreme urgency. This should be facilitated in a joint effort involving all creditors, the Union, the States, especially the United States, international institutions and banks.
However, a very broad strategy will not get us much further. The debt cancellation programmes must be tailored to the specific circumstances of each individual country. It is essential in this respect to tackle not just the social problems, but also to lay a firm foundation for sustainable economic development. If this fails to materialise, then foreign investments will not be forthcoming either.
A prerequisite for relieving debts is sound financial housekeeping within the governments concerned. We should not be naïve about this. We can no longer write out blank cheques. In the past, billions never reached the intended causes. A great deal of money got into the hands of corrupt regimes which allowed Swiss banks to benefit from the large-scale theft of development aid. When will the civilised world finally realise that countries which maintain banking secrecy are accessory to huge crimes at the expense of the poorest population groups.
The IMF and the World Bank started an initiative back in 1996 to relieve the debts of the poorest countries. Last summer, the conditions were amended, with good reason. Aid was made conditional upon tangible results. It would be wonderful if the European Union and the Member States were to take a generous stance if the conditions were met. Let us do everything possible to help the poorest countries fight poverty. This can work if the victim is involved in his own rescue.
Mr President, I think we all agree how completely absurd it is that many of the world' s poorest countries sometimes pay more in interest and for debt management than they receive in aid. There are at least two questions which I think must be answered. The first is: how can the EU and the G7 nations, together with other Western countries, comply with their commitments so that these do not merely become empty promises? In spite of what the Council and the Commission have said, it is, of course, a fact that, notwithstanding the praiseworthy initiative that has been taken, the G7 countries have not so far, unfortunately, taken measures to comply with that initiative. All that has happened so far is that the debts of a mere three developing countries have been written off to the tune of 0.25 per cent. That is naturally not enough. Even those EU countries which have said that they wish to write off the debts have not appropriated funds in their budgets for this purpose. On occasions, the funds concerned have been taken from the areas of cooperation and development.
The most important question of all is: how can it be ensured that the resources are properly used in developing countries? The Council responded by saying that it was not in favour of that kind of control. However, the EU, the IMF and the World Bank have, of course, established criteria in other contexts, so why should we not be able to establish criteria to ensure that, for the people, the result of debt cancellation really will be...
(The President cut the speaker off)
Mr President, ladies and gentlemen, there are 800 million Africans today and there will be twice as many in 25 years' time, and obviously they are not the only ones to be living in developing countries. Many people in Africa are sinking into poverty and increasing numbers of them are immigrating to European countries, which are in the throes of a demographic depression. It must be remembered that this poverty coincides with the botched decolonisation of the 1960s which plunged many of these countries into poverty and ethnic conflict, related also to the establishment of dictatorships which were corrupt and, more often than not, it must be acknowledged, Socialist.
What we would like to say is that cancelling poor countries' debt is no doubt a laudable intention and we are in favour of staggering payments, but we would like to see the root of the trouble being tackled with the same seriousness. We may note, for example, that until the 1990s, the African states which were still linked to France by means of economic, monetary and military cooperation agreements represented a haven of stability and relative prosperity. The same is true of the states which have maintained links with western powers by means of economic agreements of this type.
We think this is a more serious solution to the problems of the third world than the outrageous recommendation which the UN made on 4 January to the effect that, in order to offset its falling birth rate, Europe should prepare to accept 159 million immigrants from African countries over the next 25 years. Turning Europe into a third-world country is not, we feel, the way to help the third world achieve a genuine degree of economic development.
The real solution is in Africa in the form of a development policy which enables Africans to live in their own countries, which raises the question of the alleged benefits of free trade. Our opinion is that there are no real benefits or, if there are, then only for countries at a comparable economic and social level, and that it is only when protected by secure frontiers and customs rights that these countries will gradually progress from the cottage industry phase to that of industrialisation.
Mr President, this year is 2000 AD, a jubilee year. It is a year in which, based on the concept of the biblical Holy Year, we need to think seriously about relieving the debt of the poorest of the poor. In the Holy Year, each fiftieth year, debts were cancelled, slaves released and the land was left fallow in Israel. Such a year created the opportunity to start the future with a clean slate. In analogy with this biblical reference, the year 2000 should become a Holy Year for the world' s poorest of the poor. We therefore welcome national and international initiatives to reduce debts with open arms.
However, I cannot refrain from making a number of critical remarks in respect of the proud announcements made by a number of G7 countries over the past few years. These rich countries boast about the fact that they no longer make a fuss about the gigantic amounts which these poor countries owe them. Experiences with the HIPC initiative dating back to 1996, however, have shown that debt reduction has not always had an altogether positive effect on the development of the poor. In the best-case scenarios, 100% debt relief only yields an actual 40% reduction in the debt. The reason for this is firstly that the conditions tied in with the debt relief are such that only few countries qualify. Moreover, room for debt relief is often found in national and international budgets for development policy. As such, it is not a matter of making available additional financial resources but more a matter of shifting funds. Poor countries may spend less on repaying their debts, but they also have to cope with a drop in foreign aid. If we really want to take the fight against world poverty seriously, debt reduction should be accompanied by an active policy to combat poverty. In this respect, it is desirable to deploy local governments and NGOs.
These minor observations, however, do not detract from the fact that concessions made must be met and new initiatives have to be launched. A careful and generous stance is a welcome bonus in this respect. The Commission, Member States and international donors must make every effort to turn the year of Our Lord 2000 into a Holy Year in the true sense of the word.
Mr President, fine words have been spoken about cancelling the enormous debts of a large number of developing countries to mark the millennium, as Mr Van Dam mentioned a moment ago. These speeches were given at the G7 meeting, at the European Summit in Lisbon and at the recent Euro-African Summit in Cairo. The question we are left with today is: what will come of this? We have heard a few examples from the HIPC-I and HIPC-II programmes and I understand that 1 billion is tied up in this second programme. The total debt burden of all developing countries comes to 350 billion. This means that, in comparison, this 1 billion is really peanuts. Many of those countries pay 25% to 40% of their national budget on interest and repayment into banks in Western Europe, the United States and Japan. The harsh reality is that the billions which are paid to repay debts far exceed the development aid. That is a disastrous situation because we often ask ourselves why our development aid does not work. Well, here is one of the most important reasons. If a sum of money comes in and subsequently a sum has to be repaid which is three or four times the original amount, then those countries will not make any headway, of course.
One question which remains is: should you cancel debts unconditionally? I do not share the view of Mr Miranda or other MEPs who think one should. In my opinion, conditions should very much be part of the deal. The countries involved should be the poorest ones, to start with. They should have a democratic government and a pluriform parliament which keeps the government in check. The country must fight corruption actively. The countries concerned should not be at war or participate in wars, and an agreed proportion of the budget must really be spent on social schemes for the poorest citizens, and must be invested in education, health care and social security. I do not agree with Mr Da Costa who said a moment ago that this might be somewhat neo-colonial. It was even agreed in Copenhagen, at the Social Summit for developing countries which was held there a while ago, that a proportion was to be spent on those costs.
Mr President, we should really call for something to be done about this. We should simply spend 10% of the total development budget on cancelling these debts. If we do nothing, the countries will remain trapped in a downward spiral.
Mr President, I have listened with interest to both the Council and the Commission.
The Socialist Group considers that the debt which blights the development of the world' s poorest countries cannot be dealt with in isolation, as a purely financial problem, but it must be dealt with within the framework of a broad and coherent strategy which, through the eradication of poverty, leads to development.
To this end, firstly, the cancellation of debt must not involve the removal of other sources of finance, but cancellation must be one more measure in a coherent development policy. Secondly, the funds made available through the cancellation of debt must be used for human development funds, particularly for investment in health and education. I do not agree with the Council when it says that this may mean a new form of colonisation. I do not believe that to be the case.
In order to be effective, in development terms, the cancellation of debt also requires, as we request in the resolution, a global strategy implemented in unison in and by the international financial institutions.
The European Union, as a major contributor of development aid, must coordinate its action in this regard and make the elimination of poverty the common objective of its Member States, one aspect of this being the cancellation of debt in the poorest countries.
This is therefore an example of the need for coherence and coordination between Community policies. The common foreign and security policy, which we too often treat as just a security policy, must address this issue as well as commercial and development policies.
The highly-indebted poor countries, who are the beneficiaries of this debt cancellation strategy that has already been adopted by the World Bank and the International Monetary Fund, must commit themselves to suitable macroeconomic policies, to social development objectives, to increase the credibility of the state, which is the only way to attract foreign investment, and to strengthen their institutional capacity.
By uniting the actions of debtors and creditors in a global strategy aimed at the elimination of poverty, it is possible that we will achieve objective 15 of the Copenhagen Summit on social development, which is an objective which we fully identify with.
We therefore strongly urge all Member States and the Commission to support the international financial institutions' HIPC initiative for highly indebted poor countries.
Mr President, it is commendable that the international community is apparently serious about reducing debt. Unfortunately, this inspired policy comes too late, far too late. As early as the late eighties, UNICEF stated that the rich obtained the loans in the Third World and the poor were saddled with the debts, and UNICEF was right.
According to Oxfam, there are 19 000 children who die daily in the developing countries as a result of the debt burden and as an indirect result, admittedly, of the IMF programmes which require certain countries to cut down their health care expenditure by one third. Is it not mind-boggling that countries sometimes have to spend up to 40% of their budget on paying off debts, which have often been accumulated by irresponsible and avaricious dictators, with the unspoken collaboration of the World Bank and private western banks?
Let us learn from past experience. I am in favour of debt reduction but not on a level repayment or unconditional basis. It should feature as part of an integrated and multi-lateral strategy. It must be accompanied by proper management requirements. These requirements must be followed by hard guarantees from the countries involved: guarantees that the funding made available by cancelling debts is used to fight poverty; guarantees that the funding will no longer be used to finance arms deals and other military activities.
Mr Da Costa, that is not neo-colonialism in my book. It is making sure that the funds of the European taxpayer are not misused to fund wars - crazy wars - in Africa. Conditionality requires courage and - you will have to forgive me - more courage than the Member States and the Commission have displayed so far.
Mr President, as others have said, many promises have been made on debt relief but in fact very few have been delivered. After all the headlines that we heard at Cologne last year, less than $13 billion of the $100 billion promised has actually been cancelled and as the Commission and the Council have told us, contributions to the HIPC Trust Fund are still way below target. As the Commissioner rightly says, the burden deserves to be shared. The fact is that despite a $1 trillion budget surplus over 10 years, President Clinton is not able to squeeze $210 million for HIPC out of Congress. That is an appalling fact for us to take on board.
It is also the case that we are still waiting for the World Bank and the IMF to come up with something similar to the European Union. All G7 countries have promised some form of 100% debt cancellation, but many of them are very slow and disinclined to do it in the way that we would like. Also, to qualify for debt relief, each country has to complete a long and often contradictory 'HIPC' process, and only 5 countries have so far managed to go through the hoops that they are being asked to go through.
So far, the United Kingdom is the only country that has offered 100% debt cancellation. France, Germany and Japan only include pre-cut-off debts and so ignore a significant portion of debt. Japan, incidentally, ties its debt relief to responsibility to buy Japanese exports.
On Mozambique, for instance, it is very significant that the IMF, the World Bank and the Paris Club only postponed payments from Mozambique and then actually lent more money.
So, what I would say, finally, is that we in this Parliament urge all the creditors to stop delaying and to start working really hard towards fulfilling full debt cancellation for the poorest countries. Of course, I agree with all my colleagues, the poorest countries who fulfil the criteria of delivering debt relief to those countries that show a commitment to social sector and human development support.
Mr President, ladies and gentlemen, I think that it has become quite clear today that the situation referred to in the question is of great concern and has attracted the Council' s attention. This is essentially an issue on which there is a degree of agreement, particularly within the European Union. The Portuguese Presidency of the European Union has furthermore taken care to include this issue in its working programme and has ensured that it was a key part of the agenda of the Cairo Euro-African summit. This issue must, however, be considered calmly and carefully, without any histrionics, given the serious situation that the populations of the highly indebted countries find themselves in.
The fundamental issue of debt is not the central issue for these countries - the main issue is their development, and this is the key point behind all this. We must all be aware that what is currently at stake is the global debate on general development policy and, in particular, on the role of the European Union and its Member States in defining this policy at world level. This is the crucial issue: debt is a symptom but underdevelopment is the disease. There are indeed problems of inequality and of the uneven distribution of wealth in these countries, but these problems must be overcome through political solutions.
I spoke just now about the temptation or tendency to adopt a neo-colonial approach, but I was by no means implying that some aid conditions - a subject which is in fact influenced by the current philosophy behind ACP-EU cooperation - are not perfectly legitimate and acceptable. What we must not forget is that there is a code of conduct for the internal management of resource allocation, and in particular for resources released for these countries as debt relief. We must be reasonably careful to find a way to respect the right of these countries' governments to manage these funds. We must understand that we have to endeavour to ensure that political conditionality and the strengthening of democracy in these countries are the key factors underpinning our action. Working towards good governance and working towards strengthening democratic structures and political participation are vital factors in creating free societies which provide for better management of internal resources and more appropriate management of wealth distribution and, in particular, which do not encourage corruption and the siphoning-off of funds. It is our opinion that these issues are fundamentally linked to development. As I said, the issue of debt is a symptom of a much more global issue, namely development. I think that the European Union and the Member States have demonstrated that they are mindful of the problems in this field and that they have concrete measures to propose in order to address them.
Mr President, I wish to begin by commenting on the necessity of conditionality. I agree with a number of the contributions here. I would also say that what we are facing here is not a tighter regime of conditionality than what Member States are actually pursuing in their bilateral development cooperation, as nowadays it is necessary to ensure that the use of resources corresponds to the goals that are set.
If we look at the substance, it is also the link to focusing better on social aspects in the HIPC countries - that is the key to what they have to do. There is also evidence of this being taken up by the World Bank and the IMF, with those institutions coming on board in terms of giving priority to these aspects. In a way, one could say that we are witnessing a move from the Washington consensus to the Copenhagen consensus.
The good part of this is that the IMF, with the poverty reduction strategy papers, is aligning itself with the goals the World Bank set a few years ago. All this shows that the fight against poverty is at the centre of this effort. So the combination of keeping the focus on perhaps narrowly defined HIPC countries and looking at the social consequences inside those countries is quite reasonable.
I turn to the matter of whether too few countries are part of the initiative. It would be wrong to think that we could simply broaden its scope and welcome all developing countries to it. There would be a number of adverse effects if we did so. Firstly, the cost of the HIPC initiative would increase dramatically because the wealthier these countries are, or the less poor, the bigger the debt they have acquired. So it must be borne in mind that this has to do with helping the poorest countries to determine those areas in which they can manage the remaining debt. The idea was never to cancel all debt from the Third World countries because that was totally impracticable. We are at a level of 0.22% or 0.23% for official development assistance, far from the 0.7% target that in principle everybody has agreed to and which only a limited number of countries have actually reached.
The 350bn would not be a manageable figure, and also the value for the poorest countries would be watered down if it were shared amongst the less poor middle-income countries.
I would say to Mrs Schörling that almost all money for HIPC is found from the existing development budgets. This is also the case for the billion of EDF money we are reallocating. The nice thing about it is that the ACP countries accepted it, and this is a reallocation that moves money from the relatively better-off to the poorest countries in the ACP group. So we are doing something very concrete by improving the poverty focus of our general activity in this reallocation. That part of it is highly welcome. The good thing is that we had the money so we were able to do something of real value as the only donor around, except for a few elite donors who are trying to shame the rest by moving forward and setting a good example - the usual gang. Otherwise, the European Union is the only one able to do something of real value.
Finally, I welcome very much the way this debate has gone. Parliament's interest is an important asset for the European Union.
Thank you very much, Commissioner.
I have received five motions for resolutions, pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Situation in Zimbabwe
The next item is the statements by the Commission and the Council on the situation in Zimbabwe.
Mr President, ladies and gentlemen, the present pre-election campaign period in Zimbabwe continues to be marked by a climate of intimidation towards the opposition and a lack of respect for the law and for citizens' rights, sometimes with tragic consequences. The situation has been growing worse despite considerable international efforts, particularly by the European Union, to persuade President Mugabe to order the so-called 'veterans' to leave the farmers' properties that they have invaded immediately, so as to guarantee the safety of all citizens, and in particular foreign nationals resident in Zimbabwe.
The European Union is deeply concerned at the situation in Zimbabwe and the Council has published two Presidency statements, on 13 March and on 7 May, in which it expressed its grave concern at the situation. All of the European Union' s candidate countries, as well as the countries of the European Economic Area, have given their backing to these statements. Various meetings have also been held with the government of Zimbabwe, at the Council' s initiative. As for the fundamental issue behind the current crisis - land - the European Union has continued to state its willingness to help Zimbabwe to implement a redistribution of farmland which is compatible with respect for property rights and, in particular, with the principles and conclusions of the Donors Conference on Land Reform and Resettlement in Zimbabwe, held in Harare in 1998. With regard to the forthcoming parliamentary elections in Zimbabwe, which have been set for 24 and 25 June, it is more vital than ever for them to be held in a free, fair and transparent way and within the deadline that has been set. International observers should be present at these elections so that they can observe how the elections proceed and vouch for the final result of the vote and for the legitimacy that the elections need, and guarantee that the result is accepted by the international community.
To this end, the European Union is prepared to send a mission of election observers, but must, of course, warn the Zimbabwean authorities of the need for satisfactory guarantees that the observers will be safe and that they will have freedom of access to all relevant premises. The Troika of European Union Heads of Mission in Harare will personally convey this message to the Zimbabwean authorities. The Commission representatives will travel there on Friday 19 May to prepare for the mission of election observers in order to verify that the appropriate conditions have been met. Next Monday, the General Affairs Council will consider the Commission representatives' report on their visit.
Mr President, ladies and gentlemen, let me remind you that Zimbabwe is a partner of the European Union under the Lomé Convention, and that Zimbabwe must respect the principles enshrined in that convention, which form the basis of the European Union's cooperation policy. The European Union will continue to follow developments in that country in the light of these principles and will not fail to draw the necessary conclusions in the event that these principles are not adhered to.
The Commission is concerned about the evolving situation in Zimbabwe. Zimbabwe, for decades a stable country, is now going through an increasingly severe economic and political crisis. Parliamentary elections have now been announced by the government for 24 and 25 June. This is a good sign.
The pursuance of illegal farm occupations, continued violence, death, injuring and intimidation of the opposition are being interpreted as part of the ruling party' s electoral campaign. Recent weeks have witnessed a series of international initiatives to facilitate the holding of free and fair elections. The General Affairs Council of 10 April urged the government of Zimbabwe to create the conditions to hold free and fair elections. The Commission continues to urge the government of Zimbabwe to hold elections, free of intimidation. I had a very direct conversation with President Mugabe at the EU-Africa Summit. I followed this up with a letter to him this week.
Following the EU Member States' agreement in the Azores on 6 and 7 May, the Commission this week has a mission in Zimbabwe to look at necessary arrangements for an EU observer team and to coordinate with other election observation initiatives by SADC, the Commonwealth and the US. The Commission has already provided EUR 220 000 for the training of 1 440 Zimbabwean election observers and has made available another EUR 6 million to support initiatives from civil society, including on good governance and democratisation. The Commission electoral assessment mission now in Zimbabwe is discussing with Member States arrangements to deal with the logistical and operational aspects of this exercise, in particular, funding, freedom of movement and security of service.
EU observers are not being sent to legitimise an electoral process so far marked by intimidation and violence. However, international observers could play an important role in deterring violence and building confidence, especially in the rural areas. A preliminary EU proposal currently being developed would see the deployment of 150 observers, 100 of whom would be deployed in the first week of June to observe the electoral campaign and the rest to augment the EU' s observation of the vote and the count. Consultations with the government, coordination with other international observer missions, such as the Commonwealth, US and Norway, and with local observation initiatives are on-going. Acknowledging the long experience of the European Parliament in election observation, we invite representatives to participate.
With respect to development cooperation, the Commission is maintaining its European Development Fund poverty alleviation aid directed through the social sectors of health, education and rural development and, in particular, to combat the HIV/Aids epidemic. These poverty alleviation programmes facilitate the pursuance of dialogue with civil society and provide an appropriate political signal. The international community, while condemning certain governmental actions, still supports the people of Zimbabwe. Given the government' s poor macroeconomic performance, the EU, like the IMF and the World Bank, has already frozen structural adjustment support.
On the question of the possible suspension of Zimbabwe's privileges under the Lomé Convention, there could be grounds for suspension if the Commission considers, after consulting thoroughly with Member States, that this would not be counterproductive at this stage before the elections. We fear it would be manipulated and interpreted as a collective reaction orchestrated by what are polemically called 'former colonial powers' against Zimbabwe and its government.
In the worst scenario, if respect for the rule of law further deteriorates or if the elections were to be flawed, the Commission would have to consider whether Zimbabwe merits the privileges accorded under the Lomé Convention. Suspension of these privileges would be economically crippling for Zimbabwe and would aggravate the crisis. But so far I believe we have followed the right course.
Mr President, I suppose I can start on a note of slight optimism in that President Mugabe has now named the days for the election as 24 and 25 June. But on the down side, he is increasing all the army and civil servants' pay as a straight bribe. I sincerely hope that Members of this Parliament will have the chance to act as observers, as these elections must be seen to have been free, fair and transparent in the atmosphere of fear that President Mugabe has created.
Only last month we passed a resolution in this Chamber condemning violence, calling for the return to full democracy and for free and fair elections to be held. Some of these demands have now hopefully been implemented, but not before another white farmer had been murdered. We all accept that there must be a redistribution of the best land in Zimbabwe, but this must be done through round table negotiations, and not with the violent acts we have seen over the last few months.
President Mugabe has now set up a committee of white farmers and Mugabe supporters, hopefully to reach a sensible agreement on land redistribution. President Mugabe should never forget the economic damage that will be done to Zimbabwe' s economy if land redistribution simply means the land goes back to subsistence farming in small blocks. There are few people in the rabble we have seen invading farms who could afford the employees, the machinery, seeds and fertilisers to farm these units to give a potential export output.
I have seen some of the farms that were reclaimed some years ago by Mr Mugabe and most of the fertile productive land has reverted to bush and the buildings and farmhouses are now crumbling ruins. What a waste in a country dependent on agricultural exports!
Over the last few years, there has been a move to persuade political leaders in African regions to carry more responsibility for conflict prevention. It was, therefore, gratifying to hear Nelson Mandela criticising the policies of the Zimbabwe president who is destroying his country. I am sorry that President Mbeki, his successor, who is probably the most powerful leader in Africa, has not in public condemned the violence in Zimbabwe.
We in Parliament are right to call on the Commission to review its development cooperation with Zimbabwe if transparent elections are not held or if the opposition wins and the violence continues. The use of Article 366 should be considered. The World Bank has now cut funding because of debt arrears and Zimbabwe, as a country, is in liquidation. We can but live and hope that a peaceful conclusion can be reached in Zimbabwe as it is the people themselves who are suffering most in this unstable situation the country finds itself in.
I have to say at the outset that I am extremely encouraged by the fact that the Commission has worked out such a very clear strategy for dealing with these very critical weeks before the election takes place. I particularly welcome the fact that we are training domestic observers - I think that is very important and will offset the likelihood of Mugabe criticising us for coming in in a neo-colonialist way to interfere in his election. I also welcome the fact that we will be supporting civil society' s objectives in these next few weeks. I very much hope, Commissioner, that we will disseminate this kind of information in Zimbabwe because those people trying to mount an opposition campaign will be heartened by the kind of information that we have had from you today and I think that would be important.
One of the things I want to talk about briefly is the role of the state-controlled media in the run-up before the election. The Commissioner did not mention this, but it would be sensible to do so because TV, radio and state-owned newspapers in Zimbabwe are acting now as if they were the agents of Zanu-PF. All reporting of opposition parties is negative, with the MDC a particular target. I would really like to know what we can do from the European Union to try to ensure that the opposition groups - and there are 26 parties standing in the election - have some access to the media. State-controlled media, Commissioner, is refusing to take paid advertising even from the main NGOs who are just working to support the electoral process and democracy in Zimbabwe, or from any opposition parties. Only three independent newspapers are carrying any kind of adverts from parties other than Zanu-PF so that only the claims of the government are being read or seen by the people and that has to be a contradiction if we are talking about providing democracy.
The fact is that the independent press does not have the print capacity to deal with demand. People in Zimbabwe are afraid. The deaths and injuries in the rural areas and increasingly in the towns are deeply worrying. Zanu-PF has the government resources, and the MDC supporters are too afraid to donate money. I even read in the British press that Kabila and Qadhafi are giving money now to Mugabe' s campaign, which is a bit frightening.
It is deeply worrying that the opposition are fighting their campaign on Zanu-PF grounds. They have no control over the electoral roll, they have no control over the polling stations that will be run by government civil servants. This is wrong because the role of these government civil servants in the last referendum was very dubious indeed. The people understand that and are aware of it. There is evidence also of this Fifth Brigade being involved in pre-election crackdowns. The Fifth Brigade were responsible for the brutality that Mugabe perpetuated in Matabeleland in the 80s. That also is something that worries me and I would like the EU to look into it.
Finally, President, let us be sure that we work as a European Union to create the conditions which will allow the people of Zimbabwe to express their choices in this election in June and express their choices in secret and without fear.
Mr President, why have so many African freedom fighters who we admired so much ended up as power-crazed potentates? Why have so few former colonies turned into constitutional states? Where anarchy and lawlessness rule, the law of the most brutal party applies. In Zimbabwe, this takes the form of Mr Mugabe. Where this country used to be a model for the Third World of how things should be done, it has now degenerated into its own opposite. It is ruled by a dictator who deems his own power and privileges more important than the lack of stability of his country and the suffering of his own people. Land reform is necessary, of course. The possession of land in Zimbabwe still reflects the old colonial relations and this will, needless to say, cause tension. But for years, Mr Mugabe himself had the opportunity to carry out this land reform, even with foreign help. The question is therefore: what mala fide reasons are behind Mr Mugabe' s doing nothing initially and then, just before the elections, getting his cronies to cause havoc in the farms of the white people?
According to the Zimbabwean election monitors, the incessant violence renders free and fair elections impossible. As long as this is the case, the election date has to be postponed. A situation whereby Mr Mugabe legitimises his position through violence and intimidation must be avoided at all costs. It would be a positive step if MEPs acted as observers during these elections and included Mugabe' s pre-electoral machinery in their assessment.
If the elections are not conducted fairly, European aid will need to be postponed. But the cooperation according to Lomé cannot continue if Mugabe also renders elections impossible.
A further deterioration of the situation in Zimbabwe could have far-reaching effects on the African continent in general, and on South Africa in particular. The Zimbabwean population deserves a far better government than it has at the moment. It is high time that the European Union spoke very clear language. Our patience with African leaders whose heroic deeds only take the form of abuse of power is running out.
Mr President, I too would like to start by welcoming the Commission' s strategy for the run-up to the election that has just been set out by the Commissioner and, in particular, the training of the Zimbabwean election monitors.
The black people of Zimbabwe are still suffering under the legacy of colonialism. Cecil Rhodes, one of Britain's most successful colonists, said the purpose of colonialism was: "To find new lands in which we can easily obtain raw materials and at the same time exploit the cheap labour that is available from the natives of the colonies" . The legacy of this barbarically successful strategy can be seen in the chaos that is happening in Zimbabwe today.
Today, just 4 000 white farmers still own over 70% of the arable land while more than seven million black Zimbabweans scratch a living from overcrowded communal areas. We condemn the violence but we also see that black Zimbabweans have a compelling case. This makes President Mugabe' s refusal to proceed with the lawful land redistribution programme even more deplorable.
It is a fearsomely difficult problem when Mugabe will not negotiate. But I call on the UK Government to do all they can to persuade Zimbabwe to set up an independent arbitration board fully representative of the landless people and, once it is set up, perhaps with the assistance of the Commonwealth, to resume financial aid as soon as possible.
The British Government must recognise the moral debt owed for crimes of slavery and colonialism and continue to do all in its power to support a peaceful and progressive settlement to the land issues in Zimbabwe.
Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I shall begin by disagreeing with the previous speaker. There have undoubtedly been problems in the past, but the problems of colonialism were resolved with independence. The image portrayed here by Mrs Lucas is a distorted one, which is bound to encourage the continuation of Mr Mugabe' s despotic rule and lead to greater suffering for the Zimbabwean people, which is really what is at stake. In the previous debate I drew attention to what I felt was a significant point here: one of the main protagonists in this crisis, the leader of the 'veterans' , Mr Mugabe' s armed supporters, chose to change his surname to 'Hitler' , and that says it all. We must not be under any illusions about what is really happening here. The facts speak for themselves.
Although we supported it, and although it was a step in the right direction, I rather feel that the April resolution that has already been mentioned was rather anodyne given the obvious seriousness of the situation. We should not forget this. The European Parliament recommended that the date of the elections should be set as quickly as possible, but certainly for no later than 1 June. They have now been announced, but for 24 and 25 June. We shall see what happens between now and then.
We subsequently called upon the Zimbabwean authorities to respect human rights, including minority rights, as well as international electoral law. We know that none of this is being done. What we are witnessing is a country being held hostage, and we ourselves are finding it difficult to define a fair position given the dramatic nature of the situation, because the appeals for help that are reaching us from Zimbabwe, from the MDC and from the democratic forces, say that it is a bad thing that the elections are being held, because they will probably be unfair, such is the scale of intimidation; yet not holding them would be worse. We are therefore witnessing a country being held hostage before our very eyes and before the eyes of the whole world, which seems to be paralysed and incapable of coming up with any more incisive action.
We must also make our position very clear. It is not just whites who are in danger. We have already been reminded here, and rightly so, of the atrocities committed in the past in Matabeleland and...
(The President cut the speaker off)
Mr President, the story of Zimbabwe is one of hope turning to despair - hope that in 1980 Zimbabwe could have realised its full potential and become a leading country in Africa; despair now because the father of the nation has reduced his creation from being one of the richest and most educated of African countries to being one of the poorest. It is a truly remarkable achievement and a case study of mismanagement in recent history. I am sure Mr Mugabe' s place in history books is now secured for all the wrong reasons.
Today the country is suffering from 50% unemployment and 60% inflation; he is spending USD 1 million a day on a foreign adventure in the Congo; the foreign exchange reserves have gone and the World Bank has suspended funding on projects. I was astonished to hear the speech just given by my colleague from the Greens. Yet out of despair comes resolution, determination and hope. The country is one of the most educated in Africa and the European Union should be proud of its role in helping to set up that educational support structure in the past 20 years. It has a functioning civic institution and culture. Elections are due and voter rolls are being prepared but those voter rolls must be verified before the election. The opposition parties want more transparency.
Twenty people have been killed and more than 1 200 farms illegally occupied. Mr Mugabe has lost control of the country, presiding over lawlessness and corruption. On 24 June elections are going to be held. Yesterday, the Commonwealth Secretary-General said that it is still possible to have free elections. The future of the country lies with the young people of Zimbabwe. They demand the elections. They must be given a chance. It is their future. One thing we must do is to change the culture that is prevalent in Africa today that the winner takes all. We must stop this winner-takes-all culture that every African country has, and I mean every country. We must be seen to have free and fair elections and to demonstrate that they have been fair and free.
Mr President, the view shared by virtually all speakers is that the only ray of hope at the moment in Zimbabwe' s anarchy is the fact that elections will be held soon. I agree with all speakers who said that we need to ensure that those elections are held as fairly as possible, which will not be easy. I found the words of Commissioner Nielson encouraging when he said that, as early as the beginning of July, observers will be sent to Zimbabwe. I think that this is vital because those who are not kindly disposed towards the Mugabe regime, those in opposition, will clearly need protection. I would therefore like to back up the Commission in this opinion. Observers need to be sent to Zimbabwe at the earliest opportunity, today if possible, rather than tomorrow.
Another worrying development is the reaction of the neighbouring countries. From Europe, we have fought for years to establish racial equality, equal opportunities, democracy, etc. in Southern Africa. At the moment, there is a deadly silence in the neighbouring countries which, in my opinion, is a very ominous development.
I therefore hold the view that, if the elections in Zimbabwe were not fair, for whatever reason, the Commission should continue with the course it set a moment ago. If there are clear signs of large-scale fraud and Mugabe remains in power illegally, then, according to the provisions of the Lomé Convention, aid must be halted. If the Commission were not to do this, the illegal dispossessions of land could spread to the rest of Southern Africa and this would be a disaster, not only for the area concerned, but also for the rest of Africa. We must avoid this at all costs.
Mr President, I want to address the President of free Zimbabwe, Robert Mugabe, personally, together with his government and socialist-oriented party, Zanu-PF. Hatred, President Mugabe, is not something upon which a society can be built. Threats can never create confidence and social harmony. Lawlessness can never create security and human solidarity. Violence and murder can never be reconciled with the Christian view of human beings which I know that you, President Mugabe, have grown up with and embraced. The churches of Zimbabwe, the Lutheran World Federation and the World Council of Churches appeal to your conscience.
My home country of Sweden has supported Zimbabwe very persistently and in very concrete ways, both in developing its economy and in its struggle to be a free and democratic country founded upon the equal, unique and inviolable value of human life, irrespective of the colour of a person' s skin. Since independence in 1980, Sweden has provided a total of SEK 2 billion in aid, corresponding to USD 220 million.
Twenty years ago, the Church of Sweden' s youth movement, which I myself was active in, embarked upon a special venture which we called 'Be a Friend of Zimbabwe' . Enthusiastic young people from our two countries met. We believed in you, President Mugabe, and in your country' s future because you wanted to uphold the Christian view of human beings in Zimbabwe. We want to believe in you again, even though a lot of bad things have happened. Put away hatred. Do it for the sake of your own reputation, both now and in the future. Do it for the sake of Zimbabwe' s citizens, and do it for the sake of Africa.
Mr President, ladies and gentlemen, I would just like to say a few words about the importance of this debate and, in particular, about the fact that it is quite appropriate that this House has once again expressed its concern about such a topical issue which has caused so much concern in the European Union. We believe that the action taken by the European Union on this matter and the attention it has paid to it are still very much an issue, and I can guarantee, on behalf of the Council - and, of course, also on behalf of the Commission, which has already adopted a very precise course of action for the forthcoming elections - that this matter will continue to feature on our agenda.
Furthermore, the Council will certainly consider the possibility of deploying the consultation mechanisms laid down in the Lomé Convention if the situation following the elections is less encouraging than we might hope. As you will be aware, this issue was examined at the informal meeting of Foreign Ministers held at the beginning of May. We shall be watching this issue closely in the General Affairs Council and we will, of course, pay considerable attention to the way the election campaign and the elections proceed. We hope that the Zimbabwean authorities realise that the way these elections are run will, of course, have a bearing on the credibility of the government itself in the eyes of the international community.
As Mr Ribeiro e Castro said, we feel that it is extremely important to monitor developments in this matter between now and the elections. We know that so far more than 20 people have been killed as a result of the violent situation over the last few weeks and we are also aware - and this is a very important point, bearing in mind what has been said about the effects of the situation on southern Africa - that an unstable situation in Zimbabwe could have the effect of dragging other parts of southern African into this affair, and that is an issue that should be of concern to us all.
First in answer to Mrs Kinnock - we are indeed in close contact with civil society. Civil society represents a hope of achieving a civilised society. But there is some way to go right now.
We are also in direct contact with the opposition. We make a point of getting in contact with all players in a very visible and clear way. We are urging the Mugabe government to accept that pluralism must be there to stay, and this is also the point of sending in the observers.
I hope we can solve the problems of funding of the observer mission. I have to tell Parliament that this once again demonstrates the inadequacy of our system. We cannot just push a button somewhere in our system and the funds appear. It is highly complicated to find the money for this in time. This is the kind of system we have. Yesterday' s discussion about the external relations reform is even today relevant. At least we have excellent coordination on the ground in Zimbabwe with the Member States, which is very helpful.
Let me finally explain to you what we are doing on the ground even in this situation. We are deciding on a EUR 19 million grant for very targeted poverty alleviation in Zimbabwe via a microproject scheme, part of which will be used to support resettlement of the poorest people on legally acquired land. This will demonstrate in practice how land should be redistributed - in marked contrast to what is going on in Zimbabwe right now.
Thank you very much, Commissioner.
I have received six motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
Question Time (Council)
The next item is Question Time (B5-0220/2000). We will examine questions to the Council.
I would like to remind you that we are 20 minutes behind schedule. It is not possible to extend work beyond 7.00 p.m. because the representative of the Council has an official meeting at 7.05 p.m. with the Parliamentary contact group to discuss the statute of the MEPs. That is very important work, it is already scheduled and we must work as quickly as possible so that the maximum number of questions can be answered. The rest will be replied to in writing.
We will begin Question Time.
Question No 1 by (H-0350/00):
Subject: Undesirable persons in Turkey The Turkish newspaper 'Sabah' has published a list of 56 persons considered undesirable in Turkey. The list includes numerous political representatives from several European Union countries (Denmark, Italy, Greece, Sweden and Spain) and also from non-Member States, together with a large number of journalists, clergymen, members of humanitarian organisations etc. Despite the uproar caused by this list, the Turkish Government has not denied its existence.
As maintaining a list of undesirable persons constitutes an unacceptable and undemocratic act on the part of the Turkish Government, does the Council intend to look into the issue and to intervene with the Turkish Government at once to ask for the list to be scrapped?
Mr President, I shall try to answer the questions as briefly as possible, although the brevity of my answers does not reflect the Council' s genuine desire to give answers to this House that are as comprehensive as possible.
It is indeed true that information has appeared in a Turkish newspaper about a list of people considered to be undesirable in Turkey. This issue was specifically raised by the Presidency at the Association Council meeting between the European Union and Turkey on 11 April 2000. I would like to say that the Turkish Foreign Minister, Mr Schem, has stated officially that no such list exists, which is why, in the light of an official statement like this, we feel that we should not continue to insist on this point. If, by any chance, the Turkish authorities were to take any action that might suggest a contradiction of what the Turkish Foreign Minister has told us, the Council would, of course, act accordingly.
- (EL) I should like to thank the President-in-Office, both because the question was raised and for his reply. I hope that this is in fact the case. I should like to use the opportunity which I have to ask a second supplementary question and the occasion of the presence here of the husband and son of Leila Zana, who was awarded the European Parliament' s Sakharov prize, to ask the minister the following question: does he not think that before assuming the Portuguese Presidency, he should have raised the matter of the release of a lady member of parliament honoured by our very own House with the Sakharov prize for her fight for human rights now that Turkey wishes to draw closer to, and integrate into, the European Union? Should the Council and the presidency not have made a move to help Leila Zana?
Mr President, ladies and gentlemen, the decisions of the Helsinki European Council led to Turkey being considered as a candidate for accession to the European Union. It was agreed that, following this decision, an accession strategy would be established, which naturally includes strict monitoring of what the European Union regards as essential reforms. This relates in particular to the area of human rights, which, in the light of the Copenhagen criteria, are essential for the accession of any country to the European Union.
The Council will monitor all of these issues and will not fail, whenever necessary, to convey any information to this House which is relevant to progress with this accession strategy and, in particular, its views on Turkey' s compliance with requirements for the future opening of accession negotiations by the European Union.
Mr President, on a point of order. I attend Question Time nearly every time and every time the first question or two are from our colleagues in the Greek Communists and, in particular, Mr Alavanos. You will notice that the date on this question is 30 March 2000, which was two weeks before the last part-session. Therefore, in my view, it should not have been number one on the list but should have been on the last part-session' s list of questions. There seems to be some system whereby Mr Alavanos and his colleagues always get the first and second questions, and they always attack Turkey. I should like you to investigate why this should be.
Mr Purvis, I believe that we should not enter into any judgement of intentions. I would like to point out - although you already know - that the President, together with her office, decides on the order of questions. I do not know whether Mr Alavanos has so much influence with the Presidency of Parliament. What I can tell you is that it is not the Greek Communist Party but Synaspismos. That I do know about. However, we shall continue with our agenda. I will take good note of your question.
Question No 2 by (H-0361/00):
Subject: Dispute between Armenia and Turkey On 11 December 1999 the Council accepted Turkey' s application for accession to the European Union.
Paragraph 3 of Parliament' s resolution of 18 June 1987 'Calls on the Council to obtain from the present Turkish Government an acknowledgement of the genocide perpetrated against the Armenians in 1915-1917 and to promote the establishment of a dialogue between Turkey and the representatives of the Armenians' .
Turkey has not acknowledged the genocide in question and is still imposing its economic blockade on Armenia.
What action has the Council taken to encourage the development of political relations between Armenia and Turkey?
Is the Council considering lifting the embargo as one of the indispensable conditions for Turkey' s accession to the European Union?
The objective of European Union policy in this area has obviously been to promote stability in the Caucasus, both between countries in the region, specifically in relation to Nagorno-Karabakh, and between the countries themselves and their neighbours.
I have to say that we are now at a new stage in our relations with Turkey which means that we cannot automatically accommodate Turkey' s interests, and are also making greater demands on Turkey as regards the way it responds to requests made of it by the European Union. This has therefore created a new kind of dialogue. This will, of course, oblige Turkey to adopt a set of attitudes regarding traditional aspects of EU external policy towards countries in that area. In view of this, it is worth pointing out that cooperation between the European Union and Armenia is part of the acquis communautaire which Turkey will have to adopt if the negotiating process begins. Turkey' s compliance with these requirements will, of course, also bring about an obvious lessening of tensions between Turkey and Armenia.
Mr President, I should also like to thank the President-in-Office of the Council for his answer. I must, however, regretfully inform him that his answer was still particularly vague, as my question referred to a European Parliament resolution adopted in 1987, in which, effectively, we officially recognised events such as the genocide of the Armenians between 1915 and 1917. We do not, however, know today what measures have been taken by successive Councils in order to attempt to establish relations between both these countries, given that today Turkey is still imposing an economic blockade on Armenia.
My question is therefore as follows: in the context of negotiations with a view to Turkey' s accession to the European Union, has the issue of this blockade been raised, and could lifting this blockade be counted a precondition to Turkey' s accession?
The honourable Member has asked two questions. The first concerns the 1987 resolution on acknowledging the genocide in 1915-1917 and the second question basically concerns political relations between Armenia and Turkey. With regard to the first question, these issues are obviously open to political interpretation, although they are based on a historical assumption which we all acknowledge and which is extremely important, but which is not a precondition for reopening dialogue with Turkey. With regard to relations between Armenia and Turkey, which we hope will be positive in future, all that the European Union has done is to try to ensure that Turkey complies with the European Union' s normal framework of external relations. This framework includes good relations with Armenia, especially on trade matters. These good relations and the whole framework for cooperation on which they are based are part of the acquis communautaire that Turkey must accept. Nevertheless, at international level, we cannot force countries to maintain good relations with one another, as these cannot be imposed by decree. They must result from a political decision. Turkey must practically demonstrate that no matter how it views the situation in Armenia, if it wishes to open negotiations with the European Union and if it wishes to join the European Union, it will, of course, have to respect the whole framework of good relations that the European Union enjoys with Armenia. This has, until now, been a purely bilateral issue and the European Union cannot, therefore, intervene in it.
Question No 3 by (H-0365/00):
Subject: EU-Jordan Association Agreement Would the Council please list those Member States which have still to ratify the EU-Jordan Association Agreement and advise what level of priority it is giving to encouraging them to speed up the process?
Mr President, in reply to this question, I think that in terms of day-to-day relations between the Council and the European Parliament, it would be useful if we could make full use of the facilities that the transparency process for Council information provides for all citizens, including Members of the European Parliament. That is why I would like to suggest that those honourable Members who are interested in issues such as this should use the Council web page, which is updated daily, to ascertain the dates of signing and the position on ratification, adoption and entry into force of all agreements, and specifically the Mediterranean agreements such as the agreement with Jordan to which the honourable Member' s question refers.
On this point, the latest information I have is that eight countries have still not ratified the EU-Jordan Association Agreement. As you will be aware, this is a matter for national parliaments, and they have the final say, as these are mixed agreements, in which there is a Community dimension and a national dimension. It is obvious that we cannot interfere in the decisions of national parliaments. Nevertheless, we can and we must make representations to the governments of these countries, and I must say that the Portuguese Presidency intends, at the next informal meeting of Foreign Ministers on the Euro-Mediterranean process, to highlight the importance of making the parliaments of these countries aware of the need to ratify this agreement in particular, as well as other agreements which still remain to be ratified.
I would, however, like to mention an issue that is often overlooked. This is that given that there is a Community dimension to these agreements, and that this dimension concerns trade, the entry into force of these agreements would normally be preceded by a Commission decision. And the Commission has, in fact, as it has done with regard to other Euro-Mediterranean agreements, already brought into force unilateral measures for dismantling customs tariffs, which will provide products from Jordan with easy and swift access to the Community market.
Mr President, I wish to begin by saying how delighted I am that the presidency is prepared to put some pressure on the governments which, in turn, I hope will put pressure on their parliaments to proceed with ratification. It is quite shaming that after well over six months there are eight Member States still to ratify. The Jordanians are particularly sensitive to the slow pace of progress.
Commissioner Patten is determined to reinvigorate the whole Barcelona process and the European-Mediterranean relationship. I hope that the Council will follow that lead and ensure that this is transmitted down through the governments to the Member State parliaments.
Could he give me some assurance that the Council gives Mr Patten its full support in what he is trying to do in the Mediterranean area?
Mr President, with regard to the latter part of Mr Purvis' s question, actions in the Mediterranean area have been one of the Portuguese Presidency' s priorities. The Portuguese Presidency also intends to continue the very thorough work that has been done to establish the joint strategy for the Mediterranean, and it has developed various initiatives in this area. Specifically, with regard to the agreement with Jordan, even though we acknowledge and regret the fact that the agreement is not yet in force, previous experience has shown that these agreements take around three years to be ratified. The most rapidly ratified agreement was the agreement with Tunisia, which was signed in July 1995, and which came into force in March 1998; it therefore took just under three years. Our experience with all the other agreements is that they took around three years and I think that the pace of the agreement with Jordan is more or less standard. This depends to a large extent on national parliaments. Nevertheless, the Portuguese Presidency will certainly make the various governments aware of this issue.
As the author is not present, Question No 4 lapses.
Question No 5 by (H-0370/00):
Subject: Culture and the WTO The Portuguese Presidency has emphasised the role of culture in the European project and has linked it, in particular, to the need to clarify the European strategy for the future WTO Round. Will the Council now make a statement on the issue?
Mr President, I gather that this question refers to the issue of culture within the WTO. As you will be aware, when the Council' s mandate for the Seattle Summit was being prepared, many Member States were particularly careful to stress cultural aspects and, above all, the European Union' s need to adopt a very firm position in these negotiations on protecting the specific nature of culture. I would therefore remind you that in the conclusions of the Council meeting on 26 October on the preparation of the Seattle Ministerial Conference, the idea was expressed that during the forthcoming WTO negotiations, the Union would try to ensure, as it did in the Uruguay Round, that the Member States which comprise the Community would be able to preserve their cultural diversity by maintaining their own cultural and audiovisual policies.
Honourable Members will be as aware as I am of the fate that befell the launch of the new round of WTO negotiations in Seattle, which has, of course, led to delays in addressing issues of this kind. Nevertheless, it is worth noting that within the specific framework of the GATT agreement, that is, of the General Agreement on Trade in Services, it was specified that negotiations on the so-called built-in agenda would have to begin on 1 January 2000. These negotiations have begun, but there has been no substantial change of position so far - which is something of an understatement - with regard to progress on these issues, given that this whole process is obviously linked to the start of the overall negotiating process. I can also tell you that the Council believes that there is no way that a satisfactory start can be made to the process this year.
I wish to thank the President-in-Office for his response. The reason for asking the question is that we have in our own ideologies many different models at a European Union level which are unique to the European Union as a whole: many times we speak of the European model of agriculture or the European social model, and so on. In particular, with regard to things like audiovisual, we had a discussion today in Parliament on the Randzio-Plath report on transparency and financial dealings between undertakings and state aid. There is a huge threat now to cultural diversity within the European Union because of the import of programmes from America and globalisation even of food chains like McDonalds. That is constantly undermining what is unique not only about Europe as a continent but also about the individual Member States. I hope that you and your colleagues will be vigilant in ensuring that we have the opportunity to maintain that diversity, as it adds to what essentially the core of Europe is all about.
I would like to offer Mr Crowley certain assurances. We will continue to address the issue of preserving national identity and the need to maintain a set of instruments which, without in any way distorting the competition rules, can, in some way, ensure that the core values of European identity will be preserved. This applies both to the overall position adopted by the Council, which will, of course, remain the focal point of the negotiations conducted by the Commission on behalf of the Union during the next round, and also at national level. The position I have described reflects Portugal' s view of this matter, and I believe that my country is not alone in its approach to this issue.
Mr President, the WTO deals primarily with issues pertaining to the opening up of markets. For example, there is a discussion on-going at the moment about China, and whether our European manufacturers are to have access to the textile market as well. It is a market worth billions and could create many new jobs here in Europe, particularly when one considers that the only possession many Chinese have to their name is a pair of trousers. The cultural question I would most like to hear answered though, is this: how are we proposing to handle the language issue in future? France pursues a very independent policy where the French language is concerned. Do you see any evidence of similar tendencies on the part of the Germans, Spanish or Portuguese? Are we going to take an even-handed approach in this respect or will we form an assessment on a country-by-country basis, taking into account the respective size of population?
I would be very happy to answer the honourable Member if I had any idea at the moment of how the debate on this issue will proceed. I nevertheless believe that the Council intends to highlight these different national approaches, which reflect the very diverse nature of the European Union. And as regards my own country at least, there is considerable concern that these cultural issues, and specifically the language dimension, should be the very top priority in the discussions that the European Union will be holding with its WTO partners.
As the authors are not present, Question Nos 6 and 7 lapse.
Question No 8 by (H-0376/00):
Subject: EU agriculture budget paying for the UN mission in Kosovo Will the EU use appropriations from the agriculture budget to pay for the UN mission to Kosovo?
Mr President, with regard to the previous questions, I think that when it comes to agriculture, the actions of the Portuguese Presidency are sufficiently eloquent to have answered the honourable Member' s question - even in his absence.
Turning to the question about financing our policy in Kosovo through the agricultural budget, I must make it absolutely clear that the United Nations mission in Kosovo cannot possibly be financed from agricultural budget headings, since there is no appropriate legal basis for this. The current financial regulations do not allow for appropriations to be transferred between two headings in the financial perspectives. This does not necessarily mean that there is no intention, as specifically announced by the Commission, to propose an amendment to the 2000-2006 financial perspectives which, in the Commission' s view, would not fundamentally affect CAP appropriations. The Council is currently studying this issue, which is highly controversial. We know that in this House, too, a majority is against a review of the financial perspectives which would lead to a reduction in the amount available for the common agricultural policy. Nevertheless, I repeat that the Commission has stated that there is absolutely no danger of direct aid to farmers being reduced and that this is simply a question of taking advantage of savings essentially flowing from changes in the euro/dollar exchange rate. These savings will be extrapolated over the next two years.
Furthermore, the Commission considers that the post-2002 review of the CAP, which was, as you know, agreed in the Berlin European Council conclusions, will provide a basis for further savings. But as I have said, the Council' s position on this issue is, in political terms, to oppose a review of the financial perspectives. The Council considers that a very thorough assessment must be carried out of the requirements of the Balkans and of the real ability of the people there to absorb these funds, particularly bearing in mind and focusing very closely on the role of the European Union as one of the international funding agencies in this area. This request has already been made to the Commission and to the High Representative for the Common Foreign and Security Policy. We have therefore asked the Commission to provide a schedule showing the indicative distribution of all the contributions that have been pledged, divided into those components which are donations and those which are loans. The Council feels that it is only on the basis of this kind of information that an accurate assessment of the Commission' s proposals can be made. It is precisely for this reason that the idea of a review of the financial perspectives is not being considered at present.
What the President-in-Office of the Council has just said completely contradicts what the Commissioner said yesterday, the day before yesterday and on previous occasions in this House. The Council' s view is correct: payments to farmers are at stake. It is truly outrageous that aid is not paid for nuts - which means they cannot continue to be grown - or that farmers are not being given what they are asking for: a reduction in diesel oil prices. Nevertheless, what the Commission does is take funds intended for agriculture, and which have already been approved under Agenda 2000, at the Berlin Summit, as if there were a surplus, and divert them to foreign policy.
Although I am in favour of aid to Kosovo, I am not in favour - in fact I consider it an outrage - of taking money intended for agriculture, approved under Agenda 2000 - since if we do this it shows that it has been nothing but a smokescreen - and dedicating it to foreign policy.
My question is as follows: what do we do when the Council says something diametrically opposed to what the Commission says? Mr President-in-Office of the Council, what do we do in this event?
If Parliament feels that there is a contradiction, it can address this contradiction by comparing it with reality, and the reality is that, contrary to what the honourable Member has just said, nowhere in my speech did I say that direct aid would suffer as a result of this redeployment of appropriations. I must make it clear that the Commission has simply said that it would use available funds and that savings would be made in the common agricultural policy. That is all. This does not mean that the Commission may not present proposals for the redeployment of appropriations, but rather that - as the Commission itself has continued to say - this will not affect direct aid to farmers either.
- (EL) Mr President, frankly the President-in-Office leaves me speechless. First he assures us that no part of the CAP budget will be used for Kosovo or for exercising the European Union' s foreign policy and then he says that, in any case, the Commission has said - and rightly so - that any sums not taken up will be shared out. In other words, part of the CAP budget will be redistributed. We insist on knowing if the Council really believes that part of the agricultural budget, which has undergone swathing cutbacks for 2000, can be used for purposes which have absolutely nothing to do with the purposes for which the budget was approved.
Apart from our opposition to the entire policy being exercised by the European Union in Kosovo, the issue at stake is this: we want a commitment from the Council that not one single euro from the agricultural budget will be channelled elsewhere. Our farmers are already being squeezed dry, their needs are tremendous, as we see on a daily basis, and it would be unacceptable to take money away from their already reduced budget.
Mr Korakas, I should like to begin by explaining that most of the appropriations allocated under the ACP framework have been granted through the European Development Fund and are extra-Community budget contributions. They come from the specific EDF budget, which is why I say that it would be rather difficult to transfer EDF appropriations to aid for Kosovo, because they are not part of the Community budget.
Furthermore, I would like to make one point quite clear: I explained that, at the moment, appropriations allocated to aid for Kosovo are unused CAP appropriations. I repeat: they are unused CAP appropriations.
I would also like to say that, with regard to the Commission' s proposal, I stated quite clearly that currently there is not a universally positive attitude to changing the 2000-2006 financial perspectives in the Council. The Council has taken the view that the internal balance of the financial perspectives should not be changed during this phase. It is, however, also obvious that the Berlin European Council conclusions are relevant here, as they show that the financial perspectives for the period 2000-2006 provide for a mid-term review, specifically with regard to the common agricultural policy. Perhaps it would be worthwhile for honourable Members to consider whether the common agricultural policy will ultimately be compatible with the outcome of the next WTO round. The 2000-2006 financial perspectives also provide for a review, which will, for the first time in fact, be dealt with by a qualified majority, and I would also ask the House to bear this point in mind.
As the author is not present, Question No 9 lapses.
Question No 10 by (H-0381/00):
Subject: Financial assistance to European-level parties Replying to my oral question H-0268/00 in Parliament on 12 April 2000, the Commission took the view that:
'The present Article 191 of the Treaty establishing the EC does not constitute a legal basis for funding European political parties. The article refers to the importance of political parties at European level. It does not, however, empower any of the institutions to enter into expenditure commitments to support European political parties, nor does it provide for a procedure for approving any measure to facilitate the giving of such an expenditure commitment.
The Commission therefore considers that in the interests of legal certainty it would be best to incorporate an appropriate legal basis for such expenditure in the Treaty establishing the EC.
This matter should be considered at the Intergovernmental Conference.'
Does the Council take the same view with regard to the legal basis for this? Will the matter be placed on the agenda for the IGC?
Mr President, as the honourable Member' s question states, it is true that Article 191 of the Treaty does not constitute a legal basis for the funding of European political parties. This issue was studied at the Intergovernmental Conference that established the Treaty of Amsterdam, and it was considered at the time - and I say this as someone who was there representing the Portuguese Government - that there was not a majority, let alone unanimity, among the Member States in favour of creating a specific legal basis in this area.
As regards the Intergovernmental Conference, and particularly bearing in mind the speech made by the President of the European Parliament, Mrs Fontaine, at the IGC ministerial meeting on 10 April, this is an issue that the IGC will consider again. I myself, as Chair of the preparatory group, intend to have this issue put on the IGC agenda once again by the end of the Portuguese Presidency.
In any event, I think that, at the moment, as there is no legal basis, all we can do is try to discover, through the various Member States participating in the IGC, whether or not there is a will to work towards funding for European political parties.
Mr President, I agree with Mr Seppänen on the legal basis being a primary concern, i.e. it must be in place before expenditure for this kind of support is entered into. After this, the amount, type and form of support will surely be for Parliament and the Council to decide. In this context, I would like to ask what kind of plans, if any, the Council has regarding these practical arrangements. The report on Parliament' s financial administration, in which all political groups were criticised for having channelled parliamentary appropriations into European political parties also, did not take into account the fact, for example, that the office of the Party of European Socialists is situated within the European Parliament buildings, whereas my own group, the PPE, received a great deal of criticism despite the fact that our Party office is situated away from the European Parliament' s services. I would therefore like to know whether any plans are afoot as to what might be incorporated in this support, which was jointly decided upon by Parliament and the Council, and what issues will be taken into consideration.
I would like to tell the President-in-Office of the Council and the honourable Members that we are discussing these issues within Parliament. The question concerns the legal basis and the Intergovernmental Conference. It is one of Parliament' s duties.
As the author is not present, Question No 11 lapses.
As the author is unwell, Question No 12 by Mr Bowis will be replied to in writing.
Question No 13 by (H-0389/00):
Subject: Turkish incursion into Iraq What view does the Council take of the new large-scale incursion into Iraq by a heavily armed section of the Turkish army?
, Council. (PT) We all know that the current situation in northern Iraq and, in particular, the fact that Baghdad is not sufficiently in control of the northern part of the country, are causing a political and even a military vacuum, which have led to Turkey taking direct action. This results, de facto, from the fundamentally ambiguous situation in that area. It is obvious that the European Union must oppose any actions that could involve the violation of other states' borders. But I cannot comment on this issue, except to say that we will remain concerned about the territorial integrity of Iraq and that we believe that anything that could cause this territorial integrity to be violated is undesirable.
- (EL) Mr President, Mr President-in-Office, thank you for your reply. It was most interesting. You say that the situation is unclear and that there is a political and military vacuum. In other words, that Iraq does not control its northern area. Now, forgive me Mr President-in-Office, but Iraq does not control its northern area because we do not let it and perhaps we are right not to. But even if we do not let Iraq control its northern area, that does not mean that we have to put up with its being controlled by someone else. What I am hearing is quite absurd. I imagine that you are unable to defend whoever it is who takes the decisions there. Except that, of course, they include members of the European Union.
Perhaps they could inform you of what is happening in the area and tell you, for example, why they are allowing other people to go into and take control of the northern area of Iraq, which they do not allow Iraq to control, i.e. let us not beat about the bush - why are they allowing military invasion? I think that this situation is scandalous in every sense of the word from an international and political point of view and I wonder how you tolerate it.
I would just like to say that nothing I have said implies that the European Union is at all complacent about actions that Turkish troops may be involved in beyond Turkey' s borders.
Question No 14 by (H-0390/00):
Subject: European Charter for small companies In the context of creating a business environment conducive to entrepreneurship and innovation, the European Council has called for the drawing up of a European Charter for small companies. Can the Council say that, in such a charter, it would support due recognition being given to the very specific nature of the fisheries sector, where such factors as seasonality need to be considered?
Mr President, I wish to thank Mr Gallagher for his question, particularly as it gives me a further opportunity to provide the House with information about the work resulting from the adoption by the Special European Council in Lisbon of a set of measures to improve the fight against unemployment and to encourage economic reform and innovation.
We feel that the European Charter on small- and medium-sized enterprises due to be approved this June is an extremely important instrument for guaranteeing improvements in the fight against unemployment, in increasing social cohesion and also in improving the foundations on which the new knowledge society is based, by making instruments for innovation more democratic.
I would point out that the conclusions of the Lisbon European Council highlighted the role of small- and medium-sized enterprises as the driving force of Europe' s economy and that they in fact generate around 80% of employment in the European Union. Small- and medium-sized enterprises cannot be excluded from the strategic objective outlined in Lisbon, that is the creation of a more competitive, more dynamic, knowledge-based economy. Small- and medium-sized enterprises are essential and they must be given more support. The Council and the Commission are therefore drawing up a Charter for small- and medium-sized enterprises which, as I said, we hope will be approved in June at the Feira European Council.
The aim of this Charter is to commit Member States to focus on these instruments and to provide a specific response to the specific needs of small- and medium-sized enterprises. I wish to emphasise that although the issue of a Charter for small- and medium-sized enterprises is not new, the European Council has never quite so clearly demonstrated the importance it attaches to making it a reality. We think that a fairly detailed study must be carried out on this issue, which will not only enable Community instruments to be adjusted to facilitate the work of small- and medium-sized enterprises, but which will also highlight the need for Member States to have a set of procedures enabling them to take action in this area, procedures that should be as uniform as possible.
Mr President, I want to thank the President-in-Office for his reply and I am pleased that work is under way and in fact, near finalisation. Hopefully, it will not be too long before we have details of the proposals. I am also pleased that the President-in-Office has recognised that the engine of growth in the economy are the SMEs providing 70% of the jobs. Therefore, it is blindingly obvious that SMEs will play an important role if we are to resolve the very high unemployment problems that we have generally in the Union and specifically in various regions of the Union.
I did ask a specific question about fisheries. Of course, fisheries by their very nature create much-needed jobs in coastal regions of the Union. Fisheries, unlike any other industry, depend so much on seasonality and weather factors. Could the President confirm that the study which has been carried out would, even at this late stage, look at fisheries in isolation rather than look at fisheries in the global sense?
Mr Gallagher, I am sorry that I did not specifically mention your point about fisheries in my answer. Nevertheless, in line with the understanding that there has been about addressing this issue on the part of both the Commission and the Council - and this issue will, for example, be considered by the Industry Council tomorrow - we acknowledge the very specific nature of the fisheries sector and we share your concern about the importance of small- and medium-sized enterprises operating in this sector.
This Charter is, however, a broad policy document and is generically aimed at all small- and medium-sized enterprises. It is not a document that lists measures to be adopted in each sector and assigns priorities to them.
The Charter is designed to create a universal regulatory framework for small- and medium-sized enterprises as defined at European level, and also to establish stages for implementing these measures. There is no provision for defining sectoral measures that could be implemented at EU level once the Charter is approved, and this could only be done in a more technical document relating to the actual implementation of the Charter.
When I speak to small- and medium-sized enterprises, they are certainly pleased about the mood music that is coming out of the Council, but frankly they are a little sceptical as to whether the Charter will do anything constructive for them. They think it is just another piece of paper saying how wonderful they are.
Can the President-in-Office tell us if this Charter will envisage new Community instruments being created to help small- and medium-sized enterprises. For example, funds to help them with training, education, adaptation of premises or the use of new technology. If so, can he also indicate that they will be as free as possible from bureaucracy because the other complaint one gets from small- and medium-sized enterprises is that the funds which already exist at European level are almost unobtainable because of the hoops that they have to jump through in order to obtain them.
I recognise that small- and medium-sized enterprises probably lost patience a long time ago with the lack of concrete measures aimed specifically at them. Nevertheless, although we are aware of the situation, we would ask them to be patient for another three weeks, until they actually see the draft Charter which will be presented at the European Council. In fact, the draft version of this Charter will be considered by the Industry Council tomorrow and the Charter will be published in three weeks. Furthermore, I think that, like the Lisbon Special Summit conclusions, which Mr Gallagher will surely acknowledge go somewhat beyond traditional, merely speculative rhetoric, the Charter must provide concrete and timetabled measures, with firm objectives. With regard to the Charter' s real potential, let us wait for it to be published and then we will, of course, be willing to listen to criticism from small- and medium-sized enterprises and in particular from the European organisations that coordinate and represent them. We will be willing to consider all the opinions of small- and medium-sized enterprises.
As they deal with the same subject, Question Nos 15 and 16 will be taken together.
Question No 15 by (H-0391/00):
Subject: Specific directive to combat discrimination against the disabled Pursuant to Article 13 of the Treaty of Amsterdam, which provides for action to combat discrimination, the Commission has recently presented a package of measures which include three directives. However, although disability is included as one of the forms of discrimination which Article 13 is intended to combat, the package of measures does not include a specific directive designed to counter discrimination based on disability.
What view does the Council take regarding the possibility of drawing up a specific directive to combat discrimination on the grounds of disability? Should it take a favourable view, when would it expect to present an appropriate initiative?
Question No 16 by (H-0396/00):
Subject: Combating discrimination At the start of the twenty-first century, which signals a new departure by European society in the direction of greater democracy, cohesion and recognition of the contributions of all citizens, the unacceptable phenomena of racism and social exclusion can be observed. In Greece, the exclusion of physically disabled and paraplegic citizens from two competitions is causing a social and political problem. One competition is for the employment of officials in state banks and the other is for the employment of school teachers (primary and secondary) in state education, and the exclusion is because the new Code for Public Employees includes the term 'able-bodied' . The Greek Parliament adopted the Code for Public Employees in 1999, almost at the same time as the ratification of the Treaty of Amsterdam, which protects citizens of the Member States from all types of discrimination against them (Article 13). In these circumstances, how is the Council intervening to restore the credibility of the European Union' s policies and the dignity of its citizens?
Mr President, under Article 13 of the Treaty establishing the European Community, the Commission has duly presented three proposals which are currently being discussed in the Working Group on Social Issues. These are a proposal for a directive establishing a general framework for equal treatment at work and in professional activities, a proposal for a directive implementing the principle of equal treatment between persons, irrespective of racial or ethnic origin, and also a proposal for a Council decision establishing a programme of Community action for fighting discrimination between 2000 and 2006. The Commission' s three proposals enshrine different approaches to combating discrimination. The first proposal prohibits discrimination in the field of employment based on racial or ethnic origin, religion or beliefs, disability, age or sexual orientation. The second proposal for a directive prohibits discrimination on the grounds of racial or ethnic origin in the areas of employment, education, access to goods and services and in the area of social protection. The proposal for a decision establishing a programme of action for fighting discrimination, which is designed to support and complement the implementation of the directives through exchanges of information and experience, will be implemented by promoting good practice in legislative and other fields.
Furthermore, the fight against discrimination on the grounds of disability is covered by the first proposal for a directive, which seeks to implement the principle of equal treatment in the field of employment and in carrying out professional activities. This proposal covers an area which is crucial to our citizens' ability to exercise their rights, given that this is an area in which discrimination is more obvious and has a more negative effect on integrating people into society. As Parliament is aware, it is the Commission that has the power of legislative initiative, not the Council, and therefore the proposals that the Council adopts will be based on what the Commission proposes to us.
Firstly, I would like to express my satisfaction, both at the existence of Article 13 which has been mentioned, and for the action plan which the President-in-Office of the Council has referred to and which has been developed for the issue that we are considering today. However, since not everything in the garden can be rosy, I am not completely satisfied at the moment. It is true that Article 13 covers practically all possible - at the moment at least - forms of discrimination. However, subsequent regulatory development and the initiatives being proposed are incomplete and unbalanced.
The President-in-Office of the Council has mentioned three examples and I would like to refer to them specifically. There are certain cases in Article 13 which are susceptible to discrimination, such as the one we are dealing with today, the case of disabled people, which I believe have been implemented in an irregular way. It is true that there are others which are still much less developed, such as discrimination on the basis of sexual orientation. However, returning to disability, I believe that the European Union requires more complete legislation which covers every possible type, including cases of double disability. I would like to know the Council' s opinion - as well as that of the Commission - and I would like to know whether it is considering any initiative for cases such as, for example, women and disability, discrimination on the basis of gender and for the kind of disability involved in the case I have referred to.
Mr President, Mrs Cerdeira Morterero, as I said, these proposals for legislation have been presented by means of Commission initiatives. The Commission, by using the information provided by its various committees, can, of course, take into account the opinions expressed by various interest groups, and in particular those which legitimately oppose discrimination. Regardless of your real reason for asking a question of this nature, we must recognise that, in recent years, and particularly since the Treaty of Amsterdam, very specific measures have been adopted in the European Union to ensure that these issues are addressed in a far more appropriate way, taking into consideration the interests of the various parts of society that are affected. In the last few years and over the last decade, the European Union has dedicated a whole approach to this issue and a raft of policies which, although far from ideal, represent a huge qualitative leap forwards. At world level, we can be truly proud of the steps that we have taken in this area. But I do acknowledge, of course, that we still have a great deal to do and that probably this accumulation of legislative proposals on discrimination may even lead to and require a different legal procedure. It is important that we continue to make the Commission aware of this issue and the Council will follow this matter closely and actively.
- (EL) Mr President and Mr President-in-Office, thank you for the replies which you have given us. I should like to remind the House that the European Council in Lisbon highlighted the promotion of social inclusion and called on the Commission, and the Council, to take priority actions for specific target groups. One of these groups is the disabled. Member States choose amongst these actions according to their particular situations and subsequently report on their implementation. What is happening in Greece, as described in my question, is causing me a great deal of concern because the procedure described by the Lisbon Council gives national legislation and practices the opportunity to practice indirect discrimination.
Perhaps a European observatory should be created so that the specific practices of the Member States and the application of European policy can be better monitored? Also, does the Council intend to work with candidate countries on the recognition of the rights of minority groups, given that we know they are not properly respected in many of these countries?
Mrs Kratsa-Tsagaropoulou, I cannot add much more to what I have already said. You are concerned at the shortcomings in the way these principles are being implemented and I would say that such shortcomings will have to be rectified. I feel that it is extremely important today for all forms of discrimination to be addressed and monitored at political level, either by establishing a specific monitoring centre or by using existing mechanisms, which are more appropriate for monitoring and managing the experience of individual countries. In any event, I must say that the Council follows this type of issue with great interest and I believe that the attention paid by Parliament to such issues is crucial to keeping them on the Community agenda, and in ensuring that the various Member States do not feel tempted to make any exceptions - within their own borders - to what the Union decides as a whole.
As the author is not present, Question No 17 lapses.
Question No 18 by (H-0392/00):
Subject: Burma What further measures will the Council consider taking if existing measures appear to be inadequate and if the second EU Troika mission meets with no greater success than the first, when the common position on Burma comes up for another renewal in October?
Mr President, the European Union has been closely following the situation in Myanmar for several years. More recently, at its meeting in April, the Council adopted three additional sanctions against the Burmese regime. At that Council meeting - and against the background of the concern that has been felt for many years - the Union' s concern at the situation in Burma-Myanmar was expressed, specifically with regard to the repeated and active repression of civil and political rights, and the harsh conditions that prevent the people from exercising their economic, social and cultural rights.
Once again, the Council urged the government of Burma-Myanmar to respect human rights, to restore democracy and to establish dialogue with the opposition, which would lead to national reconciliation in a unified and democratic State. For this reason, the Council decided to renew the common position adopted in relation to Burma-Myanmar for a further six months and, at the same time, to ban exports of equipment that may be used for internal repression or intimidation, and to improve the current visa system, by identifying those people who are covered by this system and those who support it. Furthermore, the Council wishes, with the agreement of all Member States, to refuse to grant an entry visa for the Minister for Foreign Affairs, a decision which could be reversed if it is in the interest of the European Union, to freeze assets held abroad by the persons I have just mentioned, who are associated with these acts of repression, and to make greater efforts to explain and promote the objectives of European Union policy on Burma-Myanmar by establishing meaningful political dialogue. To this end, the European Union plans to send a second EU Troika mission to Rangoon. The Council has furthermore decided to ask the Commission to study the possibilities of increasing humanitarian aid for Burma-Myanmar, with the aim of directly helping the people, and in particular of distinguishing development aid from direct aid to the people, in particular through non-governmental organisations.
I think that the European Union' s concern about the situation in Burma-Myanmar has been made sufficiently clear and I believe that it matches the concerns that have been expressed by Parliament.
President-in-Office, thank you for the answer. I am, of course, very happy that the new common position has been established by the Council and that it has strengthened the position as compared with the past.
I prefer to use the name Burma rather than Myanmar since the people of Burma and now Aung San Suu Kyi, the legitimate leader in Burma, do not refer to it as Myanmar. I should prefer it if Parliament avoided the term Myanmar also. I have to say to the President-in-Office that the net impact of the various measures the European Union has imposed since 1996 has been very limited: the Burmese have not entered into dialogue with Aung San Suu Kyi and the democratic forces in Burma remain as outside the whole process as ever.
Whilst I express my support, one thing still puzzles me. Whilst we take these measures, there is no progress on the pressure that some of us in Parliament have been trying to exert on the Council in relation to the need for sanctions - sanctions, of course, which Aung San Suu Kyi has consistently called for. Related to that, we continue to oppose the Massachusetts Federal laws which impose very effective sanctions on Burma. We are waiting for the US to decide against these Federal laws. Will that remain the case? If the US decides in favour of Massachusetts, will the European Union then reintroduce our opposition in the World Trade Organisation to these measures taken in Massachusetts?
Mrs Kinnock, I am pleased that we agree on the importance of renewing the common position. I admit that the action the European Union has taken in this area may not have changed the situation in any concrete way. I would remind you that in this area, my country spent years, sometimes in relative isolation from the rest of the Community, trying to draw attention to the situation in Indonesia, and the success of that pressure was only measurable against the internal reaction and above all against action by the people of East Timor. It is obvious, however, that EU action in such a far-off place cannot always have an immediate impact on changing the political conditions that mark the current regime, specifically human rights violations and the lack of respect for these countries' most basic democratic rights.
I would nevertheless like to refer to something that I did not mention just now. The resolution on the human rights situation in Burma adopted by the United Nations Human Rights Commission in April of this year is also important. I would also like to say - and this is an important point that also concerns the overall framework of relations between the European Union and countries in South-East Asia, and acts as an element of cumulative pressure - that relations between the European Union and ASEAN have, since 1998, been through a rather strained period, precisely because of the problems resulting from Burma' s membership of that organisation. Because of the common position on Burma, it was impossible to invite the Burmese delegation to the EU-ASEAN ministerial meeting in Berlin, which led to that meeting being cancelled. I cannot predict what the European Union' s attitude to this situation may be in the future.
As the author is not present, Question No 19 lapses.
Question No 20 by (H-0395/00):
Subject: Decision-making powers of the Euro 11 The media quite frequently make reference to the 'Euro 11' as if it were a formal decision-making body within the EU's institutional structure. Infeuro No 13, however, defines the Euro 11 as follows: 'This is not a Council in any legal sense but an informal gathering of the Economic Affairs and Finance Ministers of the 11 Member States participating in the euro area ... However, Ecofin remains the decision-making body. In the light of this statement, will the Council say what exactly takes place at Euro 11 meetings and what implications it may have for the EU's regulated decision-making procedure? Can the Council confirm that no decisions whatever are taken at Euro 11 meetings? Can the Council refute media reports that references have been made at Ecofin meetings to decisions already having been taken by the Euro 11?
Once again, I am sorry that the honourable Member who asked a question, this time question number 19, is not present, as this would have given me the opportunity to provide an answer with regard to my own country. In any event, I am more than happy to answer question number 20. As stated in the European Council Resolution of 13 December 1997, the meetings of the 'Euro 11' group are informal and their aim is to enable Member States to coordinate, through discussion, issues which relate to the responsibilities that they share with regard to the single currency. Formal decisions cannot be taken at these meetings and are, in all cases, as is in fact stated in the Resolution, taken by the Ecofin Council in accordance with the procedures laid down in the Treaty. I think that this is quite clear and that this dual framework works in accordance with its own rationale. By that I mean that Euro 11 is an informal setting, and Ecofin is the formal setting. The function of the first category of meetings is purely to coordinate the countries that have joined Economic and Monetary Union and which are part of the single currency.
Thank you for your answer, which I think was important and valuable. In the debate in those countries which are not participating in the third phase of EMU and which are not therefore becoming a part of the euro zone, the point has been made that ministers from these countries are losing influence, not only on issues directly affecting the euro, but also on other issues dealt with by Ecofin. A real shift in power seems, in fact, to be taking place, from the meetings of Ecofin to those of the Euro 11, despite the fact that the latter are of an informal nature.
I should therefore like the Council' s representative to confirm that there is no real shift in power whatsoever from the formal, regular Ecofin meetings to those of the Euro 11. I should like the Council' s representative genuinely to confirm that it is not the case that ministers from, for example, Denmark or Great Britain, are losing the power to influence other issues dealt with by Ecofin because these countries are not members of the Euro 11.
Mr Gahrton, the cause of your concern will vanish on the day that these countries attend this Council, which will then no longer be Euro 11, but Euro 15. In any event, I must tell you that until then, nothing within the European Union prevents countries meeting in smaller groups than in the normal Community context. We are all aware, from newspapers or from conversations in corridors, that various countries in Europe, particularly the Nordic countries, regularly coordinate their positions in a framework that predates the Community decision-making process. This coordination does not, of course, mean that there is any transfer of power to the specific framework in which these discussions are held. This is purely and simply a coordination of joint positions, and it is perfectly natural that countries that joined the third phase of Economic and Monetary Union and which are members of the single currency should need to find specific measures to express their action and that they should collectively bring these issues to Ecofin. I do not think, however, that the position of the other countries is any more restricted in Ecofin than it was at the beginning. But, let us be frank here: minorities are minorities. This means that the democratic process is at work in Ecofin and there is nothing we can do about that. That is how the EU works.
Mr President, I too should like to thank the Portuguese President for his answer, and I would also ask him to confirm that there is no question of an issue being taken off the agenda for any meeting of Ecofin because it has already been discussed in a Euro 11 meeting. If that were to happen, would it not be possible for any minister at all to be able to insist that it be put back on the agenda for the Ecofin meeting?
Mrs Sandbæk, let us be quite clear about this. The Euro 11 arrangement forms part of the framework for coordinating relations between certain countries that have a different level of integration or, to use more modern parlance, closer cooperation as predetermined in the Treaty, and this involves certain coordination mechanisms. The Euro 11 Council can obviously discuss whatever it likes, and may even agree that a certain issue is not discussed in Ecofin. This does not mean that the countries that are not members of Euro 11, but which are, of course, members of Ecofin, cannot raise that issue under the Ecofin Council agenda. What must not happen is that a country that is not part of Euro 11 is asked to set the agenda for those that are. I must say one more very simple thing, Mrs Sandbæk. The other countries are not in Euro 11 or Euro 15 only because they do not want to be, not because anyone has banned them from joining.
Thank you very much, Mr Seixas da Costa. We hope that you have success with your contact with the Parliamentary group on the important issue of the Statute of Members.
Since the time allocated to Questions to the Council has elapsed, Questions Nos 21 to 31 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Telecommunications/radio spectrum policy
The next item is the joint debate on the following reports:
A5-0094/2000 by Mr Paasilinna, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions: Fifth Report on the implementation of the Telecommunications Regulatory package (COM(1999) 537 - C5-0112/2000 - 2000/2072(COS));
A5-0122/2000 by Mr Alyssandrakis, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions: Next Steps in Radio Spectrum Policy - Results of the Public Consultation on the Green Paper (COM(1999) 538 - C5-0113/2000 - 2000/2073(COS)).
Mr President, ladies and gentlemen, deregulation in the telecommunications sector has continued for a decade and it has been a great success. The traditional telephone as we knew it is now a fading memory. In the past, people acquired a telephone in order to keep in touch with each other, but now they have become shareholders in a company, which could, for example, be acting as an intermediary in sexual services. I am sure this has come as a surprise to many. The instrument itself is so tiny that it could, for instance, be inadvertently placed in the mouth, being mistaken for false teeth; in this respect, too, things have changed a lot.
Deregulation created fears of a fall in standards of public services and an increase in telephone charges. This has not happened, however, and instead services have become diversified and prices have fallen. Money to finance all this has, of course, been generated by new data terminal equipment, networks and services. The 1988 regulatory package was well timed and - due to its efficient implementation - worked well in several Member States. In some countries, however, implementation has been slow and even formal. We would support action by the Commission to improve cross-border services and honest competition. We are concerned at the fact that the limited supply of user access has prevented many user groups - in particular those with lower resources - from taking full advantage of, for instance, reasonably affordable Internet access. Therefore, we need new alternative loop systems, we must facilitate the development of wireless local loop systems and also, for instance, the use of a cable TV network, without having to resort to specific legislation on this issue, however. Parliament notes that due to the variations in its implementations, the current regime has led to legal uncertainty in different Member States. Sufficient transparency on the specific conditions for operating licences is required, so that undue delays in the approval process can be prevented.
The most important reform strategy of the European Union is a reform initiative called eEurope, the framework of which was recently approved in Lisbon. The Commission must be congratulated on the fact that the structure and strategy of the European information society differ in a positive way from others in that it has not only taken account of competitiveness, but also of elements such as cohesion, social equality and employment. The objective is to prevent social discrimination and to increase consumer confidence and social cohesion. This initiative is impressively entitled: "An Information Society For All" .
The radio spectrum is a scarce natural resource which has now started to come up for auction. We take a negative view of this with the exception of certain special instances. We were aware, as early as two years ago, that the GSM auction in the USA had resulted in a state of chaos, i.e. bankruptcies. Experiences from India are equally bad. Those in favour of auctioning believe it to be a good means of controlling resources. We think it will lead to increases in user tariffs and delays in the spreading and development of communications services. Prices at auction have now become incredibly high, and these will be passed on to the consumers, resulting in a new telecommunications tax. This would be an unfair tax, in that it would be the same for both rich and poor. Now that the eEurope initiative - with all its worthy objectives - has just been approved, it is being obstructed by the imposition of a new 'digital divide' , a greedy fee-charging principle. In practice, this means that our priority project, the development of an information society, is now being obstructed through taxation. This is cause for concern, which, in my opinion, should be looked into in greater detail. I therefore request that the Commission investigate, without delay, the impact of this, the auctioning principle, in different countries, in order that we should have more information on which to base our opinion. Furthermore, this principle will privilege big operators, who will start dividing up the market. In the end, there will be the fear that as we reduce regulations, i.e. deregulate, these big operators will make mutual agreements and 'reregulate' , creating new regulations. This cannot be right.
. (EL) Mr President, Commissioner, ladies and gentlemen, the idea of using the radio spectrum to transmit signals revolutionised telecommunications and new applications for the radio spectrum have been developed continuously ever since. Thus, we have progressed from the simple wireless telegraph to the digital transmission of sound and image, satellite navigation and the third generation of mobile telephones. I should like at this point to stress that the radio spectrum is not used solely for telecommunications. Apart from applications based on the transmission and reception of radio signals, there are also 'passive' applications which just receive signals emitted by natural phenomena. The main applications here are radio-astronomy, which studies natural phenomena beyond our planet on the basis of the radio waves which they emit, and Earth observation, both of which use the radio spectrum.
The constant increase in the demand for radio frequencies for new applications is such that we need to review the principles on which they are distributed and the policy which the European Union needs to apply in this sector. The European Commission responded to this need by publishing a Green Paper on Radio Spectrum Policy for public consultation at the end of 1998. It subsequently issued the communication which we are examining today on the basis of the aforementioned public consultation. The Committee on Industry, External Trade, Research and Energy, having expressed its satisfaction with the work of the European Commission, has come to a number of conclusions and has formulated a number of principles.
Starting from the premise that the spectrum is a valuable but scarce natural resource and that the demand for it is rising constantly, it stresses that it must be used efficiently in order to best serve the public interest and help develop new high-quality services. In this respect, the Committee on Industry considers that spectrum policy cannot be solely market-driven, that the economic and social value of the radio spectrum should not be assessed on the basis of profit opportunity and that we need a balanced combination of commercial and social interests.
The Committee on Industry also stresses that specific measures need to be taken in order to guarantee a satisfactory number of frequencies for public and private radio and television broadcasts, for amateur radio operators, for navigation systems and for passive applications, such as radio-astronomy and Earth observation. The Committee on Industry accepts the proposal of the European Commission to create a Spectrum Policy Expert Group having a purely advisory role and transparent internal structure and modus operandi. However, although it acknowledges that it would be advisable to further harmonise Community radio spectrum policy to an extent, as far as pan-European services and applications are concerned, it does not accept the European Commission' s proposal for a new regulatory framework at pan-European level, considering this to be both premature and hurried.
I should like to draw your attention to one issue which seriously worried the Committee on Industry and which Mr Paasilinna mentioned just now. I refer to the degree to which the principle of spectrum pricing, auctioning and the introduction of a secondary market should be adopted. Your rapporteur takes the view that radio frequencies per se should not be bought and sold, because this would result in frequencies' being diverted from their intended purpose. Other practices, such as auctions and a secondary market, would result, with mathematical accuracy, in the prevalence of stronger economic interests, which would then monopolise the market. Your rapporteur is in favour of an overall payment for each commercial service which uses the spectrum. The Committee on Industry did not adopt my view and, although not in favour of auctions in all cases, considers that they could be applied for commercial uses.
I should like to point out to members that the results of the recent auction of radio frequencies for third generation mobile telephones in the United Kingdom have given rise to second thoughts on the subject. The huge sums paid will not come out of the companies' profits; they will be paid for by users. I have heard that in the United Kingdom, in order to find the money paid at auction, every man, woman and child will need to spend 400 pounds a year on telephone calls. We must not lose sight of the consequences which such practices will have on the final user. I therefore call upon the House to vote in favour of Amendments Nos 4, 12, 5 and 6, so that our final resolution includes a clear position against auctions.
Mr President, on behalf of the PPE-DE Group, I wish to congratulate Mr Paasilinna on his report, which we very much welcome. He has drawn up not only a very concise but also a very hard-hitting report. It is entirely appropriate as a response to the telecommunications communication from the Commission and exactly what we needed to give us a basis on which to move into our further consideration of the whole electronic communications package, which we shall be debating again in a month's time.
I want to focus on some of the key points highlighted in the report. I am going to leave issues on radio spectrum policy to my colleague, Mrs Niebler, who will be responding on behalf of our Group to Mr Alyssandrakis' report.
Just to move forward on some of the issues related to opening up the market. The first and most encouraging thing from our point of view is that we now see the wisdom of opening the telecommunications market. To have an open competitive regime has now become the accepted wisdom. It is something that is fully accepted and we now need to translate that and move that forward as quickly as possible, towards further deregulation and even quicker opening of those markets that still work imperfectly.
There is a tremendous amount of detailed analysis in this report and it clearly shows the consumer benefits in price reductions, choice and increased services that have flowed from deregulation. However, it also clearly shows that there are far too many barriers, and the Commission has our full support in tackling them.
For consumers to benefit from this choice, they have to be encouraged to shop around, to compare in many cases what can be quite complex offers of prices and contract terms and service packages. We would like to encourage independent regulators to work together to provide simple, impartial price comparisons for consumers and use the sort of new tools they have available, like the Internet, to give consumers the ability to calculate the real cost of their calls. We encourage the regulators to share best practice with each other to provide a unified price and contract comparison system.
We will not have a developed market unless we have investment. The other issue we have to address is the ability of investors to make satisfactory returns on their investment. Therefore, in looking at the market-opening regulations, we have to look at methods of competition and encourage competition between the different parts and elements of the platforms. That is something we shall address in the next communication.
We welcome this report, which is really going to encourage market-opening to the benefit of consumers and the European economy.
Commissioner Liikanen, ladies and gentlemen, on behalf of my Group, I would like to comment on the Alyssandrakis report on the Commission communication concerning radio spectrum policy. This communication and the report on the communication are amongst Parliament' s reports on the telecommunications sector, and they are all very closely linked. I could mention the report by Mrs Thors, which we are to vote on in the near future, and the reports by Mr van Velzen and Mr Paasilinna, who has just spoken, as well as that of Mr Alyssandrakis.
I would like to take this opportunity to again express my sincere thanks to the rapporteurs, shadow rapporteurs and those responsible within the groups, for the inter-group cooperation in this matter. Unlike grid-bound infrastructure, frequencies cannot be multiplied ad infinitum. As such, they should be treated as a special case. Radio spectrum policy is gaining in importance within the European Union, but also worldwide, in connection with new technologies - UMTS has been mentioned - but also in connection with the famous 'making it through the last mile' , so as to create some movement in charges for local phone calls.
The granting of licences - whether by auction or by 'beauty contest' - is regulated, and as previous speakers have mentioned, the United Kingdom has had first experience of this and results are now available. Mr Paasilinna and Mr Alyssandrakis made reference to this. Auctions can lead to high prices. It is also suspected in Germany that high prices are achieved at auction. Several of my colleagues in my Group are concerned because they suspect that the high figures achieved at auctions, plus the investment that has to be made in this sector, will inevitably lead to the overall cost being passed on to consumers. This may well be the case. However, one thing I would point out is that even when the average weighted rate of VAT was introduced, the first mobile phones were expensive, and the charges were very high. However, increasing market penetration brought the prices down.
I believe we should appeal to the national governments to use the proceeds from the auctions held in these sectors for the implementation of the information society and for broadening the basis thereof in the Member States. This is a cue for me to mention the 'Schools on-line' or 'Public administration and libraries on-line' programme that we have called for repeatedly. I feel that the average EU citizen interested in using the Internet is bound to continue using PCs at home, in the library or in the office. I do not think they will be clamouring to be the first to use the UMTS equipment.
In addition, the proceeds from the auctions will be able to ease the burden on Member States' budgets, which will - and I am digressing slightly from our specialist technical subject now - give politics renewed power to act. As such, I believe the governments are quite justified in receiving the proceeds. I hope that my fellow delegates will endorse Amendment No 8 tabled by my Group. Unfortunately, we are unable to support any of the others.
Mr President, Commissioner, previous speakers have mentioned the broad consensus that exists concerning the profits arising from the liberalisation of the telecommunications sector. There was no such consensus previously. To my great delight, I note that it is liberals who have been in the vanguard of this change: Commissioner Bangemann, together with Finland' s former Minister for Transport, Mr Norrback, who was among the first ministers to liberalise this sector.
I would point out, for example, that, last year, we in Finland noted that GSM prices were, on average, seven per cent lower. Even foreign calls were ten per cent lower than previously. We are therefore still making quite large strides in this area.
I also hope that, in the future, we shall be able to conduct a similar open dialogue with the Commission regarding development within this sector. The Commission is undertaking many investigations and inquiries. We need impartial information to be able to keep track of developments and, as public decision makers, to be able to take the necessary decisions.
These two reports deal with issues both large and small. In common with previous speakers, I would express my appreciation of the constructive cooperation that has taken place with the rapporteurs. The major issues are about the ways in which broadband services can be made available to everyone and about the auctions we have touched upon. Clearly, it is up to each Member State to decide upon its strategy for obtaining networks with high transmission speeds for everyone. However, we wish today to offer vigorous support to the Commission' s recommendation that dominant network operators should be responsible for permitting combined services all the way to the subscribers. In certain Member States, that is already the case, for example in my own country, Finland. Even there, consideration might be given to going further by introducing a situation in which dominant operators become responsible for hiring out the telecommunications companies' premises for the purpose of housing equipment. I think we need to see to it that we utilise existing capacity as far as possible and obtain better service and, in that way, lower prices.
The auctions issue has provoked discussion and does so every day. One might well wonder if it is a question here of being penny wise and pound foolish. Apart from the risk of the auction prices for third generation mobile telephones putting the brakes on development, there are two other matters I should like to emphasise. There is a risk of roaming for third generation mobile telephony being put in jeopardy. There may also be a risk of barriers arising between the Member States. I would therefore hope that the Commission is alert to this question and that we can engage in a creative discussion on the subject.
Mr President, Commissioner, twenty years have passed since the philosopher and essayist, Alvin Toffler, identified the new information technologies as the third of humanity' s great revolutions.
Nevertheless, in Europe, we once again failed to take much notice of our thinkers and, in the meantime, over the last decade, the United States has increased its GDP and income per capita to above European Union levels, where, in the last year, these indicators represented barely 75% of US levels. While half of the world' s internet users are American and 44% of US homes have direct access to the networks, in Europe that proportion is barely 15%.
We are now rapidly turning to the information society, information technology, the Internet, the Galileo network for monitoring and intercommunication by satellite, the liberalisation and convergence of telecommunications and technological advances in general.
For all these reasons I would like to call for the prompt transposition in all Member States of all the directives relating to radio-broadcasting and voice telephony, the interconnection and maintenance of digitisation, general authorisations and licences, leased lines, open networks, mobile telephones and data protection.
In this regard, we should condemn the fact that the national regulatory authorities of certain countries - such as Spain, Germany, Sweden and the United Kingdom - are not playing their part to the full, which has led to complaints from new companies, who have found that the telecommunications monopolies that already exist are placing obstacles in their way and delaying the consolidation of free competition to the detriment of users.
Furthermore, we ask that, as soon as possible, flat rates be established for access to the Internet, to the network of networks, and we even argue that they should be free, since they should be offered, like health and education, as an essential public service to the citizens.
Mr President, there has been a change over to electronic capitalism, both in Europe and worldwide. On the stock markets, there is a 'gold rush' for the shares of IT companies - IT shares are a present-day Klondyke. The reports by Mr Paasilinna and Mr Alyssandrakis emphasise the necessity of rules even for gold prospecting: if the common and public interest is not secured, the richest, largest and fastest players will take all, and they will reap all the fruits of the new technological developments. A rapid concentration of the information industry is in progress - at the consumers' expense. The battle over market shares for next generation mobile phone frequencies, for example, will raise consumer prices sky high. As we know, the profit from these shares will ultimately always be generated through the prices of telephone calls. We must now ensure that public interest is secured - as proposed by Mr Alyssandrakis - and ensure the availability of sufficient frequency bands for use by public broadcasting. This will not be possible if such a restricted natural resource as the radio spectrum is auctioned off for the monopolised use of the highest bidding major companies.
Mr President, Commissioner, ladies and gentlemen, I too would first like to extend my sincere thanks to Mr Alyssandrakis, the rapporteur, for his report on radio spectrum policy. The results of the auctions in third generation mobile phone frequencies, the 'UMTS' frequencies, that are currently taking place in several Member States, demonstrate just how important frequencies are, particularly as far as the economy is concerned. Mr Paasilinna and other speakers have already touched on this matter. In Great Britain, mobile phone operators were forced to pay a total of EUR 38.5 billion for frequencies. In Germany, proceeds from auctions are expected to total EUR 50 to 60 billion. This development has come as a complete surprise to everyone. The auctions were supposed to yield a tenth of the aforementioned figure. The market could have borne this quite satisfactorily.
Current developments on the auction front give cause for serious concern to my mind. The companies are being deprived of the financial basis they need to make investments in infrastructure and new innovations. In addition, the operators are unable to offer their customers inexpensive mobile access to the Internet. Yet it is precisely this that was recently thought could offer us the possibility to make up ground in the competition with the USA. What is more, some practices in the Member States - either auctions or 'beauty contests' that is - in respect of these billions, lead to distortion of competition in the internal market.
Certain governments are evidently prepared to jeopardise the development of the mobile phone sector, which is one of Europe' s industries of the future, for the sake of overhauling national budgets. Commissioner Liikanen, may I ask you quite openly, how the European Commission views this development? Do you think there is a need for action at European level? In principle, I believe auctions for commercial purposes to be an excellent alternative, let there be no mistake about that. But I sill feel that the way auctions for UMTS licences are shaping up gives us good cause to rethink the 'pure doctrine' .
I have the following brief comments to make on the report itself: in my view, three priorities for revising radio spectrum policy have crystallised from the debate, which we also had in the Committee on Industry, External Trade, Research and Energy. Mr Alyssandrakis also highlights them in the report. Firstly, the European institutions must be better represented at world radio conferences. Secondly, the Community must be allowed to express itself during negotiations within the CEPT, the European Conference of Postal and Telecommunications Administrations that is, in such a way that better account is taken of Community interests where radio spectrum policy is concerned. Thirdly, the Commission must be able to demand that the Member States release the frequencies needed for the pan-European services and applications decided by the Council and Parliament, at an early stage and without hitches. Appropriate instructions should be drafted to this end.
Rapporteur, ladies and gentlemen, in 1993 the European Union undertook to open up the telecommunications market.
Since then, this decision has led to the adoption of a series of directives, and we have constantly been reminded that there is a political objective underlying these regulations, namely growth, employment, competitiveness and the provision of access to the information society for all citizens, with the necessary legal protection.
In this context, the Commission has performed its monitoring role and produced a raft of reports, and the communication we are discussing today is part of this undertaking. I must say that the assessment presented to us is, at least, detailed. Although, during the two years since the market was completely opened up, the telecommunications market has been characterised by growth, newcomers to the market and some price reductions, nonetheless, gaps have also appeared which are serious to say the very least, including what is known as the digital divide between regions and between citizens caused by the cost of accessing these new services and, along with this divide, the exclusion of some citizens or regions from the new technology society. It is therefore imperative that we do not lose sight of the objective of providing a high-quality service for all citizens if we want to avoid creating a fresh division within our society.
Moreover, today we are debating reducing the cost of Internet access within the framework of local loop competition. The objective is admirable, but we must avoid certain errors and must, therefore, discuss the matter very thoroughly with the national authorities.
Once again, I would stress the need to simplify the rules, as well as consumer protection, the role of the national regulatory authorities and the licensing system which has been discussed at great length. Finally, opening up the market is not an end in itself: it is a means of ensuring that the transition to an information society is made by and for all citizens through the creation of permanent jobs, and this is certainly not always the case in this field.
Mr President, I would like to thank Mr Reino Paasilinna for his thorough and excellent work in preparing this report, but I would also like to thank the Commission, which has done so much in support of this eEurope initiative and the expansion of the Internet. As the Commission has stated, there has been a lot of progress in the past few years in the EU telecommunications sector, but there is still a lot to be learnt where the mobile phone market is concerned. For instance, the availability of carrier pre-selection should be considered, and this facility made available to consumers, if studies confirm that they are going to benefit from this pre-selection. In future, it is incumbent on the Commission to ensure more vigorously than ever that the 'roaming' fees charged to users by operators are brought down in all EU countries to a sensible level based on actual costs. At the same time, the Commission must ensure that the fees collected from the operators remain under control.
The EU' s operating logic thus falls into two stages. The operators are not allowed to collect fees from the users, but neither must the public authority collect from the operators. The costs to the operator might become unreasonably high, should the new generation mobile spectrum be auctioned. Auctioning may also distort competition, if operators start making 'tactical' bids for the spectrum in order to harm the position of their competitors at auction. Therefore 'beauty contests' between the various operators are clearly more consumer-friendly alternatives. The latest UMTS auction in Great Britain, where prices soared sky high, will, in any case, set the alarm bells ringing. After the hammer has gone down, it is always the consumer who foots the bill - and that is exactly what we do not want, all of us being consumers ourselves. If we also want to introduce the Internet into schools and libraries and make it available for everybody on a very large scale in future, and if we also want to utilise its future potential in competition with the USA, the Internet will have to be affordable to all.
President, Commissioner, colleagues, can I add my congratulations to the Commission and to my two colleagues, the rapporteurs, on the speed and thoroughness of their reports. I want to comment on both reports in a very few, but I hope, significant respects.
On Mr Paasilinna' s report, I want to comment, and perhaps ask the Commission to comment on the whole question of the balance between regulation and liberalisation. Mr Caudron touched on this in his remarks to the effect that the benefits of liberalisation have been felt disproportionately in the business community and those who make long distance and national calls while domestic consumers have benefited much less, particularly those who make very few calls, or people who live on their own. I want to ask the Commissioner about the speed of regulation and the purpose of regulation. It was good to see the Commission taking very urgent action, for example, in respect of leased line and the charges for leased lines where the existing legislation had not been properly implemented. The differences in attitude, ethos, resources and the degree of independence among the national regulators are still a cause for concern.
On the report on spectrum, others have mentioned the question of to what extent it matters that different systems for deciding on third generation mobile licences have been sorted out. It significant and I would like the Commission to comment on this in respect of third generation mobiles, and digital television, which are the two areas where the European Union has a lead. I also want to ask the Commissioner whether he thinks the application of the subsidiarity principle in respect of the allocation of licences might do something to narrow that lead. If he thinks so, if he thinks the differences in methods are going to distort competition, is he able to tell this House what steps he will take to monitor and address that question?
Mr President, Commissioner Liikanen, chèr ami Paasilinna, I am delighted to be discussing the important issue of the pleasure of auctions versus the frustration of taxation. It is a pleasure to achieve high returns but frustrating when one knows that the sale proceeds in fact represent a voluntary form of early taxation. I believe we should learn from the auctions in Great Britain in this respect. The people who applied for these licences actually missed a nought off in their calculations. They had to pay over ten times the anticipated amount for the licences. I believe that will have a distorting effect on competition in the long run, because other companies that only have to face a 'beauty contest' can now pursue a considerably more aggressive price policy of course, and will ultimately be able to take over illiquid telecommunications firms. We therefore need to examine the opportunities and risks associated with the various forms of allocation without delay.
I believe it is for the Commission to perform the important task of analysing the auction results and the effects thereof, and make a real point of asking those who buy licences at auction whether they are aware of the risks that the legislature still has on the table. It is not known how the legislature will support the universal service in the future. Our Group is in fact against this for the mobile phone sector. All the same, it is not known what is in the pipeline, for example, in connection with number portability or data protection. I could list a whole host of things that the legislature could still come up with and that would present a considerable risk to auctions. I feel that one should, of course, consider stock market prices as well. If a company in Spain takes part in a 'beauty contest' without serious intent, and pays very little for a licence, then of course this company' s shares will rise accordingly on the stock exchange. This means increased liquidity and market imbalances. Companies that pay dearly for licences, on the other hand, and do not have this opportunity, may very quickly go into a tailspin on the stock exchange. Therefore, if auctions are here to stay, we must call for a regulatory framework to be put in place. One idea would be to earmark the revenue from these auctions for boosting investment in education and training. One could promote research and development investment, concentrating on start-up companies, or small and family businesses, particularly those involved in the development of telecommunications, Internet and multimedia programmes. Finally, we could, of course, promote the infrastructure needed to bring on competitive cabling, networks and hardware development too. Just transferring the proceeds to the national budgets, however, does not seem to me to be enough!
Mr President, I wish to congratulate Mr Paasilinna and Mr Alyssandrakis on their very timely and invaluable work. As part of an on-going exercise of monitoring by the Commission, the Fifth Report sets the scene for many of the conclusions and recommendations made in the communication' s review, which was issued at the same time, and on which we, and the European Parliament, are working right now.
Mr Paasilinna' s report inevitably touches on some of the issues to be addressed by the final proposals, which we will discuss here again next month.
The Commission shares many of the concerns expressed in Mr Paasilinna' s report on the current regulatory situation. They are vitally important for the uptake of the information society, for the development of the Internet, e-commerce and m-commerce - mobile commerce. They offer unbundled access to the local loop, facilitating developments in licensing, co-location, carrier pre-selection and the independence and the powers of national regulatory authorities.
The Commission is addressing many of these problems which you identify at the moment. It has the very recent recommendation on the local loop and on bundling. The Commission will also use its powers in regard to competition to monitor carefully dominant positions.
We have also made a revised recommendation on interconnection pricing and now we have on-going enforcement measures and infringement proceedings, for example, against a number of Member States on carrier pre-selection and local tariff structures.
Pending the adoption of the new framework, which will be presented in June, the Commission will continue to press for effective implementation of the current rules. This is called for by market players, national regulators and national administrations and has now also been unanimously mandated by the Lisbon Summit.
At the moment, the Commission is preparing the sixth framework report to be adopted during 2000. Parliament' s report will provide important input. I am sure that the report will be an important benchmark as we follow the development of the information society.
Cable systems will be examined more closely by the Commission. We already have a policy of pushing for divestment of cable TV networks to ensure greater local competition and to stimulate investments and services, as Parliament is calling for in these reports.
As to the radio spectrum issue and the report of Mr Alyssandrakis, I agree that radio spectrum is an increasingly scarce and valuable resource. It is used in many policy areas of concern for the EU, such as telecoms, broadcasting, transport, research and development, which are all very important for the European economy. For that reason, the Commission proposes a harmonised approach.
Mobile and wireless communications develop at a rapid pace and the unexpectedly high results of spectrum licence auctioning in the UK show the growing importance of the sector. Furthermore, the messages of the spectrum Green Paper demonstrate the need to address certain radio spectrum issues at Community level and to reach a balance between various user sectors. Second, Community action on the radio spectrum is beneficial if taken within a clear regulatory framework. In addition, political support is required to facilitate the achievement of Community objectives at international level.
We have the on-going radio conference in Istanbul where issues like Galileo or third generation spectrum will be discussed. The Commission therefore welcomes the report from Mr Alyssandrakis. As this report calls for a radio spectrum policy, which fulfils Community policies, further harmonisation of radio spectrum is necessary. We have to see development of information and communications technologies and a balance between all spectrum needs including private and public interest. The competitiveness of European industry at global level must be developed in the interest of the European citizen.
At the same time, the Commission would like to stress that it is urgent and not premature to have an appropriate framework at the Community level to implement the spectrum policy options agreed in the Spectrum policy group and to ensure that results of harmonisation mandates are implemented in the Union. We should be able to promote without delay harmonisation measures which respond to technological and market developments. The Commission will report annually to the Council and the European Parliament on the measures adopted.
As far as further actions are concerned, the Commission will present by the end of June - after Parliament' s discussions and the votes on the radio reports - the appropriate framework for radio spectrum policy in the EC. This will also take into account the results of the overall discussion which is now taking place in the 1999 review.
We well understand the debate on auction prices which have received a lot of attention here. According to the present new rules, the Commission must recognise the authority of Member States to choose their preferred spectrum licensing method, whether it is the administrative or auction method, but the Commission will closely monitor developments to avoid distortion of competition and ensure the implementation of the licensing directive and also technological and service developments in the interest of EU citizens.
Mrs Read put a question about the balance between competition and regulation. I would say that we need regulation to push for competition because otherwise bottlenecks can actually prevent competition which can help citizens because it will be the incentive for lower prices and higher quality services. But there are areas where we also have a major public policy interest, especially in regard to universal service and data privacy. In those areas the Commission will make proposals in the context of the new legislation on electronic communications which will be presented at the end of June.
At the same time, the Commission also intends defining this balance between the markets and public policy in the context of the Europe Action Plan, which should be presented next week.
Finally, as far as the coherence of the licensing arrangements is concerned, we must ensure there will be no distortion of competition and guarantee the implementation of the licensing directive. This whole discussion is very important for defining the content of the new electronic communications legislation, and I am sure these issues will not be the concern of only a few passionate expert parliamentarians as is the case today - electronic communications will be a major political issue in the years to come.
Thank you very much, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Coherent European approach for space
The next item is the report (A5-0119/2000) by Mr Alyssandrakis, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission working document: Towards a coherent European Approach for space (SEC(1999) 789 - C5-0336/1999 - 1999/2213(COS)).
. (EL) Mr President, Commissioner, ladies and gentlemen, the launch of the first artificial satellite by the Soviet Union in 1957 marked the start of space exploration and the beginning of a new era for mankind. Man' s ability to launch space vehicles has extended our frontiers well beyond the Earth' s atmosphere and has afforded us a wealth of new knowledge on the solar system and the universe as a whole. At the same time, it has brought practical applications which have changed our lives. The use of artificial satellites in telecommunications, weather forecasting, Earth observation and navigation is so widespread that it is hard to imagine these activities continuing without the use of space. Moreover, the high technical standards required of space equipment have led to enormous technological breakthroughs, which have gradually filtered into our everyday lives. Finally, space has always had a strategic importance, since whoever controls space also controls the Earth. Space is the one sector in which international cooperation is particularly important. In Europe, the European Space Agency (ESA), an independent body comprising 14 European countries, 12 of which are members of the European Union, has played a critical role in fostering cooperation in space exploration, space applications and the development of research in space.
The Council, the Commission and Parliament have all addressed the issue of space policy on a number of occasions in the past. The main political issue in the entire discussion concerned the development of a coherent approach to space and the promotion of collaboration between the European Union and the ESA on the basis of specific targets and within a clear framework.
The Commission' s working document being examined today comes as a response to the Council' s resolution of 22 June 1998 calling on the Commission to take practical measures to promote cooperation between the European Union and the ESA. The text discusses aspects of the European Union' s space policy concerning practical applications, mainly in the fields of telecommunications, navigation and Earth observation, but makes no mention of space exploration or the use of space for scientific research. From this point of view, the document is somewhat limited in scope, since an overall policy for space cannot restrict itself merely to practical applications. The Commission has made it clear that a coherent approach is indispensable for the European Union. It has therefore set up a consultative structure for space and related matters with the active participation of the ESA. This structure comprises the Space Advisory Group and other high-level groups. The Commission' s document concludes that the European Union must find new means of implementing a space policy and proposes specific lines of approach.
The resolution by the Committee on Industry, External Trade, Research and Energy expresses a strong desire to see space used for peaceful purposes for the benefit of mankind as a whole. At the same time, it takes the view that space policy must not be wholly dominated by the market and that account must be taken of long-term assessments of the benefits and risks of exploiting space, not only from the point of view of the interests of industry, but also in terms of the welfare of mankind as a whole. It stresses the importance of international cooperation, the need for all Member States to participate in space activities and the importance of collaboration with third countries, and points out that the ESA has functioned efficiently and has played a leading role in space research and space applications in both Europe and worldwide.
The Committee on Industry welcomes the European Commission' s intention of establishing a policy framework for future programmes and stresses that this framework must be developed after extensive and in-depth consultations between all the parties involved. It is in favour of the further development of launching systems, the development of new telecommunications systems and further European participation in the Alpha station programme and reiterates the European Parliament' s support for the development of the global satellite navigation system known as Galileo. It calls on the Commission, in collaboration with the Member States, to take all measures needed for effective use of space-based systems for monitoring the environment and for security, in order to protect citizens' lives and natural resources, identify at an early stage, or even avert natural or man-made disasters and help combat fraud. I am convinced, fellow members, that today' s debate will help to develop space policy further.
Mr President, first of all, I would like to say thank you very much to the Commission and to the rapporteur for the work they have done and for their excellent cooperation. Space exploration is, of course, a high technology field, which operates years ahead of its time in many areas and which is developing applications now that will only be available to the bulk of the population in ten or fifteen years' time. Europe is in competition in this field with countries such as the USA, which is number one of course, but also with Asian countries and Russia. We must see that Europe strengthens its position in this strategic field and also takes a leading role. One positive example in this respect is of course the Airbus, with which we are all familiar, and which is responsible, on account of years of cooperation between the States and industries, for the fact that we now play a leading role in the construction of civilian aircraft and already have a market share of 50% in many segments.
Therefore, this is not just about space exploration itself but about how competitive Europe is going to be in the future. A number of examples have, in fact, been mentioned: earth observation, telecommunications, environmental protection, security. It is not just about practical applications but also, as you have already mentioned, about research.
I would like to highlight three points that I consider to be important. One is the future cooperation between the ESA, the European Union and also the Member States. We should, of course, give the Member States the latitude they need, in keeping with the terms of subsidiarity. However, there is also a case for improving coordination between the Member States, the ESA and the EU, precisely because the work undertaken in this sector is so capital-intensive. We also need to establish an opposite number for industry. Industry is undergoing a consolidation process. There are an ever-increasing number of public private partnerships in this sector. That is why there is an urgent need for industry to have a point of contact, someone with whom it can enter into dialogue, rather than running itself into the ground.
My second point relates to future commercialisation. We must ensure that the products, the applications from space exploration, are also used in practical applications for consumers in the future. We must create new opportunities in this respect, so as to enable small- and medium-sized companies, and start-up companies, in particular, to practise innovation. GALILEO is a key word here. Of course, we are having to compete with the American GPS system, but I believe that if we do more to help commercialisation on its way, then we will see more innovation across the board.
The third important point relates to the WEU, external security. The Kosovo conflict brought home to us only too clearly the implications of not having our own information system. Hence we should keep this option open if the WEU is incorporated into the EU. Having our own foreign and security policy means having our own information facilities too. We should not foreclose this option but always keep it in mind.
Mr Alyssandrakis, ladies and gentlemen, everyone is in favour of mankind' s direct or indirect access to space for, in the first place, it is a dream, a fantastic adventure and a way of expanding our knowledge. But, in addition to this, it has, above all, generated incredible change in our everyday lives. Satellites and telecommunications have been mentioned, and we could add the weather forecast. However, we must also acknowledge that space is a strategic issue: we have mentioned the terrible war between the United States and the USSR.
Today, although the United States and Russia still dominate this sector, the countries of Europe play a major and increasingly significant role. It is of paramount importance that we establish a European strategy if we want to lend more weight to the Union and this strategy must maintain a balance between the various uses made of space.
The European Space Agency has played a role which has been crucial for the cooperation between European countries in the field of the exploitation of space and research development. However, as the rapporteur suggests, it would appear necessary to extend its activities to projects launched within the Community framework.
We must also make up for the absence of a genuine European policy and a European strategy ensuring the effective use of space systems to monitor the environment and to provide security, protect natural resources, detect or forecast natural and man-made disasters and combat fraud. A large chunk of the practical applications involving space is already controlled by the market, and I feel that this is dangerous. The Commission must put forward measures to control what are genuine abuses.
Lastly, together with many of my fellow Members, I am extremely pleased that the Galileo project met with such approval. It will ensure that Europe makes a substantial contribution to the establishment of a worldwide satellite navigation system. To sum up, the new approach to space policy must be based on a close partnership between the Member States, the European Union and the European Space Agency. This is the only way to achieve the consensus such a policy requires.
Mr President, ladies and gentlemen, Commissioners, the European market for space applications is fragmented. There are many smaller companies active which do not work together very well. In order to be able to compete on the global market, it is necessary to restructure the space industry, that is to say integrate various companies into one company or group of companies. There is, as such, plenty of work for the space advice group. Cooperation at Community and international level in space activities is imperative.
My second point concerns the position of the European satellite industry. Since the end of the cold war, the strategic importance of having our own satellite industry has been of commercial importance. The sector is growing by 10% annually and thus helping create employment. If the European Union does not want to miss the boat, the Commission and Member States need to promote the development of the industry. Satellite systems are the means to further develop information and communications technology. Unfortunately, the European satellite industry is very much dominated by governments.
This is why it works too much in isolation, without a great deal of interaction with the computer, network, software and peripheral equipment industry. As a result, the industry is increasingly losing its market share to the US. More cooperation and company mergers are needed, as well as more support in technology development, through the framework programme, among other things.
My Group is waiting with bated breath for the document the Commission has promised on a European space satellite in which, needless to say, the input of the European Space Agency is vital.
All this noise is making things very difficult: the sound quality is dreadful. I would appreciate it if the technicians could do something about it.
Thank you, Mrs Plooij-Van Gorsel. The Bureau has also noted that there is a problem with the sound, but this problem can, of course, only be fixed when we are not working. Let us hope that the sound quality will be better tomorrow.
Mr President, although I do want to congratulate Mr Konstantinos Alyssandrakis on his extremely comprehensive report, I have to say that, on this occasion, the Commission, in particular, and this final report have not been bold enough as regards the European space research initiative. As has already been said, there is no longer any competition between America and the Soviet bloc, and yet, for all its scientists and technical expertise, Europe is unable to launch itself into space and space research.
We need to increase funding and create a specific budget heading for space research. The European Union should manage national space research budgets, for space research is, by nature, one of the main activities of the European Union and would clearly not yield satisfactory results if carried out merely at individual State level. We need to create a European Union space body which is separate from the ESA: the ESA is something different. We need to organise the launching of low cost European Union satellites to serve European industries.
Finally, I would like to point out that pensioners should somehow be included in this space research. How can this be? Well, in the United States, a famous pensioner, the astronaut John Glenn, went into space at the age of 69. I am 55 years old and in 15 years' time I will be 69. I am already a politician: I could become an astronaut, the first pensioner astronaut of the European Union. I am booking my seat today!
Mr President, ladies and gentlemen, I would first of all like to thank the rapporteur, Mr Alyssandrakis, and all the Members who contributed to the preparation of this resolution.
On behalf of the Commission, I can assure you that we welcome this parliamentary resolution, in that it stresses the importance of politically consolidating the Commission' s analysis regarding, amongst other things, the strategic and economic role of space and the need to reinforce European investments and the status of the European space industry and to develop new approaches to space policy.
As you are aware, on 2 December, the Council of Ministers for Research adopted a resolution calling upon the Commission to draw up a European space strategy together with the European Space Agency. This strategy will have to be submitted to the Council for evaluation before the end of the year.
Yesterday, I sent a note to the Commission reviewing the progress of the work. You will remember that this work is carried out by a group made up of representatives of the Space Agency, representatives of the various Commission directorates concerned and also representatives of industry and the WEU. This group has already met several times and will meet again in July. The information memo which will be sent to you will inform you as to the state of progress of the work. The drawing up of a European space strategy is of universal relevance and it must serve as a basis for the decisions scheduled for the end of 2000 on the Galileo programme, more explicitly, and for the debate already underway on security and the environment, which should lead to initiatives whose importance is noted in the motion for a parliamentary resolution.
I feel that the dialogue which we have embarked upon with the European Space Agency is fully in line with a wider-ranging communication which we are shortly to discuss in connection with another report, the dynamic of a European research area. In my opinion, the thrust of the two measures is very similar, for we are trying to achieve synergy between all of Europe' s potential so that it can take as full and extensive a place as possible in tomorrow' s world.
I therefore welcome the debate which has just taken place, which, as I said before, lends political support to the Commission' s analysis. In the next few months, with the support of Parliament, the European Council and the ESA Council, for we want to work in tandem, we should have a benchmark for future space activities. As the report stressed, these are essential.
Thank you very much, Commissioner Busquin.
The debate is closed.
The vote will take place on Thursday at 12 noon.
European research area
The next item is the report (A5-0131/2000) by Mrs Plooij-Van Gorsel, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Towards a European research area (COM(2000) 6 - C5-0115/2000 - 2000/2075(COS)).
Mr President, ladies and gentlemen, Commissioner, I would first of all like to thank Commissioner Busquin for launching a broad debate on a European research area. It comes at exactly the right time, between two framework programmes. At present, there is no European research area as such. The research policy of the Member States and that of the Union are running parallel without forming a coherent unit. In addition, we invest far less in research than the United States and Japan.
These two factors have caused the chasm between us and the United States to widen even more over the past few years. If the European Union wants to invest in more competitiveness, and thus more employment, we will need an approach which is broader and more innovative than the one we have pursued so far.
The forthcoming enlargement of the Union makes this all the more pressing. The European Member States need to leave behind their technological nationalism and strive more towards a European Union for research and technology too. This means that European researchers need access to each other' s national programmes. The European framework programme for research and technological development is a useful instrument for stimulating international cooperation, but this programme on its own is not enough to boost the joint European research efforts.
Although it only makes up 6% of total European research expenditure, the framework programme fulfils an important multiplier function, a kind of flywheel function. Industry pays 60% of total investments in research in Europe, 90% of which is spent on research to improve existing production processes and, in this way, to retain the competitive edge. Only 10% is spent on new innovative research. As such, the framework programme certainly makes a considerable contribution to this 10%.
Europe has no problem converting euros into research, but has far greater difficulty converting research into euros. It appears that commercialisation, i.e. injecting expertise into a product, seems to be much more successful in the United States than it is in Europe. A better link is required between the development of new technology and application in the market. In this respect, increasing expertise is not a goal in itself, but translating expertise into innovation and industrial success, however, is. It creates employment and prosperity. Universities and companies therefore need to work more closely together. As is the case in the United States, the work of scientists should alternate between academia and industry.
Commissioner Busquin has now indicated how a European research area could be brought about. However, he mainly focuses on optimising the infrastructure by, among other things, incorporating centres of excellence into a network and by setting up Virtual Centres. But I believe that in order to bring about a European research area, we will need more than measures in the sphere of infrastructure. Infrastructures do not innovate, neither do electronic networks, although they are a prerequisite. But a European research area can only be created if, in addition to an advanced infrastructure, we also have a European identity and European creativity. In my view, the potential of women has been neglected for too long in this respect.
My final point concerns the lack of a Community patent. The existing European patent system causes fragmentation and leads to considerable extra costs. A patent application in Europe is ten times more expensive than it is in the US and far more involved. Not only do we not have a Community patent; the mechanisms to help small companies protect their patents are also lacking. Will the Commissioner consult Mr Bolkestein to do something about this? After all, small- and medium-sized companies do not have the means to pay for expensive legal procedures.
Finally, I would like to state that Europe needs a joint research policy which accommodates both applied and fundamental research in various technical specialist fields and which takes into account the fact that innovations often emerge at the interface of different scientific disciplines. In future, new employment could mainly be created within the specialist areas of bio-technology and ICT, but also research into human and social sciences will remain necessary in the European Union, with its large diversity of cultures. I would like to thank my colleagues for their kind cooperation.
Mr President, I have to say with great regret that I disagree with my colleague, Mrs Plooij-Van Gorsel, on one point, namely this: if there is any end worth pursuing in human life it is knowledge for knowledge' s own sake. If there is any impulse which contributes to good research it is the impulse of pure curiosity. It has been work done out of pure curiosity for the sake of knowledge as an end in itself which has, in the end, produced the big spin-offs that make a real difference.
I agree with her, however, that it is not enough to justify spending public money on the ground that somebody suffers from acute curiosity. Therefore, it is the promise of long-term applicability and long-term economic contribution that justifies the expenditure of public funds. But we must remember that public funds will not be well spent unless they are spent on people who have the drive of curiosity and the commitment to knowledge for its own sake. That is something which we in Europe forget at our peril. It is mentioned in clauses 'n' and 'o' of the preamble. I am very grateful for that.
Indeed I am very grateful to Mrs Plooij-Van Gorsel for the way in which she has worked into the report of the Committee on Industry, External Trade, Research and Energy practically all the points that were contained in the draft opinion from the Committee on Legal Affairs and the Internal Market for which I was responsible and which is the reason for my addressing you tonight. The whole is better than the sum of its two parts. It was very good of her to work it in so effectively.
The amendments by Mr Pietrasanta and Mrs Maes, which add the points about sustainability, environmental goods and health, to the other economic points that we have been making, are important and should be adopted.
There is indeed a European crisis in research funding. We must increase it. It must go up to 3% from the current pathetic 1.8% - about half of what our Japanese and American friends and competitors put in.
Legal devices are important. We should improve the European patent. Subsidiarity is all-important; subsidiarity, as the Commissioner has said, in its broadest sense - regions contributing to research as well as Member States and the Commission, right down to the research team. They are the people at the sharp end. We must make sure that we never have systems of research support that are so over-burdened with bureaucracy, with application mechanisms so difficult to penetrate that we use resources in applying for research funds that should be spent doing the research itself. Simplicity is all and subsidiarity means, in this context, simplicity and an appropriate period of research review.
We also need other things. We need due and proper attention to mobility and all that goes with it, proper research careers throughout Europe, the chance for people to gain employment in research and to move freely. The omens are not entirely good. We have seen, in the case of the foreign language lecturers in Italy, that 12 years have passed with immobility enshrined in European law because the right to free movement without regard to nationality has been denied and has not yet been effectively enforced by the Commission. We really must insist that improvement is achieved here and is carried through from the teaching community into the closely allied research community.
In short, we must do at Community and Union level the things that can only be done at those levels and push the rest down. All that is stated in paragraph 40 of the report. We must also be better at developing and applying the knowledge we achieve. My colleague in Edinburgh, Professor Salter, has developed a device for destroying mines safely. It has never been taken up industrially. Many good ideas that are developed do not get taken up. That is also vital.
Mr President, I have great pleasure in responding on behalf of the EPP and ED Group, and on behalf of my colleague, Mrs Quisthoudt-Rowohl, who was the shadow rapporteur in the Industry Committee but who unfortunately cannot be here tonight. I have the pleasure of shadowing Mr MacCormick in the Legal Affairs Committee. You have already heard that this is indeed a formidable combination and an extremely comprehensive and thorough report from Mrs Plooij-Van Gorsel, but Mr MacCormick added his own distinctive touches to the report, the flavour of which you have just heard.
Clearly, the thrust of the Commission' s thinking that has gone into this report and indeed our response has focused on two aspects: competitiveness and coordination, because research capability combined with the ability to translate that research into products and services of real commercial value is going to be the key to the competitiveness of the European Union and the enlarged Union into this new century.
We really need to make better use of all the intellectual capabilities that we have across the European Union by improving ways of working together, particularly by better focusing our efforts, by not duplicating that work, by bringing together the original thinkers that Mr MacCormick was talking about. Anyone who has worked in research will know that if you get people together you spark new and creative ideas all the time. That activity cannot really be achieved by a lot of centralisation. The Commission has a job to do as a catalyst for the process. As Mr MacCormick says, we have to get people across the Union together talking region to region, university to university. We have to have better information networks, we have to have this exchange of information horizontally, not coming into the centre and going out again.
We have now fantastic new tools to be able to do that. After all, the Internet was a tool intended to facilitate research networking. That is what it was originally designed to do and we now have the ability to use it and to think about how we are going to develop the telecommunications capability, the ways of using it, the structure that we talked about in our early debate on telecommunications, the idea of virtual centres of excellence. That, I think, is a factor of very great importance in trying to achieve this focus and this synthesis of ideas. If anything should be brought forward very quickly in a pilot stage by Mr Busquin and his team, it is the idea of moving into the virtual centres of excellence and achieving progress in certain key areas.
The second point I want to make links in with our competitiveness. I echo very much the closing phrases of Mrs Plooij-Van Gorsel to us just now: we have to encourage research and development of skills on taking products to market. We have to improve the ways that we do that. The processes of original design are prototyping, testing and making. We have to reduce the time to market, to take these ideas and move them out to consumers as soon as possible, to make products simply, quickly, more effectively, more flexibly. Those are very important skills that we need to develop and research has a very important part to play in that. In welcoming Mrs Plooij-Van Gorsel' s report, we are anticipating the next stage, Mr Busquin, in meeting these challenges that we have thrown down. We look to you to turn these proposals into tangible ideas to achieve the objectives that we all share.
Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating the Commission and the Commissioner responsible for research, for, with this thorough document, they have done something to fill the gap which always occurs in our activities between one framework programme and the next. We occasionally have two-year periods which are sometimes called rest periods or reflection periods, whereas, in actual fact, you are not allowing us to relax, and rightly so, presenting us with a very timely communication on the European research and development area.
I would say that this contribution is all the more welcome in that it fertilises fallow land, namely the field of cooperation between the European Community and the Member States in the area of research. This cooperation, which we could already describe as consolidated and which is laid down by Articles 165, 168 and 169 of the Treaty has, up until now, only existed in theory. Your communication has brought the provisions to life. We hope that, having come into being, this cooperation will then grow, but I will come back to this point.
In this regard, I would, of course, also like to congratulate Mrs Plooij­Van Gorsel on her report - and not just as a friend or colleague. Even though she was pressed for time and had to work under conditions which were not always favourable, the result is completely satisfactory. We will therefore support the report, especially since it has been improved upon by the Committee on Industry, External Trade, Research and Energy.
However, I would not like it to be inferred from the reading of Mrs Plooij­Van Gorsel' s report during this sitting that the alpha and omega of research and development consists of nothing more than finding a solution to what has been dubbed the European research paradox: high level research which lacks the innovation necessary for it to reach United States quality. Consequently, there is a great temptation, and you have succumbed, ladies and gentlemen, to the temptation to say that the most important element is clearly the transition from laboratory research to the reality of the market. You have stressed, extremely vigorously I would say, all the elements which facilitate this transition: benchmarking, aid to private investment, tax exemption and a certain amount of support for enterprise and SMEs with high technological added value, all of which is important and necessary. In effect, we must convert research into growth and growth into jobs.
But how could we think that a European Community, which devotes only half the amount of resources to research and development that the United States or Japan do, would be able to maintain a sufficient knowledge and skills base? If, tomorrow, we want innovation, our knowledge base has to be up to the task. The best means for achieving this end put forward by this major communication, in my opinion, are precisely the establishment of centres of excellence and networks to link these centres, infrastructures, the sharing of large facilities and better structured mobility. In short, everything which will contribute to consolidating our knowledge base.
Moreover, as my predecessor, Mr Harbour, used to say, henceforth, Commissioner, you can count on the wide support of the European Parliament. I know that you already have the support of the European scientific community and that is extremely important. Now we must convert the test into proposals, but also into more radical changes. A meeting will be held midway through the fifth framework programme and, without waiting for the sixth framework programme, this may well be the right time to formalise the announcements you have made today, which seem to offer great potential, as laws and new priorities.
Mr President, Commissioner, the communication under discussion forms an important introduction to closer cooperation in the field of research. As things are now, resources are wasted due to overlapping and lack of coordination. On behalf of the ELDR Group, I wish to thank the rapporteur, Mrs Plooij-Van Gorsel, for a good report and for her extremely enthusiastic work for this cause: your views have the full support of my Group.
The statistics indicated in the communication regarding the poor level of investment by EU countries in research are cause for concern. Even worse is the fact that the gap with respect to the USA is widening. However, some Member States have made considerable investments in research, and this appears to have paid dividends, particularly in the area of information technology.
While I have the floor, I would like to bring up a few additional points. I would prefer to talk about cooperation or strategy, rather than research policy. The word policy has a connotation of activities being closely controlled by Brussels. In research, however, objectives for activities should not be defined at too detailed a level. Each research community is best aware of its own needs for investment and development - these should not be too tightly controlled by policy. The participation of women in scientific research within the EU continues to be too fragmented. More tangible action must be incorporated in the programmes in order to promote this participation. Researcher exchange programmes and interaction between research teams are matters which deserve our full support. They are a means of disseminating information and skills; these activities will create true European cooperation - networks which will also bear fruit later on. The COST secretariat has already produced some commendable work. Its position as research coordinator should be further strengthened.
Mr President, it is, of course, essential to develop a European research area, but this must not operate simply in areas neglected by the Member States. It must be built openly, sharing competences and resources at as early a stage as possible, in order to ensure optimum synergy. I wish to thank Mrs Plooij-Van Gorsel for her very dynamic work on this report.
We must naturally consider the economic impact and job creation, as our fellow Member, Mr Desama, said. In the Group of the Greens/European Free Alliance, we do not give priority to the pursuit of competition and competitiveness at any price, or to the commercialisation of research. Both fundamental and applied research must, above all, retain public support and a public dimension.
We are opposed to the areas of biotechnology focused on genetic manipulation or patenting the living organism. On the other hand, we are in favour of research focusing on sustainable technologies, particularly in the areas of the environment and health.
As the Committee of the Regions advocated in Mrs Blandin' s report, we wish to emphasise support for decentralised research, the formation of networks, collaboration with the regions. For example, the cooperation which has developed through the ecosites, in the field of ecotechnologies, according to the criteria of sustainable development, is appropriate to local development and to supporting SMBs and SMIs. Europe may be a significant driving force in this field.
I should also like to stress the aid which we wish to provide for new information and communications technologies by developing virtual laboratories for data collection, analysis and diagnosis, and prevention in the area of major risks. There is here a potential which can only be realised fully at European level, in collaboration with universities, centres of excellence and the authorities.
Finally, I should like to flag the interest we have in the Joint Research Centre, a subject that is well worth thinking carefully about. Its nuclear bias, which was topical when it was set up because of the involvement of Euratom, must now be reconsidered. It is not a matter of duplicating the installations or the research carried out in some European Union Member States but instead of developing, as Mrs McNally suggests, a shared system of technical and scientific references for political applications. In this respect, there is also a need for serious thinking about the STOA.
In conclusion, I wish to thank our Commissioner, Mr Philippe Busquin, for undertaking, as soon as he arrived, this investigation into a European research area which we support. He did not neglect the areas of schemes on behalf of young people and the participation of women in research and, in continuing liaison with the Member States and with Parliament, he is working towards developing a knowledge-based Europe in the latest fields, without neglecting social and human aspects.
Mr President, Commissioner, considerable research is indeed essential to be able to make sense of the 27 recitals and 60 paragraphs of a report which has reached oversized proportions due to the studies of the Committee on Industry, External Trade, Research and Energy and which contains absolutely everything, albeit in occasionally vague and often inexact terms.
Let us begin, however, in a spirit of constructive criticism, by welcoming the fact that this contribution towards achieving better integration of the European scientific community seeks to safeguard the balance between fundamental and applied research in order to combat the brain drain, to prioritise the problem of unemployment among young researchers within a European policy which is aware of the reality of the situation, and to recognise the leading role played by businesses in research and development.
We might then, also, reiterate what the report said, by emphasising the risk that concentrating research infrastructures, with a view to establishing a cost-effective critical mass, would represent for the peripheral regions, which are, in general, increasingly being disregarded by European programmes.
Attention should also be drawn to the need to adhere strictly to the principle of subsidiarity, in order to leave the Member States and, through them, the regions with genuine local driving forces for research centres in direct contact with the worlds of business and academia, the ability to define their own priorities and methodologies under their own responsibility.
Finally, let us dare to hope that your laudable concern to develop communications and translation services in order to eliminate the language barrier to the desirable synergy between the work of our respective researchers is not a cover for a further attempt to promote one of the Union' s languages above all the others, a language whose imperialism would be no less neutral here than elsewhere.
Mrs Plooij-Van Gorsel, the Union for a Europe of Nations Group is going to vote in favour of your report, but I would ask you, in practical terms, will it be effective enough for us to achieve our shared goal, which is high-level scientific knowledge generating improved performance in every field?
Mr President, Commissioner, ladies and gentlemen, Mrs Plooij-Van Gorsel' s excellent report, which we have before us, on the European Commission communication, "Towards a European research area" , has aroused genuine interest in the House judging by the fact that almost 150 amendments have been tabled.
Clearly, the development of research within the European Union is one of the keys to the future. The twenty-first century will be the century of knowledge and grey matter. Progress in communications effectively increases the rate of dissemination of knowledge, as the development of the Internet demonstrates, and is a powerful factor in promoting economic growth. In the broadest sense, then, research will, more than ever, be a fundamental element of future development.
According to the figures made available by the Commission, Europe is definitely lagging behind the United States. Here are some examples of this: the average investment in research for the European Union as a whole is no more than 1.8% of GDP, as opposed to 2.8% in the United States; the number of European graduate students studying in the United States is twice that of American students in Europe.
On this subject, the proposals of both the Commission and the Plooij-Van Gorsel report lead me to make a few observations. The first is that European investment in research is at least as important as the European research area. In the United States, there is rather less concern for semantics and more for practical action. The second observation is that approximately two thirds of research is undertaken by private companies and that the European Union must take this situation into consideration when focusing its resources. My third observation is that we must absolutely avoid anything which, from a distance or close up, looks like what has just been referred to as a master plan for European research. Research is, first and foremost, a matter for freedom and not for planning.
This is all included in the Commission communication and the report by our fellow Member. There is, however, no prioritisation in the proposals, and this is something I would like to suggest. This prioritisation should focus primarily on researchers and businesses. As far as researchers are concerned, their standard of living throughout Europe must be enhanced. As far as businesses are concerned, research work must be encouraged.
My conclusion is as follows: that we should first back the people involved, then business and, finally, that we should ensure that the European Union does not hinder the activities or the development of either party. This is what our approach must be. So the area ...
(The President cut the speaker off)
Mr President, I wish to thank Mrs Plooij-Van Gorsel for her usual very good report. I thank the Commissioner, whose timing is very good and so is his idea of launching this debate. There is indeed a growing feeling of unease at the lack of coordination in European science and research. The response has been positive, as the Commissioner knows from his contacts throughout Europe, including a recent visit to Cambridge. We are looking forward to seeing his analysis of the results of the consultation.
There is a growing awareness in Europe of the dimensions of the threat from the very well-resourced, very well-targeted United States of America. Frankly, the EU is not punching its weight in research, although some Member States are very good. I would name Finland, Sweden and countries like the Republic of Ireland, which have made good progress. Apart from industrial competitiveness, of course, as Mr Desama says, we have serious environmental and social problems which need research to put them right.
A target of 3% of GDP on research is realistic and essential, as is the recruitment of far more scientists, including women. Please do not underestimate the potential of the Joint Research Centre, which is itself a scientific centre for policy - a reference centre for policy - and is ideally suited to the role of networking the centres of excellence. It is itself a centre of excellence in many areas.
I strongly support paragraphs 16 and 17, which call for informing the European public about scientific achievements and looking at ethical questions. We look forward to regular reports from the Commissioner about the implementation and realisation of this very exciting and essential project.
Mr President, it is impossible to say something meaningful in two minutes about such a challenging report as the one written by Mrs Plooij without getting very frustrated, because one could say so much more and, more to the point, would want to say so much more.
I would like to congratulate the Commissioner on his ambition, which is considerable. Trying to create a European research area is an ambitious plan, because this research space is currently lacking and we only have ourselves to blame. We make insufficient resources available, although we all - and Mrs McNally underlined this a moment ago - acknowledge the link between progress, development, and creating prosperity and jobs. This is evident to all of us, yet our governments fail to set aside sufficient funds. This is true for the Member States and regions, some of whose percentage levels are shamefully low. We should, as it were, sound the praises of certain Member States and regions, but should not work on averages.
This is why it is good to emphasise cooperation. Pyramids and hierarchies are not really of much use here, because we know that talent bubbles up from below and from all those regions and all those milieus where talent breeds, both male and female, although female talent - and this has been pointed out many times before here - can only ascend to the very pinnacle of academia very slowly.
Cooperation, however, requires organisation. And really, the absence of this is something we only have ourselves to blame for. If our organisation of the scientific environment lags behind, we will not achieve a European research area. After all, it is exactly this area, where people can communicate a lot more freely with each other than before, which has to ensure that scientists feel at home in Europe.
Mr President, a competition-orientated research policy of the kind that we are pursuing today is the best type of social and employment policy of tomorrow. That being the case, Mr Busquin is assuming one of the major responsibilities within the European Community. As far as we are concerned, it is all about encouraging researchers to engage in one-to-one conversations. Scientific studies have demonstrated that one-to-one conversations between researchers are the best way of making progress. What we need to do is to bring researchers from all over the world to Europe, and particularly those from countries wishing to join the EU. Researchers there are producing outstanding results that have yet to be acknowledged and marketed, and which can be intensively developed.
This leads us onto the subject of youth. I believe we should make sure that we impart this entrepreneurial spirit, the pleasure derived from innovation and research, to young people. It is good to see young people getting involved in research projects. Perhaps it would also be a good idea to set up a LEONARDO for researchers, an exchange programme between universities, schools, companies and research institutes. I believe that each individual has a great deal of knowledge to contribute, and that, ultimately, communication between specialists is the best method of conveying this knowledge.
It is also important for the small and family-run enterprises, but also the suppliers, to have access to the major research institutions, to the top research centres. We in the Committee on Industry, External Trade, Research and Energy have proposed to the Committee on Budgets that an additional allocation be made. We have said that at least 10% of research expenditure must be for the benefit of small- and medium-sized enterprises. I would say that a larger slice, 20% or 30%, should be closely tied in with cooperation between small companies, suppliers, and major research institutes, so as to bring about a dramatic improvement in the networks and in communication in this sector, and create brand new opportunities. An active and passive licensing and patenting policy - I wrote my dissertation on this at university - is the basis of successful research. As we have already heard today, it is vital for the European Union to give attention to this matter.
What obstacles are there? I believe we should distinguish between large and small assistance projects, particularly when it comes to expenditure. It is particularly important to keep administrative expenditure to a minimum in the case of small companies and small-scale projects. The Commission ought to concentrate on large projects, albeit with the proviso that the major projects undertaken are divided into small units; a proportion should be stipulated here as well. On a final note, Commissioner, I would just like to say that I am already looking forward to, when the next benchmarking projects....
(The President cut the speaker off)
I really have to ask the Members to exercise some self-discipline. I am sorry to interrupt you, but time goes on and, at this rate, we will be here until gone midnight, and surely that is not what we want. We cannot do this to the Commissioner either.
Mr President, ladies and gentlemen, I too would like to extend my most sincere thanks to the rapporteur, Mrs Plooij-Van Gorsel, for this report, and, incidentally, to the Commission, for the document they have presented us with. In the short time available, I have just two comments to make: I would like to take up what Mr Rübig had to say about youth. People the length and breadth of the country complain that we do not have enough engineers. Young people are no longer going to university to study natural sciences. Where I come from, a survey was carried out in order to ascertain why this should be. This had surprising results. We had always believed that young people are no longer choosing to study the natural sciences or engineering at university because the job prospects are so poor. This is not the case. They do not study physics and chemistry because they are no fun. In a society that prizes having fun so highly, it is evidently extremely important for things to be fun. We are evidently failing to make the material attractive to people and suited to the lifestyles they have these days. They are from a different generation to mine. Therefore, I advocate that we bear this in mind when we find ourselves talking in such scholarly terms about the next generation.
The second proposal I would just like to make is as follows: we are discussing the European research area. We are going to enlarge the European Union, marvellous! Indeed all these States are already taking part in the fifth research framework programme at the present time, and they will also participate in the sixth. I would therefore recommend involving the Parliamentarians and Ministers for Research of these countries in the preparation for the sixth research framework programme as well. I would envisage doing this here in the European Parliament - the French expression is assises de recherche - so that we can have a joint discussion about the guidelines for the sixth research framework programme.
Mr President, as a scientist on loan to politics, as I like to describe myself, who has worked in the most advanced laboratories in Italy and elsewhere and who has worked with highly advanced countries such as the United States and Japan, I would like to thank the rapporteur for her extreme sensitivity, her competence and her enthusiasm. I would, of course, also like to thank all the members of the committee, irrespective of their political party, and, in particular, I would like to express my heartfelt gratitude on behalf of the academic world to Commissioner Philippe Busquin for the extreme sensitivity he has shown in creating, at last, a European common research area.
The creation of a common research area in Europe will, at last, make it possible to fully exploit networks of high quality centres and achieve that critical mass which is essential both for the progress of knowledge per se and to provide practical answers to the man in the street: answers which cover a range of issues, from the control of terrible illnesses such as AIDS or cancer to neurodegenerative diseases or injuries caused by environmental pollution and so forth. This is why we support the Commissioner! Dear Commissioner, what a challenge! We will keep fighting in order to overcome that red tape which tends to delay the achievement of these goals.
The adoption of the amendments I tabled will greatly promote recognition of the common research area and boost its efficiency. Thus, the first amendment, which calls for at least 3% of the gross domestic product of all the countries of the European Union to be allocated to research, represents a great victory and will allow us to compete with the United States and Japan.
The second amendment I tabled on behalf of the poor, vulnerable and abandoned regions, the Objective 1 regions of the South, i.e. to invest 5% of the unused regional funds - which would otherwise be taken back - to benefit those regions, will, at last, make it possible to exploit the excellent human resources available to us and close the gap in infrastructures and technology between these regions and the regions of Europe.
The third amendment, which was also approved by our friend Mr Novelli - whom I would like to thank - will apply tax exemption and, thereby, at last make it possible to further increase the level of research carried out in all sectors.
Commissioner, I would therefore like to finish by paying tribute to the new scientific research structure which you have introduced. On 20 June, two Nobel prize-winners, Rita Levi Montalcini, holder of the Nobel Prize for neuroscience, and Renato Dulbecco, will pay tribute to this initiative, in recognition of the fact that, at long last, in establishing the research area, you have conferred great honour on all research scientists.
Mr President, Commissioner, ladies and gentlemen, cooperation in terms of research is difficult in Europe, far more difficult than it is in the United States and this is why Commissioner Busquin' s communication is so significant. Investment in research and in cooperation must lead to more economic growth and more employment. This effort deserves all our support, and this is why I can give my full backing to the report by Mrs Plooij, to whom, by the way, I would like to convey my sincerest compliments.
But I would prefer it if we were a little more precise in our debate. We have to ascertain that not all research leads to more economic growth or more employment. The demand for research is huge where supporting policy choices, risk analyses, environmental effect reports, monitors and comparative research is concerned. It is all part of the preparation or assessment of political decisions in the environmental sector in the area of food or public health. In these particular areas, European cooperation is meaningful. The Joint Research Centres, the JRCs, have many examples of sound cooperation projects.
In many research areas, the JRC researchers find themselves in a situation much like a spider in a web. Where research in support of policy is concerned, initiatives from the Commission are therefore vital in order to prevent work from being duplicated, to avoid fragmentation and to ensure that the best measuring methods and the best techniques become the benchmark. But in this type of work, no major spin-offs in the employment sphere can be expected outside the research centres.
There is also great demand for applied research, which can be expected to have a far greater impact on employment. But European policy could restrict itself to creating appropriate conditions, and practical obstacles should be cleared away.
I would like to finish off by saying a few words on basic research. Research situated between applied and basic research now has a lower profile but remains significant. Many fundamental questions in the fields of natural and life sciences remain unanswered. It is precisely in these spheres that coordination of national research efforts is of major importance.
Mr President, I would like to thank the rapporteur for her invaluable work. On account of the amendments tabled in committee, this report ended up being more wide-ranging; when dealing with issues related to research areas, we must not focus solely on scientific communities. The role of the SME sector as a locomotive force for innovation and research work must also be clearly borne in mind.
The Commission' s communication provides an unnecessarily one-sided view of the challenges of European research. It is obvious that, in the preparation of this communication, there has been no horizontal utilisation of the expertise of the various directorates. Since the discussion on the research area touches, for example, on the enlargement process of the Union and on the vitality of the SME sector, one would have wished that the Commission' s communication had presented more visions and concrete content. It is not enough to talk in broad terms about the competitiveness of the Union. Keywords in research policy are flexibility, global thinking, and the more effective use of resources than at present. The self-directed nature of science and the Member States' own research policy priorities must be accorded sufficient space. It is therefore necessary to give careful thought to what will be required in the future of the joint research centres highlighted in the Commission' s proposal. On no account is it appropriate to enlarge the role of the Union' s research centres in such a way that the operations of national research centres are made more difficult in the context of resource reallocation.
Most of the added value of the internal market approach in research will be acquired specifically through the more even distribution of the research and know-how which is funded by non-public resources. Practical experience has shown that by working within framework programmes it is not possible to react sufficiently flexibly to problems which demand rapid action, such as the BSE crisis. Increasing, for instance, the mobility of researchers according to need and enhancing the cooperation between the scientific communities of the EU and Eastern Europe will create a reliable and credible basis for research projects.
In this discussion, particular attention must also be paid to the position of women in European research policy; the body of technical experts in particular - which actually suffers from a labour shortage - is alarmingly male-dominated. The EU must accept that one of the most important challenges for its training and research policy is to awaken women' s interest in this sector.
Mr President, Mrs Plooij-Van Gorsel, ladies and gentlemen, I am personally delighted to have this opportunity to express an opinion on the Commissioner' s communication and to be able to tell him that it is a document of extremely high quality which, as we have seen again this evening, has provided the basis for a relevant debate on revitalising research in Europe.
We have effectively entered the knowledge society, which has led us to put research back at the heart of our society. In Europe, however, as many people have said, the position of research looks worrying if one looks at the figures. It is therefore necessary, as a matter of urgency, to adopt an overall strategy at European level in order to make up for lost time. It is not a matter of casting doubt on the efficiency of the FRDPs. Their results are plain to see. It must be noted, however, that new initiatives need to be adopted in order to decompartmentalise Member States' national systems which today represent nothing more than a duplication of efforts.
Among the many measures which must be implemented, this evening I shall mention, in particular, the training and the mobility of researchers, to go back to a previous debate which involved the Commissioner and researchers from my own region. I am speaking, therefore, to voice their concerns, for we are not training enough scientific researchers and even fewer European researchers. The training of researchers should therefore include a European dimension, which would offer them greater mobility. Schemes do exist, but, in the real world, before and during implementation, there are administrative obstacles to mobility, such as welfare cover, which discourage many researchers.
I shall end by saying that we must also devote ourselves to informing the citizens, in whom scientific progress raises as much hope as concern. I therefore hope that, in June, our ministers will be able to approve the rapid establishment of a whole series of building sites in Europe, on the basis of the Commissioner' s proposals.
Mr President, I would like to congratulate Commissioner Busquin for deciding and having the courage to create a European research area, bearing in mind that, in the field of knowledge, we have always fought hard for the principle of solidarity.
I am a member of the Committee on Culture and in fact Parliament has not taken up the opinion of this committee. I am the only person from that committee who is speaking in this debate. I very much regret the fact that the contribution of the Committee on Culture has not been allowed to enrich the debate. In this respect I would like to offer some constructive criticism.
Firstly, I would like to say that this is a laudable and courageous piece of work, because subsidiarity is a straitjacket which is holding Europeans back despite the brilliance of their desires and their minds. Nevertheless, it lacks a parallel project, which is concerned with human resources. Much is said about money and companies, but we never take into account - or at least we only do so in the small print and indirectly - the fact that it is a question of human resources and that therefore research requires training, training and more training.
In Europe there are no training programmes for researchers. FEDER and the FEDER projects do not cover grant holders. Furthermore, the fifth research plan only includes one person per project, although it is impossible to carry out a far-reaching project with grant holders alone.
The personnel available to us include very few post-doctoral teachers and we do not have sufficient staff. How can we talk about mobility if we do not have researchers? This is the great challenge we have to face and, in this case, I would support Mr Rübig and others who have proposed specific training programmes.
We must support the universities and researchers because, in Europe, working in research means sacrifices and a career full of risks and very few rewards and, of course, no economic reward.
I repeat that we must recycle our teachers. Only by means of a strategic European resources plan can we do so.
Lastly, I would like to express my fear that only centres of excellence will be recognised.
Mr President, I will confine myself to stressing three points tackled by Commissioner Busquin which are also referred to in the report under debate. The first concerns the close relationship between research, economic growth and employment. In order to respond to the challenge represented by the United States, the Union as a whole and certain countries in particular must allocate a higher proportion of their resources to research and facilitate investment by private companies. I subscribe to the view that we need to propose tax relief, harmonised at European level, as a guideline for the Member States.
Point two: research and development have generated an extremely well integrated system. In some areas, it is not easy to distinguish between basic and applied research. However, public financing and the European programmes need to target chiefly medium- and long-term economic and non-economic objectives, whereas competence for market-related research should lie chiefly with the firms.
Thirdly, the tertiarisation of research policies and the consolidation of the role of the regions: The territorial aspect of research policies is important chiefly in terms of the transfer of scientific and technological knowledge towards the small- and medium-sized enterprises which characterise many industrial districts. Small- and medium-sized enterprises are one of European industry' s strong points, in certain countries in particular, but they are still poorly integrated into the research system.
Mr President, ladies and gentlemen, first of all, I would like to add my thanks to those that have been expressed already. I should also like to thank Mrs Plooij-Van Gorsel for the excellent report she has drawn up within a very short time limit. I should like to thank Mr MacCormick of the Committee on Legal Affairs and the Internal Market and all of you for your contributions, as well as for your contributions to the debate this evening.
As I have already said, I believe that this debate requires collective action and that you, as Members of Parliament, can play a decisive role in relations with the scientific community and industry. Rest assured that I and the other members of the Commission will be ready to pursue this dialogue and this debate tomorrow.
In this respect, I think that this Parliament resolution is going to provide strong democratic support for the text ratified by the Lisbon Council which, moreover, set practical goals and deadlines. We should realise the extent to which the meeting of the Heads of State and Government in Lisbon served to highlight - what I believe is very important - the key role of research policy, as we have again pointed out this evening, and to acknowledge the importance of this role in the advent of a knowledge-based economy and society. We are at a juncture which gives us hope that greater and more crucial progress may be made in this area.
In addition, I should like to stress the importance of consulting the scientific community, with its awareness of developments, but also the industrial world, which can gauge the importance of the issues at stake.
Let me now outline a few points in the resolution, not in order to reopen the debate, Mr President, given the late hour, but in order to put a few brief comments to you.
I consider that the concept of centres of excellence is one worth developing further and, in this connection, there is one essential principle, and that is that excellence is the condition sine qua non for scientific and technological progress. Such excellence does exist in Europe, in all the Member States, but at an inadequate level of critical mass, and this is a situation which could be improved. This is the significance of all these networks of centres of excellence that must be created without necessarily specifying the exact infrastructures involved. It is a matter of human resources, but it is something that must be set up in order to have the ability to raise levels in Europe. And, as Mr Harbour pointed out, this excellence may also come in a virtual form in the modern technologies and high-speed networks we wish to see set up.
As regards fundamental and applied research, I think this is a matter of balance. These two aspects are closely linked. Everyone accepts this, both the world of industry and the world of research, of course, in the same way as they accept multidisciplinarity, which is one of the results of scientific developments. In order to create the necessary dynamic, it is therefore essential to develop the concept of benchmarking. I think this is an instrument which will make it possible, at European level, to create this dynamic, and also to instigate proactive and open coordination. I think establishing a patent is a condition sine qua non, as has been adequately pointed out. Mr Bolkestein, who is responsible for the internal market, is well aware of this.
Indeed, I should like to take this opportunity to thank Parliament for having, with a view to the Intergovernmental Conference, insisted on initiating a discussion on a European legal body, since this is an essential condition for bringing about this Community patent. Finally, as far as small- and medium-sized businesses are concerned, the matter of the patent is a crucial factor, quite apart from more specific elements.
The aspect of regional development has been stressed, and I attach great importance to this, as successful experiments have been conducted in some regions and these should be exhibited as an example throughout Europe. I also attach great importance to the link between research and the Structural Funds, not forgetting the role of the European Investment Bank. In connection with this, discussions have been held with the European Investment Bank and schemes are underway to ensure that the EIB has a still more dynamic role in matters related to innovation and transposition and, since this was mentioned, that includes with candidate countries.
The Joint Research Centre and its specialist role have been stressed, and the goal of 3% of GDP is, I believe, an ambitious but necessary goal in all Member States.
So, to be brief, I should simply like to inform Parliament of the forthcoming stages. The first stage is clear. I would first of all like to emphasise just how important it was that Parliament expressed its opinion today. This is why I wished to thank Mrs Plooij-Van Gorsel for drawing up her report so quickly, and also all the Members of Parliament for debating the matter in such detail within such a short time period. The next stage, then, is the Council of Ministers responsible for Research, which will take place on 15 June. This report will provide practical examples to support the determination that we must display. For I have clearly understood that practical action is needed.
So, regarding the practical action, let me quickly list a few points, starting with benchmarking. With national research policies, the methodology exists. I think that the Member States accept this methodology, with the establishment of a high level group of representatives. Initial results will be available by the end of the year. A map of areas of excellence in Europe is being drawn up, with the cooperation of the national specialist institutes. That is no surprise to anyone, I think. I am hopeful that this map will also be ready by the end of the year.
The mobility of researchers presupposes the mobility of workers in general. The ambition of Mrs Diamantopoulou and myself is to set up a group made up of representatives from each Member State in order to identify where the obstacles lie. Regarding Women and Science, in fact, on the initiative of Parliament, a sizeable group of five hundred women has been set up. You are familiar with the very interesting report that this group produced, which triggered policy in each of the Member States. I shall be able to give you the results of this in the near future. Finally, as regards electronic networks, Mr Liikanen and I wish to increase these to several gigabytes very soon.
That, Mr President, ladies and gentlemen, is what I wanted to tell you briefly, given the time constraints and that I do not want to detain you further. I do, however, wish to express my heartfelt thanks for the interest you have shown in this debate. I believe we have to set up a dynamic, one that must be enhanced, and I promise that I shall give you progress reports on a regular basis. I hope that, together, we shall be able to open up the European research area that I believe in so strongly.
Thank you very much for your contribution, Commissioner. Given the time, we should not hold lengthy discussions. I am not a spokesperson for this debate but I would nevertheless like to congratulate Mrs Plooij-Van Gorsel at this stage on this important report.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Peking action platform
The next item is the report (A5-0125/2000) by Mrs Smet and Mrs Gröner, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the follow-up to the Beijing Action Platform [2000/2020(INI)].
Mr President, this initiative report is the European Parliament' s contribution to the special session of the United Nations General Assembly which will be held in New York in three weeks' time and where the actions of the past five years will be assessed as a follow-up to the World Conference on Women in Beijing and where, at the same time, a declaration will be issued to re-establish the commitments made and to see what needs to be done in the next five years. As such, it is an important report, because it will be the only report from the European Parliament. I hope that we will be given the opportunity - and this is also a request to the Commission - to do some preparatory work with the Commission before we leave for New York to ensure that we are singing from the same hymn sheet.
I think it is useful to be on the same wavelength because, as regards women' s liberation, we could expect Europe to play some sort of a pioneering role. Europe has done this in the past and we must be able to continue to do this. But before I talk about this pioneering role, I would like to say a few words about the assessment itself.
Commissioner, it is particularly difficult to carry out an assessment if there is no data available to check on the precise extent of progress made by the different European countries over the past few years. No statistical data exists. There are reports on the twelve topics which we need to discuss in New York for each country, which show exactly how much progress has been made with the assessment. I am therefore delighted that you announced in the discussion on the fifth action programme that you would like to set up a kind of observatory where an effort will be made to collate all possible gender-related data. After all, there is an enormous gap in this field.
I would like to direct my second point to Parliament itself. The efforts we needed to make in order to finish this report suggest that the Secretariat of the Women' s Committee is heavily understaffed. There was very little in the way of cooperation, and had it not been for the fact that Mrs Gröner and myself had hard-working collaborators, then there would probably not have been a report now. It is a disgrace for Parliament that other committees can apparently acquire excellent secretariats and well-equipped secretariats with many staff, but that this is not possible for the Women' s Committee. It may be useful that we, together with the women involved, should take an initiative.
That is all I have to say as regards assessment and I will not touch on it any further. For the next five years, I believe that the action programme, the five-year programme which the Commission is presenting for discussion at the moment, is of huge importance. It obviously comprises the traditional themes, which is quite normal because, although the world moves on, these themes are still on the agenda. Admittedly, there are new emphases but, at the end of the day, they are the same recurring themes.
The first theme I would like to mention is the world of employment and the new emphases which should, in my view, be applied. These include the new technologies and the fact that there are too few women in this sector, if any. This was also said a moment ago. Other matters to be emphasised are the division between work and family, as is provided for in the employment guidelines, and equal pay for equal work, something which I find the Commission is not emphasising enough and which is receiving insufficient attention. There is still a chasm between men and women in terms of wages.
Another theme is decision making. The Commission has made efforts, as has Europe, but mainly in the political sphere. I think that efforts should also be made with regard to both sides of industry. Far more attention should be paid to them since they manage and control a large part of social life.
On the theme of violence, too little attention is being paid to violence within the family, in my opinion. Attention is being paid to violence in the work sphere, and so forth, but not so much within the family.
In my view, more attention should be paid to the media, which is such a determining factor in social life. Women are very much absent in the media.
As for women' s rights and human rights, I hope that some progress can be made at the Intergovernmental Conference.
Finally, I already said that Europe is expected to play a pioneering role. I would mention two areas, in particular. Firstly, if we grant development aid or if we have contacts with third countries, we should not just prescribe conditions with regard to the economic position of women. We are now familiar with this. We know that in many developing countries, the economy is carried by women, and we support this. This much we now know.
What we do not emphasise enough in our contacts with third countries is that human rights should be respected with regard to women, too. What is happening in Afghanistan is unjustifiable. It is unjustifiable that, in a number of countries, female circumcision is still practised and that we maintain the best relations with these countries as a matter of course.
Secondly, with regard to the Union' s enlargement to include the former Eastern Bloc countries, it will be vital that the screening report to be compiled by the Commission should give a sound account of what is happening there, because there are signs of regress instead of progress in this regard.
Mr President, ladies and gentlemen, five years after Beijing, the implementation of the action platform is to be subjected to detailed analysis. We in the Committee on Women' s Rights and Equal Opportunities have formed a critical appraisal of the twelve critical areas of concern, which are: poverty; education and training; health; violence; armed conflict; the economy; power and decision making; institutional mechanisms; human rights; media; the environment and the girl child. It now all depends on how we use the political will to bring about improvement in these areas.
I would emphasise that the cooperation between the two co-rapporteurs has been highly constructive and we have focused on the measures taken by the EU and its Member States in this report. We endeavour to highlight any shortcomings and to make a series of recommendations that will help to speed up implementation of the action platform. I also see this report as an action plan for the EU delegation that is to take up an excellent negotiating position in New York, in June, and that is to strengthen women' s rights, in close cooperation with the representatives of governmental and non-governmental organisations.
I would also like to take this opportunity to thank the President-in-Office of the Council, Mrs Belém, and the Commissioner, for the fact that we worked so well together during the preparation process for the conference held in Brussels in February, and I hope that things will run as smoothly in future preparation processes.
We can go to New York with a whole string of achievements to our credit. The incorporation of equal opportunities into all policy areas, i.e. gender mainstreaming, has now been adopted as the guiding principle in a wide cross-section of EU policy areas. The accompanying positive action measures will be followed up in the fourth action platform, and no doubt in the fifth platform as well.
Notwithstanding the considerable progress we have made, one of our main tasks will be to turn rights into practice at long last. The Treaty of Amsterdam will help us there; specifically Articles 2 and 3, in which equality is defined as a goal and task of the Community, or Article 141, relating as it does to employment policy, where there is room for improvement. However, we still need a completely secure legal basis. The Treaty must include a single, coherent legal basis for equality between men and women in all policy areas, and another directive on the implementation of the positive action measures in Article 141. The fifth action platform is of prime importance and is ultimately also a decision-making Women' s and Equal Opportunities' Council.
I believe - and my co-rapporteur has already highlighted this - that the European Union should step up cooperation and emphasise the gender perspective principle in its foreign relations, in the context of the enlargement process and with developing countries. If the empowerment of women proves to play a major part in the Fourth World Conference on Women, it will also take precedence where the development of the information society is concerned. It is all about jobs - we have taken careful note of this - about future tasks, so as to ensure that women are not the losers in the globalisation competition.
We have also developed an impressive repertory of measures designed to boost employment. However, the situation with regard to equal pay still leaves a lot to be desired. For people to be able to combine family life with careers, consideration must be given to both fathers and mothers, and the image of the new man, who takes on domestic tasks, must be reinforced.
The situation is looking brighter for women as far as equality in political life is concerned. Women account for an average of 20% of members of the parliaments of the European Union. The figure for this Parliament is 30%. But there is still plenty of room for improvement in this regard as well, so as to reach the critical mass, as it were. I believe I can say, with the full support of my Group, that there is no getting away from the fact that we must introduce quotas. We must fix quotas at long last, if we do not want it to take another one hundred years before women achieve equal representation, and I mean in every single walk of life, in the economy, at social partner level, in universities and in science. We must also achieve a more gender-balanced participation within the mass media industry.
Violence against women is another major issue. Here in the European Parliament, we have called for there to be a European year against violence, and are supported by 350 delegates in this. Much still remains to be done, however. The important thing to come out of New York will be a decision on Beijing + 10, another World Conference on Women for the 21st Century.
Mr President, Commissioner, the special session of the United Nations General Assembly, which will be held at the beginning of June under the banner 'Women 2000: Gender equality, development and peace for the 21st Century' , will be of enormous importance to the situation of women.
The monitoring of the application of the Beijing Action Platform reveals that the greatest concerns, in relation to the proposed objectives, are still education and training, power and decision making, health, poverty and violence. The social changes of recent years have affected women in a special way. The increase in the elderly population has had a great effect on the lives of women who, in general, when they are no longer looking after their children, have to look after their parents.
Despite considerable progress in terms of the situation of women, there are still considerable differences, especially discrimination at work and different wages for the same job. The majority and, in many cases, all of the responsibility for domestic tasks falls to women.
The situation of women with family responsibilities, combined with the difficulties in the labour market, have led to a term which is explicit as well as unfair: the feminisation of poverty. We still require initiatives which help to give women access to the labour market and allow them full professional development, to which end we will need to facilitate women' s 'other' work through nurseries and financial aid. Men will have to take more family responsibilities and adapt to a society which is constantly changing and which has modified their traditional roles.
The information society requires increasing numbers of people with technological training, which women must get involved in, since this is an area for which they are particularly well-equipped. If the number of women involved in decision making were to increase, it would become easier to resolve the problems facing them. A lot of progress has been made, but there are still political and economic areas in which women are under-represented.
Amongst the problems which women are unfortunately facing at the moment, we must mention the violence directed at them: domestic violence, armed conflict and trafficking in women, which has been increasing in recent years. This is a form of violence against their person, their fundamental rights and their dignity.
The Treaty of Amsterdam provides for the integration of the objectives of equality into Community policies and, especially in Article 141, positive actions in the field of employment. Employment is usually also a solution to other problems of marginalisation, economic dependence, lack of personal freedom, etc. The fifth Community Action Plan will have to deal with the problems still existing through a budgetary provision which will allow programmes to be implemented in the most urgent areas. The cooperation of the media is essential to achieving these objectives.
Mr President, 'Half the sky is borne on the shoulders of women' , a successful man once said. But the heavens are not enough. Women account for more than half the earth' s population and yet remain unheard and under-represented within most political, economic and social spheres. That is unacceptable.
In the course of the centuries, women have demanded their rights as full citizens. They have ranged from, in the northern hemisphere, female campaigners for the right to vote to, in the southern hemisphere, groups opposing genital mutilation. In the course of the Beijing Conference in 1995, a common action plan was decided upon for these different groups of women. This was a milestone in the recognition of women' s rights as being integral to human rights in general. Just about all the governments of the world endorsed the Beijing Conference' s action plan.
The Beijing Declaration distinguishes twelve critical areas and defines views and long-term objectives which should be adopted by governments, the United Nations, national movements and private industry in order to improve the conditions under which women live. Five years later, discrimination against women is still widespread, and violence against women is still a global phenomenon. A glass ceiling bars women from advancement in the professions, administration and politics. Women constitute the overwhelming majority of the one billion people who are illiterate and who live in the most extreme poverty, and decisions affecting women are still made by men.
It is high time that, in the course of the Beijing + 5 Conference in June, concrete decisions are taken which will actually result in the objectives of the Beijing Action Platform being realised. The report we are voting on tomorrow emphasises that progress within all twelve areas is necessary if women are fully to be able to obtain their share of human rights. A threefold strategy is needed if the Conference is not just to be another exercise in rhetoric.
First of all, the world' s governments must adopt a concrete action plan and again undertake to fulfil the Beijing objectives. Secondly, they must pledge financial resources with a view to implementing the decisions and, thirdly, supervisory tools must be created for the purpose of monitoring implementation. These three tools have so far been missing in implementing the Beijing Action Platform. The fact that the world' s governments refuse to acknowledge that, from the cradle to the grave, girls and women are exploited and persecuted has, throughout the ages, been the most flagrant and far-reaching violation of human rights. This is something which the Committee on Women' s Rights and Equal Opportunities wants to change. Women should not just bear half the sky on their shoulders, but also have the right to take responsibility for decisions affecting our entire earth. Is that not so, Commissioner?
Mr President, we are going to New York first and foremost to discuss the position of women globally. Naturally, there is a need in the European Union, too, to improve the position of women in all walks of life, but we are now talking more about a worldwide conference. In my opinion, a worthwhile contribution to this event would be the concept that the empowerment of women can be regarded as a strategy for the development of society as a whole. By investing in women, we will be helping whole communities and societies on the road to development. The evidence in support of this is very convincing; many problems can be overcome by investing, for example, in the primary health care of women. In the eradication of poverty, supporting women, for example by 'micro loans' (negligible amounts from our point of view) has proved a very sound strategy for promoting economic activity. Education and training are, of course, the means for women to become members of full standing in society.
I believe that if there is anything we in the European Union can contribute to this conference, it would relate to the fact that we have launched this 'gender mainstreaming' process, which entails trying to involve the gender viewpoint in all decision making. As all those present are well aware, this is not easy - we have a tremendous amount of work to do in this respect ourselves - but we can raise the issue that the role of women needs to be reassessed when it comes to questions of war and peace, for example. Women are, to a very great extent, the victims and those who suffer in wars now. Would it not be a good idea to debate what could be done by women to prevent or resolve these kind of present-day conflicts?
Five years ago, at the Beijing Conference, it was stated that women' s rights are human rights. We quite agree with the rapporteur, Mrs Smet. We cannot accept what is happening to women in Afghanistan and we must promote the human rights of women at the New York Conference.
Mr President, where the present report is concerned, we note that there is just about one hundred per cent agreement in the Committee on Women' s Rights and Equal Opportunities. I should like, however, to point out a number of things.
We note that women' s and children' s rights form an indispensable and inseparable dimension of human rights generally. Economic independence for women is a necessity if it is to be possible to achieve true equality. Women both within and outside the European Union are especially vulnerable to poverty.
The 1995 action platform expressly mentions the freedom to take personal responsibility in questions affecting sexuality, as well as full respect for the individual' s integrity and equality in relations between women and men and in issues affecting sexual relations and reproduction.
These are points which religious fundamentalists of different kinds now refuse to accept. The pro-life movement and so-called family protection groups, the Vatican and Muslim fundamentalists are very active and have been so in a very well organised way during the conferences which, in the course of recent months, have been held in, among other places, New York. They are thereby sabotaging constructive dialogue between governments and voluntary organisations. I should like to appeal to this Parliament' s large Christian Democratic group to distance themselves from this sabotage of the United Nations' follow-up conference.
I would also urge the governments of the Member States and the delegation from the European Parliament which is to go to New York in a few weeks' time to do all they can to bring about the final document from the Beijing + 5 Conference which is, in fact, threatened by these groups. It is a question of producing a final document containing, still intact, the twelve points in the action plan which have been approved. In that way, we can all of us work to advance women' s rights and equality, and not to set them back.
Mr President, we support the foundation work carried out by the co-rapporteurs, we support their approach and we support the fact that sound proposals continue to be produced, but when it comes to evaluating what has been achieved over the last five years - as has been said - we have no information, in either objective or more general terms, to provide a basis for planning new actions or finding means of rectifying failed past actions. The European Commission will once again, therefore, be conspicuous for its grand proposals and the failure to follow them up with tangible actions.
In our opinion, on this occasion, it might be appropriate for the Union to adopt an initiative, a practical initiative which is a priority objective with set time frames. We feel that, out of the vast amount of issues to be considered, female circumcision warrants particular attention. We would like Mrs Diamantopoulou to inform us whether the clause on relations with third countries which deals with female circumcision is seen as particularly important and, in the interests of bringing the matter to a swift conclusion, we suggest that no further Union aid should be granted to any of those countries which permit or tolerate female circumcision.
This is a major issue, a practice so common and widespread that it is featuring increasingly, even in the European daily media.
- (EL) Mr President, Commissioner, I should like, as we are discussing the action platform on equality decided in Beijing in 1995, to take this opportunity to extol the role played, and the efforts made, by the UN on this issue and to remind the House of the important role played and the contribution made by the Union in adopting a common accepted action platform at worldwide level. In view of the forthcoming UN conference in New York, I think it is opportune that we claim a more active and effective European and worldwide policy in all sectors, a policy which will reach as far as Afghanistan and the Gulf states, where women are still in a most unfortunate position and are denied fundamental human rights.
This does not, of course, mean that we underestimate the progress achieved and the European Union' s contribution to the dynamic presence of women in all professional and scientific circles, the performance of women at all levels of education and their successes wherever equal opportunity policies and the principle of meritocracy are applied. However, despite the undisputed progress being made, serious problems of inequality and discrimination persist and have serious repercussions on the functioning of democracy and the failure to make full use of the valuable human resource which women represent comes at a huge economic and social cost.
This is why we need to move forward with a specific vision and specific plan, with strategies and mechanisms, with a precise timetable and indicators, with quantifiable targets so that we can appraise the preceding decade and accurately evaluate the progress made at the new UN Conference in 2005. Today we need to extend our action to eradicate discrimination on the labour market, involve women in social dialogue and deal with violence against women. We need to guarantee a fair redistribution of responsibilities and obligations between the two sexes, both in public and private life. In short, we need to create a new institutional and social framework which reflects the changes which have taken place and which solves the problems and contradictions which arise from the new contract with the two sexes. The European Union and the Member States must be on the front line of this fight.
- (EL) Mr President, I should like to start by congratulating Mrs Gröner and Mrs Smet on their exceptional and remarkable report. Apart from the 28 specific recommendations, which are particularly helpful, both for Beijing and the Commission' s fifth programme - and I should like to assure you that complete account will be taken of them - I must also highlight the fact that they are accompanied by a particularly interesting political analysis containing information and views which is an excellent tool and which I think the Member States would be well advised to reproduce.
Five years on from Beijing, we shall be assessing the past five years. As the speakers have said, a great deal has been done and a great deal remains to be done. And, of course, Afghanistan will have to be discussed and reported and voted on in New York because it is one of the worst disgraces of our century, one of the worst disgraces of mankind in the year 2000.
We made commitments in 1995; these commitments have been honoured up to a point and we shall be analysing them in full at the Beijing Conference. One question which arises is whether or not we have the information needed at European Union level. I should like to inform you that the Commission has been endeavouring for a long time now to collate information on all the Member States, to obtain answers to questionnaires sent out more than once, to obtain answers to individual issues of legislation, infrastructures, action and statistics. We have managed, after a great deal of trouble, I must admit, to collate a set of data and we shall be publishing a paper as quickly as possible - within a fortnight I hope - containing the data for 1999. That was the reason for the delay.
As far as the report is concerned, I should like to refer to three points which, according to the questionnaires sent in from the countries of Europe, take priority there. The first is new changes in the information society. The new changes, which are changing the economy, society and the work model, are throwing up both huge challenges and huge problems, especially for the weaker groups, and huge problems for women, who are less involved in the new world of technologies and who, of course, have higher unemployment rates. We therefore need here to highlight the new objective of education, lifelong learning, retraining and special programmes to ensure that women participate in the new information society and, hence, in the labour market.
The second point concerns democracy and is linked to the information society, which is creating a new type of communication between citizens and politicians and opening up a new route, which you need to be aware of and for which you need the right vehicle. And, of course, there is the traditional problem of the representation of women, which all the speakers have already touched on.
The third point, which also proved to be the issue to which the Member States attach importance, is the issue of violence against women, the most important problem being trafficking in women, i.e. the modern version of the slave trade. Unfortunately, ladies and gentlemen, we must assume that the new era is bringing with it not only electronic commerce, as defined in the economy, but also electronic commerce in women and children. These are issues which call, of course, for innovative solutions and new approaches and cannot simply be seen as the price paid for the new era. I think that these are the basic points which need to be assessed and, more importantly, where we need to renew our commitments.
I should like to stress that Beijing will obviously give rise to negotiating problems. I agree that there will be centres of power and organised powers which will try to reverse all this progress and review the agenda which we have agreed on. How we organise ourselves at all levels and how our lobby operates at all levels are extremely important, because we want to prevent any review of the agenda or a return to the past, renew our commitments and create new momentum so that our commitments are implemented in the new era.
I think that, since all negotiations depend on preparation and on being fully aware of one' s own situation and the situation of those sitting on the opposite side of the table, we at the Commission and the European Parliament need to cooperate very closely with the Portuguese Presidency. It is, I think, superfluous, to assure you that the Commission - and I personally - am at the disposal of the Portuguese Presidency so that we can prepare for these negotiations in the best possible way.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I would, by the way, like to congratulate all Members who are still present on their perseverance and I would also like to extend warm thanks to the staff who are still present for their prolonged efforts.
(The sitting was closed at 11.53 p.m.)
Address by Mr Kuçan, President of the Republic of Slovenia
In my capacity as President of the European Parliament, it is my honour and my very great pleasure to welcome Mr Milan Kuçan, President of the Republic of Slovenia. This is the first time that we have had the opportunity to welcome you here, Mr President, and I am very pleased to do so.
Just ten years ago, on 8 April 1990, the first free, democratic elections were held in Slovenia, a high point in the Slovene spring. This spring contained the seeds of the confrontations and tensions of the summer of 1991, during which Slovenia won its independence.
We are all, of course, still mindful of the images of those ten dramatic days in the summer of 1991. At that time, the courage, love of freedom and determination of the Slovene people and their President eventually prevailed over the threats of violence. And a free and democratic Slovenia was born. This event at the same time marked a return to the shared European values of peace and freedom, democracy and respect for human rights.
These essential values of our European civilisation form the inalienable foundation for our joint actions, present and future. The European Union is first and foremost a Community based on values.
I am pleased to see that after several decades of Communist dictatorship, Slovenia has enshrined these values as the foundations of the State. And now Slovenia belongs to the greater European family which we hope to bring together in the near future.
In 1996, the Association Agreement enabled us to set up a joint European Parliament/Slovene Parliament parliamentary committee. On 10 June 1996, your country submitted its formal application for membership of the European Union. Negotiations began in March 1998, and I am aware that they are actively continuing under the leadership of the President of the Commission, Mr Romano Prodi, and Commissioner Verheugen.
We are aware that over the last ten years, in your capacity as President of Slovenia, you have played a key role in achieving positive development in your country.
I am therefore particularly pleased to welcome you here today. You are most welcome, Mr President, and without further ado I shall give you the floor.
- Madam President, honourable Members, I am honoured to be able to speak in this august House.
I am especially pleased that this has been made possible for me on the 50th anniversary of Robert Schuman' s appeal to France, Germany and other countries to enter into a common economic policy on steel and coal. That was the day when the process of European integration began. It is your and our common European day of celebration, and I offer you my sincere congratulations.
I congratulate you with trust and faith in the European idea of association. I am confirmed in this faith by the recent very successful visit by the distinguished President of the European Parliament, Mrs Fontaine, to Slovenia. In her address to the Slovene Parliament, Mrs Fontaine expressed her clear commitment to furthering the project of a united Europe, saying: "It is important that we support the will to strengthen the special features of each of our countries. We must therefore deepen the foundations of the European Union and prepare it for enlargement in such a way that it will be able tomorrow to maintain all its ability to function in response to challenges both internal and external. This will be possible only on condition that we maintain the existing balance between the small and large countries, and continue on the path towards a Europe of citizens" .
This idea seems to me particularly important, for it emphasises coexistence.
Coexistence is the only real alternative for the future of humankind; including that of Europe. Yet the question is: what will coexistence be founded upon? My own firm conviction is that it should be founded, first and foremost, upon the experience we have brought with us and which has engendered the values that we have articulated as the quintessence of European democracy and declared as the principles binding together the very fabric of the new Europe.
The experience we carry into the third millennium is an experience of the rise and fall of colonial powers and ideological, political and social totalitarianism. Set in counterpart to this, yet an integral part of our experience, is the ultimate establishment of the rule of law and human rights, the freedom of individuals and nations, democracy as the criterion of political power, social justice and stability as the goals to which we must constantly aspire.
Alongside experience, our coexistence should be founded upon a set of laws that will determine human life on the threshold of the third millennium and in which these values will be implemented and confirmed. These are the laws of the global community. For the moment, the global community seems limited to markets, economies and information and communication technology. Politics is lagging behind this trend. Yet the solid foundations of coexistence in the world demand globalised politics, which will be capable of establishing social coherence which will balance the effects of capital which has already been globalised.
Globalised politics presupposes that national politics and interests founded on the sovereignty of the nation state should be bound to the global politics of common responsibility. This would be a kind of world 'domestic politics' , to which all countries would be bound. It would be founded in part on the following elements: on the global spread of political and economic democracy, on binding standards of individual and collective human rights, on dialogue between different cultures, religions and civilisations, on opposition to nationalism and xenophobia, on a new balance between the economically developed and developing parts of the world, on the globalisation of learning, knowledge, research and information, on developing international and inter-regional cooperation, on constructing a social order based on the model of social justice and solidarity, on common security and defence and on the fight against organised crime. With such politics we might seek a way of ensuring that the former ideological, political and military confrontations of the Cold War are not replaced by clashes of culture, religion and civilisation.
If we are to move towards worldwide political responsibility, we should be moving all the sooner to a policy of common responsibility in Europe; in the very Europe that right now is consolidating the foundations of coexistence for the future. This is being heralded by common European policies - not only monetary, but also foreign, defence and security policies - the European human rights charter, and perhaps a future European constitution. It is also heralded by the efforts to set up crisis management, which would prevent external or internal crises of countries in the region spilling over into armed conflict and aggression that might threaten the common peace, security and prosperity. A global policy of common responsibility requires not only that we prevent the actions of others that harm the community, but also, and most importantly, that we refrain from such actions.
In the open, multipolar world where Eurocentrism is no more, Europe can be one of the standard-bearers of civilised development only if it is internally globalised, only if all of its parts are integrated within it, and if no one is excluded from the common future or marginalised.
In the ruins of the Berlin Wall, however, traces of new divisions are appearing in Europe. In real life, several Europes exist. Here we have the countries of the European Union and members of Nato, which are developing on the basis of the long European democratic tradition, on respect for human rights and the prospects of a new economic upswing, complete with a common European currency. This grouping also includes some small countries that have experienced major developments within the EU and have preserved their special features.
The second Europe is one of countries that are negotiating with the European Union: countries, therefore, that are in the first or second-class waiting rooms for the European train.
The third Europe is made up of the countries of Eastern and South-Eastern Europe (Ukraine, Croatia, Bosnia-Herzegovina, Albania, Macedonia and Moldova), which have not yet reached the station, although they wish to do so. Some of them will not get there without help.
There also exists a group of countries that, for the moment, do not wish to join the EU. They would prefer to toy with the project of a new ideological division of Europe. We may call this the fourth Europe. Serbia, poised to tip the scales of stability in South-Eastern Europe, has been thrust into that fourth Europe by its aggressive national political elite, which has, from time to time, been supported by the nationalist ambitions of political elites from other Balkan nations. As it decides on the lasting foundations of peace and also, following the horrors of war in the Balkans, on the future of Kosovo and Montenegro, European unity again faces a great test. The possibility of bloody military clashes is still real.
This unity will be all the more vital when Serbia needs to be helped in the process of democratic change, when it will be faced with the truth and with its own responsibility. This change will open up the field of democratic, plural politics and efforts to bring the European value system back into the consciousness of the Serbian people. It will then be necessary for Serbia - and for other Balkan countries, too - to be presented with the challenging but realistic prospect of entry into European integration; and presented to each country on the same conditions, without special favours, but for this reason requiring all the more assistance.
None of these 'Europes' is immune from political or cultural diversions, which might distort their democratic image, not even the first Europe. I have in mind the crude forms of xenophobia and hatred of foreigners, resistance to free movement of labour, and anti-Semitism, all of which are part of today' s political populism. This puts pressure on fundamental values, and threatens coexistence and our common future. Insensitivity to these phenomena would create new barriers between us. We are reminded of this by the experience we carry with us. I believe that the reservations of certain European countries towards the position of the Austrian Freedom Party are motivated by this experience and that this response will be consistent, irrespective of who might be affected by it.
Alongside all the old divisions, new ones are emerging, and they are even more radically afflicting Europe, for the information society of today' s world is presenting challenges to every facet of our lives. There are ever increasing signs of the emergence of two classes in society. The world is beginning to divide in a new way. On the one hand, there are the unemployed and those who, through inadequate knowledge, have no access to modern information technology. They are threatened with social exclusion, stagnation and marginalisation. On the other hand, there are those who have the necessary education and are therefore guaranteed a future. This is a new phenomenon, which was identified recently at the EU Conference in Lisbon on social cohesion.
It is clear that, today, everyone in Europe is faced with the same problems, and we are all responding to them. Of course, we are not responding in entirely the same way. Nevertheless, it is essential that in seeking answers we all proceed from the same value system. The common cornerstones of values for coexistence have been established. Now everyone must be afforded the chance to live in accordance with those values.
Decisive importance in this may probably be ascribed to the new feeling of commitment to Europe, which I understand as a Europe-wide system of human ties, cooperation, solidarity, respect and other values. This does not simply involve the free flow of ideas, labour, goods and capital, but also values such as respect for diversity, tolerance, equality before the law of the 'citizens of Europe' , irrespective of their national, ethnic and cultural affiliation or outlook. This will enable a high level of identification with the same values across Europe, which, in turn, may represent the basic connective tissue of Europe.
This frame of mind would be the best guarantee that intolerance and enmity remain a marginal phenomenon. At the same time, it would mean that in no European country could those in power dare, in the name of sovereignty or the principle of non-interference in internal affairs, to systematically stifle or limit either individual or collective human rights. Such an event would demand common action, without wavering or compromise.
The NATO intervention in Kosovo is perhaps the first step in this direction. The value of fundamental human rights was placed above the value of classic state sovereignty. The systematic mass violation of human rights should henceforth not simply be the internal affair of an individual country. It is becoming a subject of responsibility for the international community. Whether this marks the beginning of a new chapter in international relations and international law, only time will tell. Europe, and in particular the EU, should not be in two minds about this.
The real path of globalisation for Europe is the enlargement of the European Union to cover all European countries. This is a challenging enterprise, for a period of enlargement of the European Union is now beginning to include countries that have a different political 'pedigree' from the current members. Now it is the turn of countries that, in the great division of the world, belonged to the former ideological East of Europe. It is the turn of countries that, because of this, have lagged behind in their economic development. Yet the fact is that only this enlargement will mean the actual integration and globalisation of Europe, and will mean for the European East and West an end to the past and for both the beginning of a global European future.
For those countries, like Slovenia, that were forcibly removed by the bloc system to a different culture, inclusion in European integration would also represent proof that they had finally returned to their western civilisation. In any case, we should not forget that these countries, including Slovenia, have shown that in a relatively short time they have been able to adopt the rules that have taken a relatively long time to become established in the EU and in the European West. The great efforts invested in reforms may serve as a guarantee that EU enlargement will be beneficial, both for the current members and for those that wish to become members. Holding back this enlargement would indicate that Europe has still not buried the past, that it has not learned sufficiently from history, and that globalisation is not yet its internal requirement. It would also indicate that Europe is abandoning its influence and presence in the world.
Alongside this new qualitative step forward, doubts are emerging among the members of the EU. They are moving from the entirely known to the not entirely known. The decision on enlargement carries with it entirely new risks; and there must be a degree of understanding for the dilemma facing the EU.
I am thinking primarily of the implementation of serious internal, institutional and substantive reforms in the EU, of its readiness to accept new members and of postponement of the date of enlargement. Could it be perhaps that once again the special interests of individual Member States are rising to the surface? Does changing the view on successive acceptance of new countries, as soon as they are ready to be accepted, into a view on group acceptance of candidates in a first and second round, not mean a renewed shifting of enlargement towards the end of this first decade?
Dilemmas, doubts and uncertainties are also emerging among the candidate countries. The impression is growing of a 'moving target' , which is shifting and dampening the enthusiasm of the better prepared candidates with the feeling that they will have to wait for the less-prepared candidates. Clarity and transparency of these views would, of course, have an encouraging effect, and it would be especially useful if everyone could stop trying to offer each other excuses. The EU should not use the problems among the candidate countries as an excuse to delay its own reforms, while the candidate countries should not use the difficulties of EU internal reforms as an excuse for putting off the reforms they need for full membership.
Such excuses would slow down the prospects of the rise of the future Europe, and making enlargement conditional upon bilateral demands and the interests of individual countries would have no less an effect. This includes conditions that go far back into history and attempt to revise it, particularly the history of the Second World War. Such demands are appearing from the position of power held by those that are in the European Union, against the powerlessness of those that are only just exercising the right to acceptance into the European Union.
At this point I would like to recall my address of November 1995 to the Committee on Foreign Policy, Security and Defence of your Parliament in its previous composition. At that time, I argued against the discriminatory treatment of Slovenia, for the then Italian Government was preventing us, through its power of veto, from signing the association agreement, and was setting as a condition the resolving of what were for Italy issues in dispute deriving from the border treaties between Italy and the former Yugoslavia. With its back to the wall, Slovenia signed the so-called 'Spanish compromise' . I do not mention this episode to resurrect memories, but rather because in the current negotiations there have also appeared tendencies to raise purportedly justified interests in relation to Slovenia to the level of an EU demand. I am thinking of the demand for restitution of property to those from whom it was appropriated following the Second World War as part of the punishing of collaboration with the Nazi and Fascist occupation regime. In the then Yugoslavia, Slovenia did nothing that was not done in the spirit of the Potsdam resolutions by the Allies, with whom the Slovenes fought together against Fascism and Nazism. This time, Slovenia does not wish to accept this kind of imposition of conditions, and expects understanding and sympathy from the European Union.
I believe that individual bilateral issues should not, in any event, be allowed to become a reason for placing conditions on acceptance as a full member of the EU; nor should they be allowed to gain the pragmatic support of EU members, for the sake of clear and open foundations in European integration and in its future.
Slovenia is a small nation. For many centuries we lived in a multinational political community, in the Austro-Hungarian Empire and in two Yugoslavias. We felt all the anguish of non-respect for national identity, of pressures towards our national identity being wiped out and of the fatal consequences of inequality in society and before the law. The worst thing of all was the aggression during the time of the Nazi and Fascist occupation. Our right to existence as a nation was taken away. For this reason we value highly the efforts of those carrying forward the project of a common European home, founded on the concept of open autonomy of national and other entities of society. Life in diversity is the key to success for European association, and Slovenia has tied its future to this. Our historical experiences and the future of our citizens dictate that we cannot reconcile ourselves either to voluntary or forced isolation from Euro-Atlantic institutions. Slovenia wishes to be a part of them, and is prepared to contribute what it can to the common life of European nations, but is not prepared to pay an inequitable price for it.
Slovenia will be ready for accession by the end of 2002, and believes that it will then be welcome in the club of EU Member States. We are also pleased that, in Helsinki, the Member States of the EU committed themselves to enlargement by the same date for those candidate countries best prepared. In order for the current goals to be achieved, negotiations should be concluded next year. We are convinced that the current progress in negotiations should make this possible.
I would like finally to stress that I do not see globalisation and European integration as unification. The positive effects of these processes are interdependent on the simultaneously establishing freedom of individuation and fragmentation. This is not just the freedom and autonomy of the individual, but also the freedom of social groups to express ethnic, cultural, religious, political and spiritual affiliations and convictions. These freedoms have a special meaning in people' s lives, and through them people express their bond with specific values. Only respect for such freedoms can be the foundation of European coexistence. This involves establishing the principle of 'unity in diversity' .
The alternative is clear. If we do not succeed in finding in this new millennium the foundations of coexistence, which cannot simply be a negation of the past, but also an active acceptance of the future, including the formulation of a universal European policy of common responsibility in an open European Union, Europe will direct its destiny back into the past instead of into the future. In the first decade of the new century and millennium, democratic Europe is also facing new trials. My firm conviction is that united Europeans could be more than a match for these trials.
Thank you, Mr President, for addressing us in forceful, committed and frank terms. You mentioned the fiftieth anniversary of the declaration by Robert Schuman, which Parliament has indeed celebrated formally. I noticed, Mr President, that you spoke of "our common day of celebration." I must tell you, we particularly appreciated this.
Thank you, too, for mentioning the visit I made to Ljubljana a few weeks ago. This was part of the ninth meeting of the Presidents of the European Parliament and the presidents of candidate countries, a tradition initiated several years ago by my predecessors, Enrique Barón Crespo, Klaus Hänsch and José Maria Gil Robles.
During this visit, I was most honoured to be given the opportunity to address the Chamber of the Slovene Parliament and I must say that, together with Mr Podestá, the Vice-President responsible for enlargement, Mr Brok, chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and Mr Ebner, president of the delegation, we were very impressed by the considerable progress achieved by your country on the path to accession.
Let me, finally, tell you that Parliament would, I feel, very broadly agree with the views you have expressed. In the goals you mentioned, you spoke of wishing to enter a house that was solid, strong and united, and I think I am safe in saying that that is the wish of the majority in this House. You also mentioned unity in diversity. I should like to point out, in that connection, that, a few weeks ago, 80 000 young people from the countries of the European Union took part in a competition to find a motto for Europe, and the one which was adopted in the end by the grand jury was "Unity in diversity" . I have to confess that it is not very snappy, but it is more interesting than it seems because it does appear to respond to a very deep-seated feeling shared by many of the citizens of our countries.
Finally, Mr President, you mentioned the values you hold dear, and which form the basis of European integration. You also mentioned the hope that we would not lose sight of social solidarity in the context of globalisation. Once again, I think your views are in total accord with the objectives of the European Parliament.
I wish you and also the Slovene authorities participating in the negotiations the very best of luck. We sincerely hope that these negotiations will come to a successful conclusion within the expected time limits. We wish you good luck, Mr President, and we thank you once again for coming here today and addressing us.
(The formal sitting was closed at 12.30 p.m.)